


Exhibit 10.5

 

[g26392kc01i001.jpg]

 

TECHNOLOGY OUTSOURCING RENEWAL AGREEMENT

 

This Technology Outsourcing Renewal Agreement is made as of the 1st day of
December, 2007 (the “Effective Date”), by and between Team Financial, Inc., a
Kansas corporation (“Customer”), and Metavante Corporation, a Wisconsin
corporation (“Metavante”).

 

Customer desires Metavante to provide to Customer the services set forth in this
Agreement, and Metavante desires to provide such services to Customer, all as
provided in this Agreement.

 

THEREFORE, in consideration of the payments to be made and services to be
performed hereunder, upon the terms and subject to the conditions set forth in
this Agreement and intending to be legally bound, the parties hereto agree as
follows:

 

Metavante shall provide to Customer and Customer shall receive from Metavante,
all upon the terms and conditions set forth in this Agreement, the Services
specified in this Agreement.  The term of this Agreement shall commence on the
Effective Date and end on March 31, 2011 (the “Initial Term”).  This Agreement
supercedes and replaces that Master Agreement between the parties dated March 1,
2001, as amended.

 

As of the Effective Date, the parties acknowledge that this Agreement includes
the following Schedules:

 

Services and Charges Schedule

 

Wealth Management Technology Services


Schedule

 

Service Level Schedule

 

Termination Fee Schedule

 

NYCE Network Participant Schedule

 

Strategic Network Solutions Schedule

 

Business Intelligence Center Schedule

 

As of the Effective Date, the parties acknowledge that Services will be provided
for Customer and the following Affiliates of Customer:

 


BY SIGNING BELOW, THE PARTIES AGREE TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND CUSTOMER APPOINTS METAVANTE AS:  (1) CUSTOMER’S ATTORNEY-IN-FACT
TO TRANSMIT FILES AND INFORMATION TO THE INTERNAL REVENUE SERVICE (“IRS”) AND TO
TAKE ALL APPROPRIATE ACTIONS IN CONNECTION THEREWITH AND EMPOWERS METAVANTE TO
AUTHORIZE THE IRS TO RELEASE INFORMATION RETURN DOCUMENTS SUPPLIED TO THE IRS BY
METAVANTE TO STATES WHICH PARTICIPATE IN THE “COMBINED FEDERAL/STATE PROGRAM”;
AND (2) CUSTOMER’S AGENT TO SIGN ON CUSTOMER’S BEHALF THE AFFIDAVIT REQUIRED BY
THE INTERNAL REVENUE SERVICE ON FORM 4804, OR ANY

 

1

--------------------------------------------------------------------------------


 


SUCCESSOR FORM.  CUSTOMER ACKNOWLEDGES THAT METAVANTE’S EXECUTION OF THE
FORM 4804 AFFIDAVIT ON CUSTOMER’S BEHALF DOES NOT RELIEVE CUSTOMER OF
RESPONSIBILITY TO PROVIDE ACCURATE TINS OR LIABILITY FOR ANY PENALTIES WHICH MAY
BE ASSESSED FOR FAILURE TO COMPLY WITH TIN REQUIREMENTS


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf as of the date first above written.

 

METAVANTE CORPORATION

 

TEAM FINANCIAL, INC.

4900 W. Brown Deer Road

 

 

Brown Deer, WI 53223

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

James R. Geschke

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

Metavante Banking and Trust Solutions

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

By:

 

 

 

 

 

 

 

Name:

Paul T. Danola

 

 

 

 

 

 

Title:

Senior Executive Vice President

 

Title:

 

 

 

 

 

 

Metavante Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 


 


TERMS AND CONDITIONS


 


CONSTRUCTION


 

1.1.         Definitions. Capitalized terms shall have the meaning ascribed to
them in Article 18 of this Agreement.

 

1.2.         References. In this Agreement, references and mention of the word
“includes” and “including” shall mean “includes, without limitation” and
“including, without limitation,” as applicable, and the word “any” shall mean
“any or all”. Headings in this Agreement are for reference purposes only and
shall not affect the interpretation or meaning of this Agreement.

 

1.3.         Interpretation. The terms and conditions of this Agreement and all
schedules attached hereto are incorporated herein and deemed part of this
Agreement. In the event of a conflict between the general terms and conditions
and the terms of any schedules or exhibits attached hereto, the terms of the
schedules and exhibits shall prevail and control the interpretation of the
Agreement with respect to the subject matter of the applicable schedules and/or
exhibits. The schedules and exhibits


 

2

--------------------------------------------------------------------------------



 

together with the general terms and conditions shall be interpreted as a single
document. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same agreement.

 

1.4.         Affiliates.  Customer agrees that it is responsible for ensuring
compliance with this Agreement by those of its Affiliates that receive Services
under this Agreement.  Customer agrees to be responsible for the submission of
its Affiliates’ data to Metavante for processing and for the transmission to
Customer’s Affiliates of such data processed by and received from Metavante. 
Customer agrees to pay any and all fees owed under this Agreement for Services
rendered to its Affiliates.

 


TERM


 

2.1.         Duration.  Unless this Agreement has been earlier terminated or
unless Customer provides Metavante with written notice of non-renewal at least
nine (9) months prior to the expiration of the Initial Term, this Agreement
shall automatically renew at the end of the Initial Term  on the same terms
(including pricing terms) for one (1) twelve-month period.  Upon expiration of
such twelve (12) -month extension, this Agreement shall expire unless renewed in
writing by the parties, provided, however, that Metavante may, but has no
obligation to, continue to provide all or any portion of the Services thereafter
on a month-to-month basis subject to these Terms and Conditions and Metavante’s
then-current standard fees and charges.

 

2.2.         Termination Assistance.  Following the expiration or early
termination of this Agreement, Metavante shall provide to Customer the Customer
Data in the format in which it exists on Metavante’s systems at no charge.  In
addition, Metavante agrees to provide to Customer all necessary assistance to
facilitate the orderly transition of Services to Customer or its designee
(“Termination Assistance”).  As part of the Termination Assistance, Metavante
shall assist Customer to develop a plan for the transition of all Services then
being performed by Metavante under this Agreement, from Metavante to Customer or
Customer’s designee, on a reasonable schedule developed jointly by Metavante and
Customer.  Prior to providing any Termination Assistance, Metavante shall
deliver to Customer a good-faith estimate of Expenses and charges, for custom
programming services, if requested by Customer.  Nothing contained herein shall
obligate Customer to receive Termination Assistance from Metavante.

 


LICENSES


 

3.1.         Customer Marks.  Metavante is authorized to use Customer’s service
marks and trademarks solely if necessary to perform the Services and solely for
the purpose of providing the Services to Customer.  Any use of Customer’s marks
by Metavante shall be subject to Customer’s prior written approval, which shall
not be unreasonably withheld by Customer.

 

3.2.         Software License.  Customer (a) will install and operate copies of
certain Metavante-supplied software, if any, that is identified in the Services
and Charges Schedule as required for Customer to access or receive certain of
the Initial Services, (b) may access certain software that Metavante will make
available on the internet, and (c) may be provided with copies of software for
demonstration purposes (collectively, the “Incidental Software”).  Metavante
hereby grants to Customer a personal, nonexclusive, and nontransferable license
and right, for the duration of this Agreement, to use the Incidental Software
solely in accordance with the applicable Documentation and for no other
purposes.  Customer shall not do any of the following: (i) distribute, sell,
assign, transfer, or sublicense the Incidental Software, or any part thereof, to
any third party; (ii) except as specifically set forth in this Agreement, adapt,
modify, translate, reverse engineer, decompile, disassemble, or create
derivative works based on the Incidental Software or any part thereof;
(iii) copy the Incidental Software, in whole or in part, without including
appropriate copyright notices; (iv) except for providing banking services to
Customer’s customers, use the Incidental Software in any manner to provide
Service Bureau, time sharing, or other computer services to Third Parties;
(v) export the Incidental Software outside the United States, either directly or
indirectly; and/or (vi) install the Incidental Software on a different platform
or interface the Incidental Software to an application written in a different
computer language other than that set forth in the Documentation.  Within 10
days of the Effective Date of Termination, Customer shall, at its own expense,
return the Incidental Software to Metavante and/or destroy all copies thereof.

 

3

--------------------------------------------------------------------------------



 


SERVICES


 

4.1.         Initial Services.  Metavante agrees to provide the Services as set
forth in the Schedules listed on the first page of this Agreement as of the
Effective Date.

 

4.2.         Professional Services.  Metavante shall perform the Professional
Services for Customer as set forth in the Services and Charges Schedule and
shall perform additional Professional Services as mutually agreed upon by the
parties from time to time under this Agreement, provided that either party may
require execution of a separate mutually acceptable professional services
agreement prior to Metavante’s performance of Professional Services other than
those set forth in the Services and Charges Schedule.

 

4.3.         Service Levels.  Service Levels, if any, relating to a particular
Service shall be as set forth in the Service Level Schedule.  The parties agree
that Metavante’s performance of Services at a level at or above any Service
Level shall be satisfactory performance.  Metavante shall cure any failure to
achieve a Service Level within the period specified within the applicable
schedule.  Remedies, if any, for failure to achieve a Service Level shall be as
set forth in the Service Level Schedule.

 

4.4.         Payment Services.  The following additional terms shall apply with
respect to Payment Services.  Payment Services are those Services provided by
Metavante to effect payments between Customer’s clients and third parties.

 

Settlement.   Metavante may remit or receive funds for Customer as Customer’s
payment processor. Customer is exclusively responsible to reimburse Metavante
for any and all funds remitted by Metavante to Networks, payees, or third
parties in settlement of transactions processed by Metavante for Customer,
whether or not Customer is able to collect the amount of any transaction from
its customer.  Customer shall designate a settlement account in accordance with
Metavante’s requirements for the applicable Service.  Metavante shall charge the
designated settlement account(s) for amounts owed by Customer for settlement.
Customer shall, upon Metavante’s demand, immediately pay to Metavante any
settlement amount that Metavante is unable to collect from the settlement
account for any reason.  Metavante will provide Customer with daily settlement
and accounting information, and Customer agrees that Customer is responsible for
the daily maintenance and reconciliation of all accounting entries.  Customer
agrees to compensate Metavante for carrying any unfunded settlement using the
then-published prime rate of M&I Marshall & Ilsley Bank.  Metavante may
terminate this Agreement in the event that settlement remains unfunded by
Customer for more than two (2) business days.

 

Card Services.  The following applies to Services provided by Metavante in
support of Customer’s debit or credit card issuing or merchant processing
programs.


 

NETWORKS.  CUSTOMER ACKNOWLEDGES AND AGREES THAT CUSTOMER MUST OBTAIN REQUIRED
MEMBERSHIPS IN ALL APPLICABLE NETWORKS.  IF CUSTOMER IS NOT A DULY LICENSED CARD
ISSUING MEMBER OF ANY NETWORK, CUSTOMER SHALL EXECUTE APPLICATIONS FOR
MEMBERSHIP AND SHALL PROVIDE METAVANTE WITH COPIES OF ITS FULLY EXECUTED
MEMBERSHIP AGREEMENTS PROMPTLY AFTER RECEIPT BY CUSTOMER.  METAVANTE AGREES TO
ASSIST CUSTOMER IN OBTAINING SPONSORSHIP BY AN APPROPRIATE BANK, IF NECESSARY,
FOR MASTERCARD OR VISA MEMBERSHIP.   CUSTOMER SHALL COMPLY WITH THE ARTICLES,
BYLAWS, OPERATING REGULATIONS, RULES, PROCEDURES AND POLICIES OF VISA,
MASTERCARD, AND/OR OTHER NETWORKS, AS APPLICABLE, AND SHALL BE SOLELY
RESPONSIBLE, AS BETWEEN CUSTOMER AND METAVANTE, FOR ANY CLAIMS, LIABILITIES,
LAWSUITS AND EXPENSES ARISING OUT OF OR CAUSED BY CUSTOMER’S FAILURE TO COMPLY
WITH THE SAME.   CUSTOMER ACKNOWLEDGES AND AGREES THAT, BECAUSE METAVANTE IS
CUSTOMER’S PROCESSOR, METAVANTE MAY RECEIVE CERTAIN SERVICES FROM MASTERCARD,
VISA, AND/OR OTHER NETWORKS THAT CUSTOMER COULD RECEIVE DIRECTLY IN THE EVENT
CUSTOMER PERFORMED THE PROCESSING SERVICES FOR ITSELF.  CUSTOMER AGREES THAT
METAVANTE MAY PASS THROUGH TO CUSTOMER ANY FEES CHARGED TO METAVANTE FOR SUCH
SERVICES, AND THAT METAVANTE HAS NO RESPONSIBILITY OR LIABILITY TO CUSTOMER FOR
ANY SUCH SERVICES.  PRIOR TO THE TRANSFER OF THE SERVICES TO CUSTOMER OR ITS
DESIGNEE UPON THE EFFECTIVE DATE OF TERMINATION, CUSTOMER SHALL TAKE ALL ACTIONS
REQUIRED BY THE APPLICABLE NETWORK TO EFFECT THE TRANSFER.  IN ADDITION TO THE
CHARGES SPECIFIED ON THE SERVICES AND CHARGES SCHEDULE, CUSTOMER SHALL BE
RESPONSIBLE FOR (I) ALL INTERCHANGE AND NETWORK PROVIDER FEES; (II) ALL DUES,
FEES, FINES, AND ASSESSMENTS ESTABLISHED BY AND OWED BY CUSTOMER TO ANY NETWORK;
AND (III) FOR ALL COSTS AND FEES ASSOCIATED WITH CHANGES TO ATM PROTOCOL CAUSED
BY CUSTOMER’S CONVERSION TO THE SERVICES.

 

CARD PERSONALIZATION SERVICES.  IF METAVANTE IS PROVIDING CARD PERSONALIZATION
SERVICES FOR CUSTOMER, THE FOLLOWING WILL APPLY.  DELIVERY OF CARDS WILL BE
DEEMED COMPLETE WITH RESPECT TO ANY ORDER UPON METAVANTE’S DELIVERY OF THE
SUPPLY OF CARDS TO EITHER THE UNITED STATES POST OFFICE, A COMMON CARRIER OR
COURIER, OR CUSTOMER’S DESIGNATED EMPLOYEE OR AGENT.  FOLLOWING DELIVERY OF THE
CARDS IN ACCORDANCE WITH THE FOREGOING, THE CARD PRODUCTION SERVICES WITH
RESPECT TO SUCH ORDER SHALL BE COMPLETED, AND METAVANTE SHALL HAVE NO FURTHER
RESPONSIBILITY WHATSOEVER FOR ANY USE, ABUSE, LOSS, DAMAGE, ALTERATION, OR THEFT
OF CARDS FOLLOWING DELIVERY.  METAVANTE SHALL BE RESPONSIBLE TO PRODUCE CARDS IN
CONFORMANCE WITH APPLICABLE NETWORK STANDARDS AND FOR THE PROPER PREPARATION OF
MAILERS (E.G., SEALING AND ADDRESSING).  CUSTOMER SHALL NOTIFY METAVANTE IN
WRITING OF ANY ALLEGED BREACH OF THE

 

4

--------------------------------------------------------------------------------


 

FOREGOING BY METAVANTE.  METAVANTE’S SOLE RESPONSIBILITY, AND CUSTOMER’S SOLE
REMEDY, SHALL BE TO PROVIDE, AT METAVANTE’S EXPENSE, A CONFORMING REPLACEMENT
CARD TO THE APPROPRIATE CARDHOLDER(S).

 

SETTLEMENT ACCOUNT.  CUSTOMER SHALL MAINTAIN AN ACCOUNT FOR PURPOSES OF FUNDING
OR RECEIVING SETTLEMENT, AS APPLICABLE, AND AUTHORIZES METAVANTE TO CHARGE THE
SETTLEMENT ACCOUNT VIA ACH DEBIT OR OTHERWISE FOR ANY NET SETTLEMENT OWED BY
CUSTOMER TO METAVANTE, AND TO DEPOSIT TO THE SETTLEMENT ACCOUNT ANY NET
SETTLEMENT OWED BY METAVANTE TO CUSTOMER.   METAVANTE MAY OFFSET AMOUNTS PAYABLE
TO CUSTOMER AGAINST AMOUNTS PAYABLE BY CUSTOMER FOR PURPOSES OF DETERMINING A
NET SETTLEMENT AMOUNT TO CHARGE TO THE SETTLEMENT ACCOUNT. FOR AT LEAST 120 DAYS
FOLLOWING THE EFFECTIVE DATE OF TERMINATION, CUSTOMER SHALL MAINTAIN A
SETTLEMENT ACCOUNT WHICH METAVANTE MAY CHARGE TO SETTLE ANY TRAILING ACTIVITY
WHICH ACCRUES PRIOR TO THE EFFECTIVE DATE OF TERMINATION (INCLUDING ANY
CHARGEBACK OF A TRANSACTION WHICH IS AUTHORIZED PRIOR TO THE EFFECTIVE DATE OF
TERMINATION).  CUSTOMER SHALL PAY TO METAVANTE FEES AT METAVANTE’S THEN-CURRENT
STANDARD RATES TO SETTLE SUCH TRAILING ACTIVITY.

 

BUSINESS RISK.  CUSTOMER IS RESPONSIBLE FOR ITS DECISIONS REGARDING ITS BUSINESS
RISKS (INCLUDING RISK OF CREDIT LOSSES, FRAUD LOSSES, COUNTERFEIT LOSSES, AND
FEES AND FINES FOR NONCOMPLIANCE WITH LAWS, REGULATIONS, OR VISA/MASTERCARD
RULES, IF APPLICABLE).  METAVANTE WILL PROVIDE CUSTOMER WITH CERTAIN REPORTS
(SOME IN PAPER FORM, SOME IN MICROFICHE FORM, AND/OR SOME AVAILABLE ON-LINE OR
THROUGH SOME OTHER ELECTRONIC MEDIA), INCLUDING MANAGEMENT REPORTS, BUT CUSTOMER
IS RESPONSIBLE TO REVIEW, MONITOR, AND ACT UPON INFORMATION IN SUCH REPORTS TO
MINIMIZE AND CONTROL RISKS, LOSSES, FEES, AND FINES.    CUSTOMER SHALL BE
RESPONSIBLE TO FURNISH AND PAY FOR ALL FORMS AND DOCUMENTS USED BY CUSTOMER AND
SHALL BE SOLELY RESPONSIBLE FOR THE COMPLIANCE OF SUCH FORMS, DOCUMENTS, AND
PROCEDURES WITH THE OPERATING REQUIREMENTS OF METAVANTE, NETWORK RULES AND
OPERATING REGULATIONS, IF APPLICABLE, AND APPLICABLE FEDERAL, STATE, AND LOCAL
LAWS AND REGULATIONS.  METAVANTE MAY PROVIDE SAMPLE FORMS, DOCUMENTS, AND
PROCEDURES TO CUSTOMER FOR INFORMATION PURPOSES, BUT METAVANTE MAKES NO WARRANTY
OR REPRESENTATION AS TO THE LEGALITY OR ACCURACY OF SUCH FORMS, DOCUMENTS, OR
PROCEDURES.

 

BIN TRANSFER.  PRIOR TO THE TRANSFER OF THE SERVICES TO CUSTOMER OR ITS DESIGNEE
UPON THE EXPIRATION OF THE TERM OF THIS AGREEMENT, CUSTOMER SHALL INFORM VISA
AND/OR MASTERCARD AND/OR ANY OTHER APPLICABLE NETWORK IN WRITING (WITH A COPY TO
METAVANTE) (1) OF THE TRANSFER OF ITS BANK IDENTIFICATION NUMBER (BIN) OR
INTERBANK CARD ASSOCIATION NUMBER, OR OTHER IDENTIFYING NUMBER (AS APPLICABLE)
TO THE NEW PROCESSOR, AND (2) OF THE NEW ACH ACCOUNT NUMBER FOR BILLING
PURPOSES.

 

CREDIT CARDS.

 

CUSTOMER AUTHORIZES METAVANTE AND GRANTS TO METAVANTE POWER-OF-ATTORNEY TO
ENDORSE ANY AND ALL CHECKS PAYABLE TO CUSTOMER WHICH ARE RECEIVED BY METAVANTE
IN PAYMENT OF CREDIT CARD ACCOUNTS FOR WHICH METAVANTE PROVIDES PAYMENT
PROCESSING SERVICES.

 

CUSTOMER MAY REQUEST THAT METAVANTE MAKE AVAILABLE TO CUSTOMER’S CREDIT CARD
CARDHOLDERS CHECKS OR DRAFTS WHICH THE CARDHOLDERS MAY USE TO DRAW ON THEIR
CREDIT CARD ACCOUNT.  CUSTOMER AGREES THAT NEITHER METAVANTE NOR METAVANTE’S
PAYABLE THROUGH BANK SHALL HAVE ANY RESPONSIBILITY TO REVIEW OR VERIFY THE
SIGNATURE OF THE DRAWER OF ANY CREDIT CARD CHECK, AND CUSTOMER WILL BE
RESPONSIBLE FOR THE FULL AMOUNT OF ANY CREDIT CARD CHECK PAID BY METAVANTE FOR
CUSTOMER.

 

Pay Anyone Services.   “Pay Anyone” services are those services that Metavante
provides to remit payments to any U.S. payee using electronic funds transfer or
paper checks.  The services may include online user interfaces and electronic
statement presentment.  The following terms apply to these Services.


 

Access.  Customer shall comply with Metavante’s requirements for making the
Services operational and available for Customer and/or End Users (as hereinafter
defined).  An “End User” is a person for whom Metavante provides the Services on
Customer’s instruction or on Customer’s behalf.  In the event that Metavante
shall provide online user interfaces for the Services (the “Branded
Website(s)”), Customer agrees that Metavante is under no obligation to provide
any person with access to the Services unless and until Customer has provided
Metavante with all information and documentation required by Metavante for End
User set-up.

 

End User Agreements.  Customer is solely responsible for verifying each End
User’s identity, and for contracting with, and managing the relationship with,
End Users of the Services, and obtaining all necessary End User authorization to
provide the Pay Anyone Services.  Metavante will not have a contractual
relationship with End Users, and so must rely upon Customer to manage liability
and risk issues.  Customer will include reasonable provisions in its End User
agreements regarding, and shall indemnify Metavante against, defend Metavante
against, and hold Metavante harmless from claims arising from (a) Customer’s
failure to verify the End User’s identity; (b) any End User’s use of or
inability to use the Services, specifically including any End User’s claim for
economic loss or damages arising from the End User’s use of the Services;
(c) transactions effected with a lost, stolen, counterfeit, or

 

5

--------------------------------------------------------------------------------


 

misused log-in ID and/or password; or (d) actions taken by Metavante in
accordance with an End User’s instruction.  Customer and its End Users shall be
responsible for selecting and safeguarding their passwords for using the
Services.  As between Customer and Metavante, any use of the Services through
use of a valid password shall be authorized use, provided that Metavante will
cancel or disable any End User promptly following notification from Customer.

 

Settlement Account.  Customer shall designate the applicable settlement account
for transactions.  The settlement account shall be either each End User’s
designated account for bill payment activities initiated by the End User or
Customer’s designated central settlement account to fund such payments. Customer
is and shall remain solely and exclusively responsible to Metavante for the
entire amount of any payment processed for and on behalf of an End User that is
not funded due to insufficient funds in the applicable settlement account or for
any other reason outside Metavante’s control, whether or not the payment was
authorized by the End User.

 

Payment Processing.  Metavante shall have the right to remit, stop, cancel, and
manage payments and ACH re-issuance and returns as deemed most reasonable by
Metavante, and Metavante may cancel payments, or block any User from initiating
additional payments, in Metavante’s reasonable discretion.  Customer authorizes
Metavante to contact payees and End Users with respect to payments processed by
Metavante.  Metavante may process payments using the Automated Clearing House
(“ACH”).  In doing so, Metavante acts as Customer’s third-party service provider
and is not itself an “Originator,” “ODFI,” or “RDFI” (as defined under National
Automated Clearing House Association (“NACHA”) rules).  Metavante may remit
payments using checks drawn on Metavante’s clearing account, and may set an
expiration date for such checks.  Metavante may also remit payments using checks
drawn on the User’s designated account.  From time to time, Metavante may
contact End Users to recover payment errors (common sources of payment errors
include incorrect recipient (payee); delivered incorrectly by the postal
service; consolidation error directed the payment to an incorrect party;
stop-payment request honored and funds re-credited to End User’s account, but
the check was paid; Metavante error; or duplicate payment made to payee).  In
the case of payment errors, Metavante will always contact the payee first to
attempt direct retrieval of the funds.  If Metavante is unable to retrieve the
funds from the payee and the End User received benefit of the payment, Metavante
may seek reimbursement from the End User. Customer shall be responsible for any
losses to Metavante associated with payments by Metavante to, or at the
direction of, government agencies, organizations and institutions, or
court-directed payments.

 

Data Transfers.  In the event that Customer transfers data from another service
provider to Metavante to convert Customer’s end users to Metavante’s systems,
Metavante will not be responsible for any errors, delays, or problems in
providing the Services that arise from the quality, reliability, or currency of
the transferred data, including, without limitation, late fees for payments that
are delayed due to the conversion of inaccurate or outdated payee data.  In the
case of deconversions of User data from Metavante’s system, Customer shall pay
Metavante fees, at Metavante’s then-standard professional services rates, to
deconvert the User data at Customer’s request.  Customer agrees to provide
Metavante at least six (6) weeks notice of any request to convert or deconvert
User data to or from Metavante’s systems.  All payee data and Metavante’s payee
database shall be Metavante’s property, which may be used by Metavante without
limitation for purposes of maintaining and providing “Pay Anyone” bill payment
services for Metavante’s customers.

 

Electronic Biller Services.  Electronic biller services are services provided by
Metavante to enable Customer to present bills electronically to its customers
and/or accept online credit card and/or ACH payment instructions from its
customers.  The following terms apply to these Services:


 

ACCESS.  CUSTOMER SHALL COMPLY WITH METAVANTE’S REQUIREMENTS FOR MAKING THE
SERVICES OPERATIONAL AND AVAILABLE FOR CUSTOMER AND/OR END USERS (AS HEREINAFTER
DEFINED).  AN “END USER” IS A PERSON FOR WHOM METAVANTE PROVIDES THE SERVICES ON
CUSTOMER’S INSTRUCTION OR AUTHORIZATION OR ON CUSTOMER’S BEHALF.

 

END USER AGREEMENTS.  CUSTOMER IS SOLELY RESPONSIBLE FOR VERIFYING EACH END
USER’S IDENTITY, AND FOR CONTRACTING WITH, AND MANAGING THE RELATIONSHIP WITH,
END USERS OF THE SERVICES, AND OBTAINING ALL NECESSARY END USER AUTHORIZATION TO
PROVIDE THE SERVICES.  METAVANTE WILL NOT HAVE A CONTRACTUAL RELATIONSHIP WITH
END USERS, AND SO MUST RELY UPON CUSTOMER TO MANAGE LIABILITY AND RISK ISSUES. 
CUSTOMER WILL INCLUDE REASONABLE PROVISIONS IN ITS END USER AGREEMENTS
REGARDING, AND SHALL INDEMNIFY METAVANTE AGAINST, DEFEND METAVANTE AGAINST, AND
HOLD METAVANTE HARMLESS FROM CLAIMS ARISING FROM (A) CUSTOMER’S FAILURE TO
VERIFY THE END USER’S IDENTITY; (B) ANY END USER’S USE OF OR INABILITY TO USE
THE SERVICES, SPECIFICALLY INCLUDING ANY END USER’S CLAIM FOR ECONOMIC LOSS OR
DAMAGES ARISING FROM THE END USER’S USE OF THE SERVICES; (C) TRANSACTIONS
EFFECTED WITH A LOST, STOLEN, COUNTERFEIT, OR MISUSED LOG-IN ID AND/OR

 

6

--------------------------------------------------------------------------------


 

PASSWORD; (D) CUSTOMER’S POLICY WITH RESPECT TO PRIVACY, INCLUDING
NOTICE(S) REGARDING THE COLLECTION, USE, STORAGE, SECURITY, AND REVIEW OF
PERSONALLY IDENTIFIABLE DATA COLLECTED;  ACTIONS TAKEN BY METAVANTE IN
ACCORDANCE WITH AN END USER’S INSTRUCTION.  CUSTOMER AND ITS END USERS SHALL BE
RESPONSIBLE FOR SELECTING AND SAFEGUARDING THEIR PASSWORDS FOR USING THE
SERVICES.  AS BETWEEN CUSTOMER AND METAVANTE, ANY USE OF THE SERVICES THROUGH
USE OF A VALID PASSWORD SHALL BE AUTHORIZED USE, PROVIDED THAT METAVANTE WILL
CANCEL OR DISABLE ANY END USER PROMPTLY FOLLOWING NOTIFICATION FROM CUSTOMER.

 

PAYMENT FILES.  METAVANTE WILL PREPARE PAYMENT FILES FOR CUSTOMER AS CUSTOMER’S
THIRD-PARTY SERVICE PROVIDER AND DELIVER THE FILES TO CUSTOMER’S DESIGNATED ODFI
(FOR ACH FILES) OR TRANSACTION PROCESSOR (FOR CREDIT CARD FILES).  METAVANTE’S
SOLE RESPONSIBILITY FOR ANY ERROR IN PAYMENT OR REVERSED PAYMENT IS TO DETERMINE
WHETHER ANY MECHANICAL, PROCEDURAL, OR PROCESSING PROBLEMS OCCURRED AT METAVANTE
DURING THE PREPARATION OF THE PAYMENT FILE(INCLUDING BUT NOT LIMITED TO
REJECTION OF FILES) AND, IF NECESSARY, REPROCESS AND RESUBMIT THE PAYMENT FILE
WITHOUT ADDITIONAL CHARGE.

 

STATEMENT DATA.  IF CUSTOMER IS RECEIVING BILL PRESENTMENT SERVICES, METAVANTE
SHALL MAKE STATEMENT DATA AVAILABLE FOR END USERS TO ACCESS THROUGH ENTITIES
PARTICIPATING IN METAVANTE’S ELECTRONIC BILL PRESENTMENT NETWORK.

 

ACH Services.


 

GENERAL.  “ACH SERVICES” MEANS SERVICES WHEREBY METAVANTE WILL (I) INITIATE
AND/OR RECEIVE AUTOMATED CLEARING HOUSE DEBIT AND CREDIT ENTRIES, AND
ADJUSTMENTS TO DEBIT ENTRIES AND CREDIT ENTRIES TO CUSTOMER’S ACCOUNT,
(II) CREDIT AND/OR DEBIT THE SAME TO SUCH ACCOUNT.  CUSTOMER AUTHORIZES
METAVANTE TO ACT AS CUSTOMER’S THIRD-PARTY PROCESSOR FOR INITIATING,
TRANSMITTING, AND/OR RECEIVING ACH ENTRIES.  IF AGREED TO BETWEEN CUSTOMER AND
METAVANTE, METAVANTE SHALL PROVIDE FOR THE POSTING OF ACH ENTRIES TO CUSTOMER
DEPOSIT ACCOUNTS.  METAVANTE SHALL PROVIDE REPORTS TO CUSTOMER SHOWING ERRORS
AND REJECTIONS RESULTING FROM ACH ENTRIES TRANSMITTED ON BEHALF OF CUSTOMER
DURING A PARTICULAR DAY.  IT SHALL BE CUSTOMER’S RESPONSIBILITY TO REVIEW SUCH
REPORTS AND CORRECT ERRONEOUS ACH ENTRIES.

 

TIMING.  METAVANTE SHALL MAKE REASONABLE EFFORTS TO DELIVER ACH ENTRIES TO
CUSTOMER OR TO AN ACH OPERATOR, AS APPROPRIATE, PRIOR TO ANY APPLICABLE DEADLINE
FOR SUCH DELIVERY.  METAVANTE DOES NOT GUARANTEE TIMELY DELIVERY.  METAVANTE
SHALL HAVE NO LIABILITY TO CUSTOMER AS A RESULT OF ANY LATE DELIVERY, EXCEPT TO
THE EXTENT SUCH LATE DELIVERY IS (I) CAUSED BY THE WILLFUL MISCONDUCT OF
METAVANTE, AND (II) MADE MORE THAN 24 HOURS AFTER ITS SCHEDULED DEADLINE.

 

NACHA RULES.  IN PROVIDING ACH SERVICES FOR CUSTOMER, METAVANTE ACTS AS
CUSTOMER’S THIRD-PARTY SERVICE PROVIDER AND IS NOT ITSELF AN “OPERATOR,”
“ORIGINATOR,” “ODFI,” OR “RDFI” (AS DEFINED UNDER NACHA RULES).  CUSTOMER SHALL
BE RESPONSIBLE FOR COMPLIANCE WITH ALL APPLICABLE LAWS, RULES, AND REGULATIONS
REGARDING CUSTOMER’S USE OF AND/OR ACCESS TO THE ACH SERVICES, INCLUDING
APPLICABLE RULES AND REGULATIONS OF THE NATIONAL AUTOMATED CLEARING HOUSE
ASSOCIATION (“NACHA”).  IN PARTICULAR AND AS APPLICABLE, (I) CUSTOMER WILL
PROVIDE ITS DEPOSITORS WITH ALL DISCLOSURES REQUIRED UNDER STATE AND FEDERAL LAW
AND (II) SHALL ENTER INTO AN AGREEMENT WITH EACH PARTY THAT WILL INITIATE ACH
ENTRIES TO ACCOUNTS (AN “ORIGINATOR”) PRIOR TO PERMITTING THE ORIGINATOR TO
INITIATE ACH ENTRIES.  CUSTOMER SHALL INDEMNIFY METAVANTE FROM, DEFEND METAVANTE
AGAINST, AND HOLD METAVANTE HARMLESS FROM ANY AND ALL LOSS, CLAIM, OR LIABILITY
TO ANY THIRD PARTY FROM CUSTOMER’S BREACH OF THE FOREGOING OBLIGATIONS.  UPON
NOTIFICATION FROM CUSTOMER OF THE OCCURRENCE OF AN ERROR OR OMISSION WITH
RESPECT TO AN ACH ENTRY, METAVANTE SHALL PROMPTLY FURNISH CORRECTED ACH
ENTRY(IES) TO THE APPLICABLE ACH OPERATOR, UNLESS THE NACHA RULES PROHIBIT THE
PROCESSING OF THE CORRECT ACH ENTRY(IES).  METAVANTE’S LIABILITY TO CUSTOMER FOR
CLAIMS ARISING OUT OF THE ACH SERVICES PERFORMED BY METAVANTE PURSUANT TO THIS
AGREEMENT SHALL BE LIMITED TO THE PROCESSING OF APPROPRIATE CORRECTED ACH
ENTRY(IES).

 

7

--------------------------------------------------------------------------------


 


FEES


 

5.1.         Fee Structure.  Customer agrees to pay fees for the Initial
Services as set forth in the Services and Charges Schedule.  If Customer elects
to receive Services that are not specifically set forth in the Services and
Charges Schedule, Customer agrees to pay fees as mutually agreed upon for such
Services.  Any Services not identified in the Services and Charges Schedule will
be at Metavante’s standard list pricing unless the parties mutually agree in
writing to a different price.

 

5.2.         Pricing and Operational Assumptions.  The Services and Charges
Schedule shall set forth any operational and pricing assumptions made by
Metavante following completion of its preliminary due diligence of Customer’s
requirements and its evaluation of information provided by Customer.  If one or
more of the pricing or operational assumptions listed in the Services and
Charges Schedule are inaccurate or incomplete in any material respect, the
parties will negotiate in good faith regarding an equitable adjustment to any
materially and adversely impacted provisions of this Agreement.

 

5.3.         Excluded Costs. The fees set forth in the Services and Charges
Schedule do not include Expenses, late fees or charges, or Taxes, all of which
shall be the responsibility of Customer.

 

5.4.         Disputed Amounts.  If Customer disputes any charge or amount on any
invoice and such dispute cannot be resolved promptly through good-faith
discussions between the parties, Customer shall pay the amounts due under this
Agreement minus the disputed amount, and the parties shall diligently proceed to
resolve such disputed amount.  An amount will be considered disputed in good
faith if (i) Customer delivers a written statement to Metavante, on or before
the due date of the invoice, describing in detail the basis of the dispute and
the amount being withheld by Customer, (ii) such written statement represents
that the amount in dispute has been determined after due investigation of the
facts and that such disputed amount has been determined in good faith, and
(iii) all other amounts due from Customer that are not in dispute have been paid
in accordance with the terms of this Agreement.  Customer’s right to assert
claims under this Agreement shall be subject to Customer’s payment in full of
previously invoiced, past due amounts that have not been disputed in accordance
with this Section.

 

5.5.         Terms of Payment.    Customer shall pay the Monthly Base Fee in
advance on the first day of the calendar month in which the Services are to be
performed.  Any and all other amounts payable under this Agreement shall be due
thirty (30) days following the date of invoice, unless otherwise provided in the
Services and Charges Schedule.  Undisputed charges not paid by the applicable
due date shall be subject to annual interest at the rate of 12% or the highest
rate permitted by law, whichever is lower.  Customer shall also pay any
collection fees, court costs, reasonable attorneys’ fees, and other fees, costs,
and charges incurred by Metavante in collecting payment of the charges and any
other amounts for which Customer is liable under the terms and conditions of
this Agreement.  Customer agrees to maintain a depository account with a
financial institution reasonably acceptable to Metavante for the payment of
amounts payable hereunder and hereby authorizes Metavante to initiate debit
entries to such account for the payment of amounts payable hereunder.  Customer
agrees to provide Metavante with any and all information necessary for Metavante
to initiate such debit entries via the Automated Clearing House (ACH) system.

 

5.6.         Modification of Terms and Pricing. Charges for all Services shall
be subject to a three percent (3%) annual increase.  Such increases shall be
waived subject to terms designated in the Services and Charges Schedule.


 


PERFORMANCE WARRANTY/DISCLAIMER OF ALL OTHER WARRANTIES


 

6.1.         Performance Warranty.  Metavante warrants that it will provide all
Services in a commercially reasonable manner in material conformance with the
applicable Documentation (the “Performance Warranty”).  Where the parties have
agreed upon Service Levels for any aspect of Metavante’s performance, such
Service Levels shall apply in lieu of the Performance Warranty.  THIS
PERFORMANCE WARRANTY IS SUBJECT TO THE WARRANTY EXCLUSIONS SET FORTH BELOW IN
SECTION 6.2.

 

6.2.         Performance Warranty Exclusions.  Except as may be expressly agreed
in writing by Metavante, Metavante’s Performance Warranty does not apply to:

 

A.            defects, problems, or failures caused by the Customer’s
nonperformance of obligations essential to Metavante’s performance of its
obligations; and/or

 

B.            defects, problems, or failures caused by an event of force
majeure.

 

6.3.         DISCLAIMER OF ALL OTHER WARRANTIES.  THIS PERFORMANCE WARRANTY, AND
THE WARRANTIES IN ARTICLE 6 HEREOF, ARE IN LIEU OF, AND METAVANTE DISCLAIMS ANY
AND ALL OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED,
ORAL OR WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT METAVANTE KNOWS, HAS
REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH
PURPOSE), WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE
TRADE, OR BY

 

8

--------------------------------------------------------------------------------


 

COURSE OF DEALING.  IN ADDITION, METAVANTE DISCLAIMS ANY WARRANTY OR
REPRESENTATION TO ANY PERSON OTHER THAN CUSTOMER WITH RESPECT TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT.


 


MODIFICATION OR PARTIAL TERMINATION


 

7.1.         Modifications to Services.  Metavante may relocate, modify, amend,
enhance, update, or provide an appropriate replacement for the software used to
provide the Services, or any element of its systems or processes at any time or
withdraw, modify, or amend any function of the Services, provided that neither
the functionality of the Services nor any applicable Service Levels are
materially adversely affected.

 

7.2.         Partial Termination by Metavante.  Except as may be provided in any
Schedule, Metavante may, at any time, withdraw any of the Services upon
providing ninety (90) days’ prior written notice to Customer, provided that
Metavante is withdrawing the Service(s) from its entire client base.  Metavante
may also terminate any function or any Services immediately upon any final
regulatory, legislative, or judicial determination that providing such function
or Services is inconsistent with applicable law or regulation or the rights of
any Third Party.  If Metavante terminates any Service pursuant to this
paragraph, Metavante agrees to assist Customer, without additional charge, in
identifying an alternate provider of such terminated Service.

 

7.3.         Partial Termination by Customer.   Except as may be provided in any
Schedule, Customer agrees that, during the Term, Metavante shall be Customer’s
sole and exclusive provider of all Services.  If Customer breaches the foregoing
covenant, the same shall constitute a partial termination of this Agreement, and
Customer shall pay Metavante the Termination Fee for the affected Service, as
liquidated damages and not as a penalty.

 


TERMINATION/DEFAULT


 

8.1.         Early Termination.  The terms and conditions set forth on the
Termination Fee Schedule of the Agreement shall govern the early termination of
this Agreement (or any Service).

 

9

--------------------------------------------------------------------------------


 

8.2.         For Cause.

 

A.            If either party fails to perform any of its material obligations
under this Agreement (a “Default”) and does not cure such Default in accordance
with this Section, then the non-defaulting party may, by giving notice to the
other party, terminate this Agreement as of the date specified in such notice of
termination, or such later date agreed to by the parties, and/or recover
Damages.  A party may terminate the Agreement in accordance with the foregoing
if such party provides written notice to the defaulting party and either (a) the
defaulting party does not cure the Default within sixty (60) days of the
defaulting party’s receipt of notice of the Default, if the Default is capable
of cure within sixty (60) days, or (b) if the Default is not capable of cure
within thirty (30) days, the defaulting party does not both (i) implement a plan
to cure as soon as reasonably practicable the Default within sixty (60) days of
receipt of notice of the Default, and (ii) diligently carry-out the plan in
accordance with its terms and actually cure such default within the tie
specified in such plan.  The parties acknowledge and agree that a failure to pay
any amount when due hereunder shall be a Default that is capable of being cured
within thirty (30) days. The parties acknowledge and agree that any error in
processing data, preparation or filing of a report, form, or file, or the
failure to perform Services as required hereunder shall be satisfactorily cured
upon the completion of accurate re-processing, the preparation or filing of the
accurate report, form, or file, or the re-performance of the Services in
accordance with applicable requirements, respectively.

 

8.3.         For Insolvency.  In addition to the termination rights set forth in
Sections 8.1 and 8.2, subject to the provisions of Title 11, United States Code,
if either party becomes or is declared insolvent or bankrupt, is the subject to
any proceedings relating to its liquidation, insolvency or for the appointment
of a receiver or similar officer for it, makes an assignment for the benefit of
all or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations then the other party may, by giving written notice to such party,
may terminate this Agreement as of a date specified in such notice of
termination; provided that the foregoing shall not apply with respect to any
involuntary petition in bankruptcy filed against a party unless such petition is
not dismissed within sixty (60) days of such filing.


 


LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED


 


9.1      EQUITABLE RELIEF.  EITHER PARTY MAY SEEK EQUITABLE REMEDIES, INCLUDING
INJUNCTIVE RELIEF, FOR A BREACH OF THE OTHER PARTY’S OBLIGATIONS UNDER
ARTICLE 13 OF THIS AGREEMENT, PRIOR TO COMMENCING THE DISPUTE RESOLUTION
PROCEDURES SET FORTH IN SECTION 11 BELOW.


 


9.2      EXCLUSION OF INCIDENTAL AND CONSEQUENTIAL DAMAGES.  INDEPENDENT OF,
SEVERABLE FROM, AND TO BE ENFORCED INDEPENDENTLY OF ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS) IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND—INCLUDING LOST PROFITS, LOSS OF
BUSINESS, OR OTHER ECONOMIC DAMAGE, AND FURTHER INCLUDING INJURY TO PROPERTY, AS
A RESULT OF BREACH OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING
ANY FAILURE OF PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY
LIABLE WAS ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY
THEREOF.


 


9.3      MAXIMUM DAMAGES ALLOWED.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, AND FOR ANY REASON, INCLUDING BREACH OF ANY DUTY IMPOSED BY THIS
AGREEMENT OR INDEPENDENT OF THIS AGREEMENT, AND REGARDLESS OF ANY CLAIM IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, METAVANTE’S TOTAL, AGGREGATE
LIABILITY UNDER THIS AGREEMENT SHALL IN NO CIRCUMSTANCE EXCEED PAYMENTS MADE TO
METAVANTE BY CUSTOMER FOR THE SERVICES DURING THE THREE (3) MONTHS PRIOR TO THE
ACT OR EVENT GIVING RISE TO SUCH CLAIM.  NO SUCH LIMITATION SHALL APPLY WITH
RESPECT TO METAVANTE’S WILLFUL MISCONDUCT.


 


9.4      STATUTE OF LIMITATIONS.  NO LAWSUIT OR OTHER ACTION MAY BE BROUGHT BY
EITHER PARTY HERETO, OR ON ANY CLAIM OR CONTROVERSY BASED UPON OR ARISING IN ANY
WAY OUT OF THIS AGREEMENT, AFTER ONE (1) YEAR FROM THE DATE ON WHICH THE CAUSE
OF ACTION AROSE REGARDLESS OF THE NATURE OF THE CLAIM OR FORM OF ACTION, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE; PROVIDED, HOWEVER, THE
FOREGOING LIMITATION SHALL NOT APPLY TO THE COLLECTION OF ANY AMOUNTS DUE
METAVANTE UNDER THIS AGREEMENT.


 


9.5      TORT CLAIM WAIVER.  IN ADDITION TO AND NOT IN LIMITATION OF ANY OTHER
PROVISION OF THIS ARTICLE 9, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT TO RECOVER FROM THE OTHER PARTY, AND CUSTOMER
WAIVES ANY RIGHT TO RECOVER FROM ANY ELIGIBLE PROVIDER, ANY ECONOMIC LOSSES OR
DAMAGES IN ANY ACTION BROUGHT UNDER TORT THEORIES, INCLUDING, MISREPRESENTATION,
NEGLIGENCE AND/OR STRICT LIABILITY, AND/OR TORT CLAIMS RELATING TO THE QUALITY
OR PERFORMANCE OF ANY PRODUCTS OR SERVICES PROVIDED BY METAVANTE.  FOR PURPOSES
OF THIS WAIVER, ECONOMIC LOSSES AND DAMAGES INCLUDE MONETARY LOSSES OR DAMAGES
CAUSED BY A DEFECTIVE PRODUCT OR SERVICE EXCEPT PERSONAL INJURY OR DAMAGE TO
OTHER TANGIBLE PROPERTY.  EVEN IF REMEDIES PROVIDED UNDER THIS AGREEMENT SHALL
BE DEEMED TO HAVE FAILED OF THEIR ESSENTIAL PURPOSE, NEITHER PARTY SHALL HAVE
ANY LIABILITY TO THE OTHER PARTY UNDER TORT THEORIES FOR ECONOMIC LOSSES OR
DAMAGES.

 

10

--------------------------------------------------------------------------------


 


9.6           LIQUIDATED DAMAGES.  CUSTOMER ACKNOWLEDGES THAT METAVANTE SHALL
SUFFER A MATERIAL ADVERSE IMPACT ON ITS BUSINESS IF THIS AGREEMENT IS TERMINATED
PRIOR TO EXPIRATION OF THE TERM, AND THAT THE RESULTING DAMAGES MAY NOT BE
SUSCEPTIBLE OF PRECISE DETERMINATION.  CUSTOMER ACKNOWLEDGES THAT THE
TERMINATION FEE IS A REASONABLE APPROXIMATION OF SUCH DAMAGES AND SHALL BE
DEEMED TO BE LIQUIDATED DAMAGES AND NOT A PENALTY.


 


9.7           ESSENTIAL ELEMENTS.  CUSTOMER AND METAVANTE ACKNOWLEDGE AND AGREE
THAT THE LIMITATIONS CONTAINED IN THIS ARTICLE 9 ARE ESSENTIAL TO THIS
AGREEMENT, AND THAT METAVANTE HAS EXPRESSLY RELIED UPON THE INCLUSION OF EACH
AND EVERY PROVISION OF THIS ARTICLE 9 AS A CONDITION TO EXECUTING THIS
AGREEMENT.


 


INSURANCE AND INDEMNITY.


 

10.1.       Insurance.  Metavante shall maintain for its own protection fidelity
bond coverage for its personnel; insurance coverage for loss from fire, disaster
or other causes contributing to interruption of normal services, reconstruction
of data file media and related processing costs; additional expenses incurred to
continue operations; and business interruption to reimburse Metavante for losses
resulting from suspension of the Services due to physical loss of equipment.

 

10.2.       Indemnity.

 

A.            Except as provided in 10.2B below, Customer shall indemnify
Metavante from, defend Metavante against, and pay any final judgments awarded
against Metavante, resulting from any claim brought by a Third Party against
Metavante based on Customer’s use of the Services to support its operations,
Metavante’s compliance with Customer’s specifications or instructions, or
Metavante’s use of trademarks or data supplied by Customer.

 

B.            Metavante shall indemnify Customer from, defend Customer against,
and pay any final judgment awarded against Customer, resulting from any claim
brought by a Third Party against Customer based on Metavante’s alleged
infringement of any patent, copyright, or trademark of such Third Party under
the laws of the United States, unless and except to the extent that such
infringement is caused by Metavante’s compliance with Customer’s unique
specifications or instructions, or Metavante’s use of trademarks or data
supplied by Customer.

 

10.3.       Indemnification Procedures.  If any Third Party makes a claim
covered by Section 10.2 against an indemnitee with respect to which such
indemnitee intends to seek indemnification under this Section, such indemnitee
shall give notice of such claim to the indemnifying party, including a brief
description of the amount and basis therefor, if known.  Upon giving such
notice, the indemnifying party shall be obligated to defend such indemnitee
against such claim, and shall be entitled to assume control of the defense of
the claim with counsel chosen by the indemnifying party, reasonably satisfactory
to the indemnitee.  The indemnitee shall cooperate fully with and assist the
indemnifying party in its defense against such claim in all reasonable
respects.  The indemnifying party shall keep the indemnitee fully apprised at
all times as to the status of the defense.  Notwithstanding the foregoing, the
indemnitee shall have the right to employ its own separate counsel in any such
action, but the fees and expenses of such counsel shall be at the expense of the
indemnitee.  Neither the indemnifying party nor any indemnitee shall be liable
for any settlement of action or claim effected without its consent. 
Notwithstanding the foregoing, the indemnitee shall retain, assume, or reassume
sole control over all expenses relating to every aspect of the defense that it
believes is not the subject of the indemnification provided for in this
Section.  Until both (a) the indemnitee receives notice from indemnifying party
that it will defend, and (b) the indemnifying party assumes such defense, the
indemnitee may, at any time after ten (10) days from the date notice of claim is
given to the indemnifying party by the indemnitee, resist or otherwise defend
the claim or, after consultation with and consent of the indemnifying party,
settle or otherwise compromise or pay the claim.  The indemnifying party shall
pay all costs of indemnity arising out of or relating to that defense and any
such settlement, compromise, or payment.  The indemnitee shall keep the
indemnifying party fully apprised at all times as to the status of the defense. 
Following indemnification as provided in this Section, the indemnifying party
shall be subrogated to all rights of the indemnitee with respect to the matters
for which indemnification has been made.


 


DISPUTE RESOLUTION


 

11.1        Representatives of Parties.  All disputes arising under or in
connection with this Agreement shall initially be referred to the
representatives of each party who customarily manages the relationship between
the parties.  If such representatives are unable to resolve the dispute within
five (5) Business Days after referral of the matter to them, the managers of the
representatives shall attempt to resolve the dispute.  If, after five
(5) Business Days they are unable to resolve the dispute, senior executives of
the parties shall attempt to resolve the dispute.  If, after five (5) Business
Days they are unable to resolve the dispute, the parties shall submit the
dispute to the chief executive officers of the parties for resolution.  Neither
party shall commence legal proceedings with regard to a dispute until completion
of the dispute resolution procedures set forth in this Section 11, except to the
extent necessary to preserve its rights or maintain a superior position against
other creditors or claimants.

 

11

--------------------------------------------------------------------------------


 

11.2        Continuity of Performance.  During the pendency of the dispute
resolution proceedings described in this Article 11, Metavante shall continue to
provide the Services so long as Customer shall continue to pay all undisputed
amounts to Metavante in a timely manner.

 


AUTHORITY


 

12.1.       Metavante.  Metavante warrants that:

 

Metavante has the right to provide the Services hereunder, using all computer
software required for that purpose.

 

METAVANTE IS A CORPORATION VALIDLY EXISTING AND IN ACTIVE STATUS UNDER THE LAWS
OF THE STATE OF WISCONSIN.  IT HAS ALL THE REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER, AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.  THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN
DULY AUTHORIZED BY METAVANTE, AND THIS AGREEMENT IS ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS AGAINST METAVANTE.  NO APPROVAL, AUTHORIZATION, OR CONSENT OF ANY
GOVERNMENTAL OR REGULATORY AUTHORITIES IS REQUIRED TO BE OBTAINED OR MADE BY
METAVANTE IN ORDER FOR METAVANTE TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT.

 

12.2.       Customer.  Customer warrants that:

 

Customer has all required licenses and approvals necessary to use the Services
in the operation of its business.

 

Customer is validly existing and in good standing under the laws of the state of
its incorporation or charter, or if a national bank, the United States of
America.  It has all the requisite corporate power and authority to execute,
deliver, and perform its obligations under this Agreement.  The execution,
delivery, and performance of this Agreement have been duly authorized by
Customer, and this Agreement is enforceable in accordance with its terms against
Customer.  No approval, authorization, or consent of any governmental or
regulatory authorities is required to be obtained or made by Customer in order
for Customer to enter into and perform its obligations under this Agreement.

 

In the event that Customer requests Metavante to disclose to any Third Party or
to use any of Customer’s Confidential Information (as defined in Section 13.3),
and such Confidential Information is or may be subject to the Privacy
Regulations, such disclosure or use shall be permitted by the Privacy
Regulations and by any initial, annual, opt-out, or other privacy notice that
Customer issued with respect to such Confidential Information pursuant to the
Privacy Regulations.


 


CONFIDENTIALITY AND OWNERSHIP


 

13.1.       Customer Data.  Customer shall remain the sole and exclusive owner
of all Customer Data and its Confidential Information (as defined in
Section 13.3), regardless of whether such data is maintained on magnetic tape,
magnetic disk, or any other storage or processing device.  All such Customer
Data and other Confidential Information shall, however, be subject to regulation
and examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer’s premises.

 

13.2.       Metavante Systems.  Customer acknowledges that it has no rights in
any of Metavante’s software, systems, documentation, guidelines, procedures, and
similar related materials or any modifications thereof, unless and except as
expressly granted under this Agreement.

 

13.3.       Confidential Information.  “Confidential Information” of a party
shall mean all confidential or proprietary information and documentation of such
party, whether or not marked as such including, with respect to Customer, all
Customer Data.  Confidential Information shall not include: (a) information
which is or becomes publicly available (other than by the party having the
obligation of confidentiality) without breach of this Agreement; (b) information
independently developed by the receiving party; (c) information received from a
Third Party not under a confidentiality obligation to the disclosing party; or
(d) information already in the possession of the receiving party without
obligation of confidence at the time first disclosed by the disclosing party. 
The parties acknowledge and agree that the substance of the negotiations of this
Agreement, and the terms of this Agreement are considered Confidential
Information subject to the restrictions contained herein.

 

13.4.       Obligations of the Parties.  Except as permitted under this
Section 13.4 and applicable law, neither party shall use, copy, sell, transfer,
publish, disclose, display, or otherwise make any of the other party’s
Confidential Information available to any Third Party without the prior written
consent of the other party.  Each party shall hold the Confidential Information
of the other party in confidence and shall not disclose or use such Confidential
Information other than for the purposes contemplated by this Agreement and, to
the extent that Confidential Information of Customer may be subject to the
Privacy Regulations, as permitted by the Privacy Regulations, and shall instruct
their employees, agents, and contractors to use the same care and discretion
with respect to the Confidential Information of the other party or of any Third
Party utilized hereunder that Metavante and Customer each require with respect
to their own most confidential information, but in no event less than a
reasonable standard of care, including the utilization of security devices or
procedures designed to prevent unauthorized access to such materials.  Each
party shall instruct its employees, agents, and contractors (a) of its
confidentiality obligations hereunder and (b) 

 

12

--------------------------------------------------------------------------------


 

not to attempt to circumvent any such security procedures and devices.  Each
party’s obligation under the preceding sentence may be satisfied by the use of
its standard form of confidentiality agreement, if the same reasonably
accomplishes the purposes here intended.  All such Confidential Information
shall be distributed only to persons having a need to know such information to
perform their duties in conjunction with this Agreement.  A party may disclose
the other party’s Confidential Information if required to do so by subpoena,
court or regulatory order, or other legal process, provided the party notifies
the disclosing party of its receipt of such process, and reasonably cooperates,
at the disclosing party’s expense, with efforts of the disclosing party to
prevent or limit disclosure in response to such process.

 

13.5.       Information Security.  Metavante shall be responsible for
establishing and maintaining an information security program (including physical
security of physical items) that is designed to (i) ensure the security and
confidentiality of Customer Data, (ii) protect against any anticipated threats
or hazards to the security or integrity of Customer Data, (iii) protect against
unauthorized access to or use of Customer Data that could result in substantial
harm or inconvenience to Customer or any of its customers, and (iv) ensure the
proper disposal of Customer Data.  Customer shall be responsible for maintaining
security for its own systems, servers, and communications links as necessary to
(a) protect the security and integrity of Metavante’s systems and servers on
which Customer Data is stored, and (b) protect against unauthorized access to or
use of Metavante’s systems and servers on which Customer Data is stored. 
Metavante will (1) take appropriate action to address any incident of
unauthorized access to Customer Data and (2) notify Customer as soon as possible
of any incident of unauthorized access to Sensitive Customer Information and any
other breach in Metavante’s security that materially affects Customer or
Customer’s customers.  If the primary federal regulator for Customer is the
Office of Thrift Supervision (the “OTS”), Metavante will also notify the OTS as
soon as possible of any breach in Metavante’s security that materially affects
Customer or Customer’s customers. Either party may change its security
procedures from time to time as commercially reasonable to address operations
risks and concerns in compliance with the requirements of this section.

 

13.6.       Ownership and Proprietary Rights.  Metavante reserves the right to
determine the hardware, software, and tools to be used by Metavante in
performing the Services.  Metavante shall retain title and all other ownership
and proprietary rights in and to the Metavante Proprietary Materials and
Information, and any and all derivative works based thereon.  Such ownership and
proprietary rights shall include any and all rights in and to patents,
trademarks, copyrights, and trade secret rights.  Customer agrees that the
Metavante Proprietary Materials and Information are not “work made for hire”
within the meaning of U.S. Copyright Act, 17 U.S.C. Section 101.

 

13.7.       The Privacy Regulations.  In the event that Customer requests
Metavante to disclose to any Third Party or to use any of Customer’s
Confidential Information, and such Confidential Information is or may be subject
to the Privacy Regulations, Metavante reserves the right, prior to such
disclosure or use, (a) to review any initial, annual, opt-out, or other privacy
notice that Customer issued with respect to such Confidential Information
pursuant to the Privacy Regulations, and if requested by Metavante, Customer
shall promptly provide Metavante with any such notice, and (b) to decline to
disclose to such Third Party or to use such Confidential Information if
Metavante, in Metavante’s sole discretion, believes that such disclosure or use
is or may be prohibited by the Privacy Regulations or by any such notice.

 

13.8.       Publicity.  Neither party shall refer to the other party directly or
indirectly in any media release, public announcement, or public disclosure
relating to this Agreement or its subject matter, in any promotional or
marketing materials, lists, or business presentations, without consent from the
other party for each such use or release in accordance with this Section,
provided that Metavante may include Customer’s name in Metavante’s customer list
and may identify Customer as its customer in its sales presentations and
marketing materials without obtaining Customer’s prior consent.  Notwithstanding
the foregoing, at Metavante’s request, Customer agrees to issue a joint press
release prepared by Metavante to announce the relationship established by the
parties hereunder.  Customer agrees that such press release shall be deemed
approved by Customer in the event that, within five (5) Business Days of
receiving Metavante’s proposed press release, Customer does not provide written
notice to Metavante describing in reasonable detail Customer’s objections to the
press release.  All other media releases, public announcements, and public
disclosures by either party relating to this Agreement or the subject matter of
this Agreement (each, a “Disclosure”), including promotional or marketing
material, but not including (a) announcements intended solely for internal
distribution, or (b) disclosures to the extent required to meet legal or
regulatory requirements beyond the reasonable control of the disclosing party,
shall be subject to review and approval, which approval shall not be
unreasonably withheld, by the other party prior to release.  Such approval shall
be deemed to be given if a party does not object to a proposed Disclosure within
five (5) Business Days of receiving same.  Disputes regarding the reasonableness
of objections to the joint press release or any Disclosures shall be subject to
the Dispute Resolution Procedures of Section 11.1 above.

 

13

--------------------------------------------------------------------------------


 


REGULATORY COMPLIANCE AND ASSURANCES


 

14.1.       Legal Requirements.

 

Customer shall be solely responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by Metavante)
the Legal Requirements.  Based on Customer’s instructions, Metavante shall
select the processing parameter settings, features, and options (collectively,
the “Parameters”) within Metavante’s system that will apply to Customer. 
Customer shall be responsible for determining that such selections are
consistent with the Legal Requirements and with the terms and conditions of any
agreements between Customer and its clients.  In making such determinations,
Customer may rely upon the written descriptions of such Parameters contained in
the User Manuals.  Metavante shall perform system processing in accordance with
the Parameters.


 

SUBJECT TO THE FOREGOING, METAVANTE SHALL PERFORM AN ON-GOING REVIEW OF FEDERAL
LAWS, RULES, AND REGULATIONS.  METAVANTE SHALL MAINTAIN THE FEATURES AND
FUNCTIONS SET FORTH IN THE USER MANUALS FOR EACH OF THE SERVICES IN ACCORDANCE
WITH ALL CHANGES IN FEDERAL LAWS, RULES, AND REGULATIONS APPLICABLE TO SUCH
FEATURES AND FUNCTIONS, IN A NON-CUSTOM ENVIRONMENT.  FOR ANY NEW FEDERAL LAWS,
RULES, AND REGULATIONS, METAVANTE WILL PERFORM A BUSINESS REVIEW, WITH INPUT
FROM METAVANTE’S CUSTOMERS AND USER GROUPS.  IF METAVANTE ELECTS TO SUPPORT A
NEW FEDERAL LAW, RULE, OR REGULATION THROUGH CHANGES TO THE METAVANTE SOFTWARE,
METAVANTE SHALL DEVELOP AND IMPLEMENT MODIFICATIONS TO THE SERVICES TO ENABLE
CUSTOMER TO COMPLY WITH SUCH NEW FEDERAL LAWS, RULES, AND REGULATIONS.

 

IN ANY EVENT, METAVANTE SHALL WORK WITH CUSTOMER IN DEVELOPING AND IMPLEMENTING
A SUITABLE PROCEDURE OR DIRECTION TO ENABLE CUSTOMER TO COMPLY WITH FEDERAL AND
STATE LAWS, RULES, AND REGULATIONS APPLICABLE TO THE SERVICES BEING PROVIDED BY
METAVANTE TO CUSTOMER, INCLUDING IN THOSE INSTANCES WHEN METAVANTE HAS ELECTED
TO, BUT IT IS NOT COMMERCIALLY PRACTICABLE TO, MODIFY THE METAVANTE SOFTWARE
PRIOR TO THE REGULATORY DEADLINE FOR COMPLIANCE.

 

14.2.       Regulatory Assurances. Metavante and Customer acknowledge and agree
that the performance of these Services will be subject to regulation and
examination by Customer’s regulatory agencies to the same extent as if such
Services were being performed by Customer.  Upon request, Metavante agrees to
provide any appropriate assurances to such agency and agrees to subject itself
to any required examination or regulation. Customer agrees to reimburse
Metavante for reasonable costs actually incurred due to any such examination or
regulation that is performed primarily for the purpose of examining Services
used by Customer.

 

Notice Requirements.  Customer shall be responsible for complying with all
regulatory notice provisions to any applicable governmental agency, which shall
include providing timely and adequate notice to Federal Regulators as of the
Effective Date of this Agreement, identifying those records to which this
Agreement shall apply and the location at which such Services are to be
performed.

 

Examination of Records.  The parties agree that the records maintained and
produced under this Agreement shall, at all times, be available at the
Operations Center for examination and audit by governmental agencies having
jurisdiction over the Customer’s business, including any Federal Regulator. The
Director of Examinations of any Federal Regulator or his or her designated
representative shall have the right to ask for and to receive directly from
Metavante any reports, summaries, or information contained in or derived from
data in the possession of Metavante related to the Customer.  Metavante shall
notify Customer as soon as reasonably possible of any formal request by any
authorized governmental agency to examine Customer’s records maintained by
Metavante, if Metavante is permitted to make such a disclosure to Customer under
applicable law or regulations.  Customer agrees that Metavante is authorized to
provide all such described records when formally required to do so by a Federal
Regulator.

 

Audits.  Metavante shall cause a Third Party review of its operations and
related internal controls to be conducted annually by its independent auditors. 
Metavante shall provide to Customer, upon written request, one copy of the audit
report resulting from such review.

 

14.3.       IRS Filing.  Customer represents it has complied with all laws,
regulations, procedures, and requirements in attempting to secure correct tax
identification numbers (TINs) for Customer’s payees and customers and agrees to
attest to this compliance by an affidavit provided annually.


 


DISASTER RECOVERY


 

15.1.       Services Continuity Plan.  Throughout the Term of the Agreement,
Metavante shall maintain a Services Continuity Plan (the “Plan”) in compliance
with applicable regulatory requirements.  Review and acceptance of the Plan, as
may be required by any applicable regulatory agency, shall be the responsibility
of Customer.  Metavante shall cooperate with Customer in conducting such reviews
as such regulatory agency may, from time to time, reasonably request.  A
detailed

 

14

--------------------------------------------------------------------------------


 

Executive Summary of the Plan has been provided to Customer.  Updates to the
Plan shall be provided to Customer without charge.

 

15.2.       Relocation.  If appropriate, Metavante shall relocate all affected
Services to an alternate disaster recovery site as expeditiously as possible
after declaration of a Disaster, and shall coordinate with Customer all
requisite telecommunications modifications necessary to achieve full
connectivity to the disaster recovery site, in material compliance with all
regulatory requirements.  “Disaster” shall have the meaning set forth in the
Plan.

 

15.3.       Resumption of Services.  The Plan provides that, in the event of a
Disaster, Metavante will be able to resume the Services in accordance therewith
within the time periods specified in the Plan.  In the event Metavante is unable
to resume the Services to Customer within the time periods specified in the
Plan, Customer shall have the right to terminate this Agreement without payment
of the Termination Fee upon written notice to Metavante delivered within
forty-five (45) days after declaration of such Disaster.

 

15.4.       Annual Test.  Metavante shall test its Plan by conducting one
(1) test annually and shall provide Customer with a description of the test
results in accordance with applicable laws and regulations.


 


MISCELLANEOUS PROVISIONS


 

16.1.       Equipment and Network. Customer shall obtain and maintain at its own
expense its own data processing and communications equipment as may be necessary
or appropriate to facilitate the proper use and receipt of the Services. 
Customer shall pay all installation, monthly, and other charges relating to the
installation and use of communications lines between Customer’s datacenter and
the Operations Center, as set forth in the Network Schedule.  Metavante
maintains and will continue to maintain a network control center with diagnostic
capability to monitor reliability and availability of the communication lines
described in the Network Schedule, but Metavante shall not be responsible for
the continued availability or reliability of such communications lines. 
Metavante agrees to provide services to install, configure, and support the
wide-area network to interconnect Customer to the Operations Center as described
in, and subject to the terms and conditions of, the Network Schedule.

 

16.2.       Data Backup.  Customer shall maintain adequate records for at least
ten (10) Business Days, including backup on magnetic tape or other electronic
media where transactions are being transmitted to Metavante, from which
reconstruction of lost or damaged files or data can be made. Customer assumes
all responsibility and liability for any loss or damage resulting from failure
to maintain such records.

 

16.3.       Balancing and Controls.  Customer shall (a) on a daily basis, review
all input and output, controls, reports, and documentation, to ensure the
integrity of data processed by Metavante; and (b) on a daily basis, check
exception reports to verify that all file maintenance entries and non-dollar
transactions were correctly entered.  Customer shall be responsible to notify
Metavante immediately in the event of any error so that Metavante may initiate
timely remedial action to correct any improperly processed data which these
reviews disclose.  In the event of any error by Metavante in processing any data
or preparing any report or file, Metavante’s sole responsibility, and Customer’s
sole remedy, shall be to correct the error by reprocessing the affected data or
preparing and issuing a new file or report at no additional cost to Customer.

 

16.4.       Future Acquisitions.  Customer acknowledges that Metavante has
established the Fee Schedule(s) and enters into this Agreement on the basis of
Metavante’s understanding of the Customer’s current need for Services and
Customer’s anticipated future need for Services as a result of internally
generated expansion of its customer base.  If the Customer expands its
operations by acquiring Control of additional financial institutions or if
Customer experiences a Change in Control, the following provisions shall apply:

 

Acquisition of Additional Entities.  If, after the Effective Date, Customer
acquires Control of one or more financial holding companies, banks, savings and
loan associations, or other financial institutions that are not currently
Affiliates, Metavante agrees to provide Services for such new Affiliates, and
such Affiliates shall automatically be included in the definition of “Customer”;
provided that (i) the conversion of each new Affiliate must be scheduled at a
mutually agreeable time (taking into account, among other things, the
availability of Metavante conversion resources) and must be completed before
Metavante has any obligation to provide Services to such new Affiliate; (ii) the
Customer will be liable for any and all Expenses in connection with the
conversion of such new Affiliate; and (iii) Customer shall pay conversion fees
in an amount to be mutually agreed upon with respect to each new Affiliate.

 

Change in Control of Customer.  If a Change in Control occurs with respect to
Customer, Metavante agrees to continue to provide Services under this Agreement;
provided that (a) Metavante’s obligation to provide Services shall be limited to
the Entities comprising the Customer prior to such Change in Control and
(b) Metavante’s obligation to provide Services immediately following such Change
in Control shall be limited in any and all circumstances to the number of
accounts processed in the three (3) -month period prior to such Change in
Control occurring, plus twenty-five percent (25%).

 

15

--------------------------------------------------------------------------------


 

16.5.       Transmission of Data.  If the Services require transportation or
transmission of data between Metavante and Customer, the responsibility and
expense for transportation and transmission of, and the risk of loss for, data
and media transmitted between Metavante and Customer shall be borne by
Customer.  Data lost by Metavante following receipt shall either be restored by
Metavante from its backup media or shall be reprocessed from Customer’s backup
media at no additional charge to Customer.

 

16.6.       Reliance on Data.  Metavante will perform the Services described in
this Agreement on the basis of information furnished by Customer.  Metavante
shall be entitled to rely upon any such data, information, directions, or
instructions as provided by Customer (whether given by letter, memorandum,
telegram, cable, telex, telecopy facsimile, computer terminal, e-mail, other “on
line” system or similar means of communication, or orally over the telephone or
in person), and shall not be responsible for any liability arising from
Metavante’s performance of the Services in accordance with Customer’s
instructions.  Customer assumes exclusive responsibility for the consequences of
any instructions Customer may give Metavante, for Customer’s failure to properly
access the Services in the manner prescribed by Metavante, and for Customer’s
failure to supply accurate input information.   If any error results from
incorrect input supplied by Customer, Customer shall be responsible for
discovering and reporting such error and supplying the data necessary to correct
such error to Metavante for processing at the earliest possible time.

 

16.7.       Use of Services.  Customer agrees that, except as otherwise
permitted in this Agreement or in writing by Metavante, Customer will use the
Services only for its own internal business purposes to service its bona fide
customers and clients and will not sell or otherwise provide, directly or
indirectly, any of the Services or any portion thereof to any Third Party. 
Customer agrees that Metavante may use all suggestions, improvements, and
comments regarding the Services that are furnished by Customer to Metavante in
connection with this Agreement, without accounting or reservation.  Unless and
except to the extent that Metavante has agreed to provide customer support
services for Customer, Customer shall be responsible for handling all inquiries
of its customers relating to Services performed by Metavante, including
inquiries regarding credits or debits to a depositor’s account.  Metavante
agrees to reasonably assist Customer in responding to such inquiries by
providing such information to Customer as Metavante can reasonably provide.

 

16.8.       Financial Statements.  Metavante agrees to furnish to the Customer
copies of the then-current annual report for the Marshall & Ilsley Corporation,
within forty-five (45) days after such document is made publicly available.

 

16.9.       Performance by Subcontractors.  Customer understands and agrees that
the actual performance of the Services may be made by Metavante, one or more
Affiliates of Metavante, or subcontractors of any of the foregoing Entities
(collectively, the “Eligible Providers”).  For purposes of this Agreement,
performance of the Services by any Eligible Provider shall be deemed performance
by Metavante itself.  Metavante shall remain fully responsible for the
performance or non-performance of the Services by any Eligible Provider, to the
same extent as if Metavante itself performed or failed to perform such
services.  Customer agrees to look solely to Metavante, and not to any Eligible
Provider, for satisfaction of any claims Customer may have arising out of this
Agreement or the performance or nonperformance of Services.  However, in the
event that Customer contracts directly with a Third Party for any products or
services, Metavante shall have no liability to Customer for such Third Party’s
products or services, even if such products or services are necessary for
Customer to access or receive the Services hereunder.

 

16.10.     Solicitation.  Neither party shall solicit the employees of the other
party for employment during the Term of this Agreement, for any reason.  The
foregoing shall not preclude either party from employing any such employee
(a) who seeks employment with the other party in response to any general
advertisement or solicitation that is not specifically directed towards
employees of such party or (b) who contacts the other party on his or her own
initiative without any direct or indirect solicitation by such party.

 


GENERAL


 

17.1.       Governing Law.  The validity, construction and interpretation of
this Agreement and the rights and duties of the parties hereto shall be governed
by the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

 

17.2.       Venue and Jurisdiction.  In the event of litigation to enforce the
terms of this Agreement, the parties consent to venue in the exclusive
jurisdiction of the courts of Milwaukee County, Wisconsin, and the Federal
District Court for the Eastern District of Wisconsin.  The parties further
consent to the jurisdiction of any federal or state court located within a
district which encompasses assets of a party against which a judgment has been
rendered, either through arbitration or litigation, for the enforcement of such
judgment or award against such party or the assets of such party.

 

17.3.       Entire Agreement; Amendments.  This Agreement, together with the
schedules hereto, constitutes the entire agreement between Metavante and the
Customer with respect to the subject matter hereof.  There are no restrictions,
promises, warranties, covenants, or undertakings other than those expressly set
forth herein and therein.  This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter. 
This Agreement, including the schedules hereto, may be amended only by an
instrument in writing executed by the parties or their permitted assignees.

 

16

--------------------------------------------------------------------------------


 

17.4.       Relationship of Parties.  The performance by Metavante of its duties
and obligations under this Agreement shall be that of an independent contractor
and nothing contained in this Agreement shall create or imply an agency
relationship between Customer and Metavante, nor shall this Agreement be deemed
to constitute a joint venture or partnership between Customer and Metavante.

 

17.5.       Assignment.  Neither this Agreement nor the rights or obligations
hereunder may be assigned by either party, by operation of law or otherwise,
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, provided that (a) Metavante’s consent need not be
obtained in connection with the assignment of this Agreement pursuant to a
merger in which Customer is a party and as a result of which the surviving
Entity becomes an Affiliate of another bank holding company, bank, savings and
loan association or other financial institution, so long as the provisions of
all applicable Schedules are complied with; and (b) Metavante may freely assign
this Agreement (i) in connection with a merger, corporate reorganization, or
sale of all or substantially all of its assets, stock, or securities, or (ii) to
any Entity which is a successor to the assets or the business of Metavante.

 

17.6.       Notices.  Except as otherwise specified in the Agreement, all
notices, requests, approvals, consents, and other communications required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by (a) first-class U.S. mail, registered or certified, return
receipt requested, postage pre-paid; or (b) U.S. express mail, or other, similar
overnight courier service to the address specified below.  Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

 

In the case of Customer:

Team Financial, Inc.

 

 

 

 

 

 

 

 

For Billing Purposes:

Attn.:

 

 

 

 

 

 

 

 

 

 

 

Attn.:

 

 

 

In the case of Metavante:

Metavante Corporation
4900 West Brown Deer Road
Milwaukee WI 53223
Attn.: General Councel

 

 

 

Legal Services Division

 

 

Copy to:

 


 

17.7.       Waiver.  No delay or omission by either party to exercise any right
or power it has under this Agreement shall impair or be construed as a waiver of
such right or power.  A waiver by any party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant.  All
waivers must be in writing and signed by the party waiving its rights.

 

17.8.       Severability.  If any provision of this Agreement is held by court
or arbitrator of competent jurisdiction to be contrary to law, then the
remaining provisions of this Agreement will remain in full force and effect. 
Articles 5, 8, 10, 13, and 17 shall survive the expiration or earlier
termination of this Agreement for any reason.

 

17.9.       Attorneys’ Fees and Costs.  If any legal action is commenced in
connection with the enforcement of this Agreement or any instrument or agreement
required under this Agreement, the prevailing party shall be entitled to costs,

 

17

--------------------------------------------------------------------------------


 

attorneys’ fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.

 

17.10.     No Third Party Beneficiaries.  Each party intends that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any person or entity other than the Customer and Metavante.

 

17.11.     Force Majeure.  Notwithstanding any provision contained in this
Agreement, neither party shall be liable to the other to the extent fulfillment
or performance if any terms or provisions of this Agreement is delayed or
prevented by revolution or other civil disorders; wars; acts of enemies;
strikes; lack of available resources from persons other than parties to this
Agreement; labor disputes; electrical equipment or availability failure; fires;
floods; acts of God; federal, state or municipal action; statute; ordinance or
regulation; or, without limiting the foregoing, any other causes not within its
control, and which by the exercise of reasonable diligence it is unable to
prevent, whether of the class of causes hereinbefore enumerated or not.  This
clause shall not apply to the payment of any sums due under this Agreement by
either party to the other.

 

17.12.     Negotiated Agreement.  Metavante and Customer each acknowledge that
the limitations and exclusions contained in this Agreement have been the subject
of active and complete negotiation between the parties and represent the
parties’ voluntary agreement based upon the level of risk to Customer and
Metavante associated with their respective obligations under this Agreement and
the payments to be made to Metavante and the charges to be incurred by Metavante
pursuant to this Agreement.  The parties agree that the terms and conditions of
this Agreement shall not be construed in favor of or against any party by reason
of the extent to which any party or its professional advisors participated in
the preparation of this document.

 

17.13.     Waiver of Jury Trial.  Each of Customer and Metavante hereby
knowingly, voluntarily and intentionally waives any and all rights it may have
to a trial by jury in respect of any litigation based on, or arising out of,
under, or in connection with, this Agreement or any course of conduct, course of
dealing, statements (whether verbal or written), or actions of Metavante or
Customer, regardless of the nature of the claim or form of action, contract or
tort, including negligence.


 


DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM AS
FOLLOWS:


 

“ACH” shall mean automated clearing house services.

 

“Affiliate” shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by, or under common Control with such party.

 

“Agreement” shall mean this master agreement and all schedules and exhibits
attached hereto, which are expressly incorporated, any future amendments
thereto, and any future schedules and exhibits added hereto by mutual agreement.

 

“Business Days” shall be Mondays through Fridays except holidays recognized by
the Federal Reserve Board of Chicago.

 

“Change in Control” shall mean any event or series of events by which (i) any
person or entity or group of persons or entities shall acquire Control of
another person or entity or (ii) in the case of a corporation, during any period
of twelve consecutive months commencing before or after the date hereof,
individuals who, at the beginning of such twelve-month period, were directors of
such corporation shall cease for any reason to constitute a majority of the
board of directors of such corporation.

 

“Confidential Information” shall have the meaning set forth in Section 13.3.

 

“Consumer” shall mean an individual who obtains a financial product or service
from Customer to be used primarily for personal, family, or household purposes
and who has a continuing relationship with Customer.

 

“Contract Year” shall mean successive periods of twelve months, the first of
which (being slightly longer than twelve (12) months) shall commence on the
Effective Date and terminate on the last day of the month in which the first
anniversary of the Effective Date occurs.

 

“Control” shall mean the direct or indirect ownership of over fifty percent
(50%) of the capital stock (or other ownership interest, if not a corporation)
of any Entity or the possession, directly or indirectly, of the power to direct
the management and policies of such Entity by ownership of voting securities, by
contract or otherwise.  “Controlling” shall mean having Control of any Entity,
and “Controlled” shall mean being the subject of Control by another Entity.

 

“Conversion Date” shall mean the date on which Conversion for Customer or a
particular Affiliate has been completed.

 

“Customer” shall mean the Entity entering into this Agreement with Metavante and
all Affiliates of such Entity for whom Metavante agrees to provide Services
under this Agreement, as reflected on the first page of this Agreement or
amendments executed after the Effective Date.

 

18

--------------------------------------------------------------------------------


 

“Customer Data” means any and all data and information of any kind or nature
submitted to Metavante by Customer, or received by Metavante on behalf of
Customer, necessary for Metavante to provide the Services.

 

“Damages” shall mean actual and verifiable monetary obligations incurred, or
costs paid which (i) would not have been incurred or paid but for a party’s
action or failure to act in breach of this Agreement, and (ii) are directly and
solely attributable to such breach, but excluding any and all consequential,
incidental, punitive and exemplary damages, and/or other damages expressly
excluded by the terms of this Agreement.

 

“Documentation” shall mean Metavante’s standard user instructions relating to
the Services, including tutorials, on-screen help, and operating procedures, as
provided to Customer in written or electronic form.

 

“Effective Date” shall mean the date so defined on the signature page of this
Agreement, or, if blank, the date executed by Metavante, as reflected in
Metavante’s records.

 

“Effective Date of Termination” shall mean the last day on which Metavante
provides the Services to Customer (excluding any services relating to
termination assistance).

 

“Eligible Provider” shall have the meaning as set forth in Section 16.9.

 

“Employment Cost Index” shall mean the Employment Cost Index (not seasonally
adjusted) as promulgated by the United States Department of Labor’s Bureau of
Labor Statistics (or any successor index).

 

“Entity” means an individual or a corporation, partnership, sole proprietorship,
limited liability company, joint venture, or other form of organization, and
includes the parties hereto.

 

“Estimated Remaining Value” shall mean the number of calendar months remaining
between the Effective Date of Termination and the last day of the contracted-for
Term, multiplied by the average of the three (3) highest monthly fees (but in
any event no less than the Monthly Base Fee or other monthly minimums) payable
by Customer during the twelve (12) -month period prior to the event giving rise
to termination rights under this Agreement.  In the event the Effective Date of
Termination occurs prior to expiration of the First Contract Year, the monthly
fees used in calculating the Estimated Remaining Value shall be the greater of
(i) the estimated monthly fees set forth in the Fee Schedule(s) and (ii) the
average monthly fees described in the preceding sentence.

 

“Expenses” shall mean any and all reasonable and direct expenses paid by
Metavante to Third Parties in connection with Services provided to or on behalf
of Customer under this Agreement, including any postage, supplies, materials,
travel and lodging, and telecommunication fees, but not payments by Metavante to
Eligible Providers.

 

“Federal Regulator” shall mean the Chief Examiner of the Federal Home Loan Bank
Board, the Office of Thrift Supervision, the Office of the Comptroller of the
Currency, the Federal Deposit Insurance Corporation, the Federal Reserve Board,
or their successors, as applicable.

 

“Fee Schedule” shall mean the portions of schedules containing fees and charges
for services rendered to Customer under this Agreement.

 

“Initial Services” shall mean all Services requested by Customer from Metavante
under this as of the Effective Date and set forth in the schedules attached
hereto.

 

“Initial Term” shall mean the period set forth on the first page of this
Agreement.

 

“Legal Requirements” shall mean the federal and state laws, rules, and
regulations pertaining to Customer’s business.

 

“Metavante Proprietary Materials and Information” shall mean the Metavante
Software and all source code, object code, documentation (whether electronic,
printed, written, or otherwise), working papers, non-customer data, programs,
diagrams, models, drawings, flow charts, and research (whether in tangible or
intangible form or in written or machine-readable form), and all techniques,
processes, inventions, knowledge, know-how, trade secrets (whether in tangible
or intangible form or in written or machine-readable form), developed by
Metavante prior to or during the Term of this Agreement, and such other
information relating to Metavante or the Metavante Software that Metavante
identifies to Customer as proprietary or confidential at the time of disclosure.

 

“Metavante Software” shall mean the software owned by Metavante and used to
provide the Services.

 

“Monthly Base Fee” shall mean the minimum monthly fees payable by Customer to
Metavante as specifically set forth in the Services and Charges Schedule.

 

“Network” shall mean a shared system operating under a common name through which
member financial institutions are able to authorize, route, process and settle
transactions (e.g., MasterCard and Visa).

 

19

--------------------------------------------------------------------------------


 

“New Services” shall mean any services that are not included in the Initial
Services but which, upon mutual agreement of the parties, are added to this
Agreement.  Upon such addition, New Services shall be included in the term
“Services.”

 

“Performance Warranty” shall have the meaning set forth in Section 6.1.

 

“Plan” shall have the meaning set forth in Section 15.1.

 

“Privacy Regulations” shall mean the regulations promulgated under Section 504
of the Gramm-Leach-Bliley Act, Pub. L. 106-102, as such regulations may be
amended from time to time.

 

“Professional Services” shall mean services provided by Metavante for
Conversion, training, and consulting, and services provided by Metavante to
review or implement New Services or enhancements to existing Services.

 

“Sensitive Customer Information” shall mean Customer Data with respect to a
Consumer that is (a) such Consumer’s name, address or telephone number, in
conjunction with such Consumer’s Social Security number, account number, credit
or debit card number, or a personal identification number or password that would
permit access to such Consumer’s account or (b) any combination of components of
information relating to such Consumer that would allow a person to log onto or
access such Consumer’s account, such as user name and  password or password and
account number.

 

“Services” shall mean the services, functions, and responsibilities described in
this Agreement to be performed by Metavante during the Term and shall include
New Services that are agreed to by the parties in writing.

 

“Service Levels” shall mean those service levels set forth in the Service Level
Schedule.

 

“Taxes” shall mean any manufacturers, sales, use, gross receipts, excise,
personal property, or similar tax or duty assessed by any governmental or
quasi-governmental authority upon or as a result of the execution or performance
of any service pursuant to this Agreement or materials furnished with respect to
this Agreement, except any income, franchise, privilege, or similar tax on or
measured by Metavante’s net income, capital stock, or net worth.

 

“Term” shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.

 

“Termination Fee” shall have the meaning set forth on the Termination Fee
Schedule.

 

“Third Party” shall mean any Entity other than the parties or any Affiliates of
the parties.

 

“Tier 1 Support” shall mean the provision of customer service and technical
support to end users.  The Metavante customer care agents provide assistance
with the following, but not limited to payment verification, payee set up,
opening service requests for payment research, user education on how to use the
Metavante products, technical support with using and accessing the products, and
technical support for some browser issues.

 

“Tier 2 Support” shall mean the provision of support to end users for consumer
initiated payment issues such as payment not posted, stop payment, late fees,
and payment posted for incorrect amount.  The Metavante payment research team
acts as an advocate to the payee on behalf of the end-user to research and
resolve the payment issue in a timely manner.

 

“User Manuals” shall mean the documentation provided by Metavante to Customer
which describes the features and functionalities of the Services, as modified
and updated by the customer bulletins distributed by Metavante from time to
time.

 

“Visa” shall mean VISA U.S.A., Inc.

 

20

--------------------------------------------------------------------------------

 

SERVICES AND CHARGES SCHEDULE

 

THE APPLICATIONS/SERVICES LISTED IN THIS SCHEDULE MAY POSSESS ADDITIONAL
FEATURES AND FUNCTIONS WHICH HAVE NOT BEEN REQUESTED BY CUSTOMER AS PART OF THE
INITIAL SERVICES.  DURING THE TERM OF THIS AGREEMENT, FUTURE PRODUCT DEVELOPMENT
WILL LIKELY CREATE ADDITIONAL FEATURES AND FUNCTIONS NOT CONTEMPLATED BY THIS
AGREEMENT.  UNLESS SPECIFICALLY NEGOTIATED BY THE PARTIES, THE DISCOUNTS  (IF
ANY) SPECIFIED IN THIS SCHEDULE SHALL NOT APPLY TO SUCH ADDITIONAL OR FUTURE
FEATURES/FUNCTIONS

 

FEES

 

The following pricing shall be effective on the first day of the month following
the execution of this Amendment.  All fees are monthly unless stated otherwise.

 

Account Processing

 

 

 

 

 

 

 

 

 

Monthly Processing* (see note at bottom of schedule)

 

$      31,900

 

 

Accounts on the system

 

 

 

 

1 - 70,000

 

included

 

 

70,001 - 95,000

 

0.48

 

per open/closed dep acct & open/paid loan note

> 95,000

 

0.47

 

per open/closed dep acct & open/paid loan note

 

 

 

 

 

Business Analytics

 

 

 

 

 

 

 

 

 

Business Intelligence Center

 

 

 

 

Report Writing Assistance - 1 day remote

 

waived

 

 

BIC Records

 

0.032

 

per record#

Total Exposure Data Mart

 

330.00

 

per bank ID

Advanced Viewer

 

170.00

 

per user

Casual Report Viewers

 

 

 

 

1 - 10

 

waived

 

 

> 10

 

10.00

 

per viewer

 

21

--------------------------------------------------------------------------------


 

Asset/Liability extract

 

150.00

 

per bank ID (Team Fin. Bank and Team Bank N. A.)

Asset/Liability extract

 

75.00

 

per bank ID (Colorado Springs NB)

 

 

 

 

 

#Records include AAS accounts, deposit origination sales sessions, CIS
customers, deposit accounts, EFT cardholders, consumer e-banking accounts, loan
notes, GL accounts and account analysis accounts.

 

 

 

 

 

Sales and Service

 

 

 

 

 

 

 

 

 

TellerInsight

 

24.00

 

per workstation

BankerInsight (temp Service)

 

47.00

 

per workstation

Sales session/active history (temp Service)

 

290.00

 

per client

Metavante Insight Deposit Origination*

 

4,900.00

 

per client

1 – 105 users

 

included

 

 

> 105 users

 

75.00

 

per user

--------------------------------------------------------------------------------

* Pending conversion scheduled for April, 2008

 

 

 

 

 

 

 

 

 

Electronic Banking

 

 

 

 

 

 

 

 

 

Consumer Ebanking Users

 

1.70

 

per user

Customer Care Tier 1 (24 x 7)

 

2.23

 

per user

Shared Voice Response Unit

 

0.024

 

per transaction

 

 

 

 

 

Commercial Treasury Solutions

 

 

 

 

 

 

 

 

 

Client Billing Maintenance

 

150.00

 

per bank ID

BIB Standard Service (1-3 accounts)

 

9.25

 

per user

BIB Standard Service with Spt (1-5 accounts)

 

18.25

 

per user

Additional Accounts

 

3.00

 

per account

 

22

--------------------------------------------------------------------------------


 

State / Federal payments

 

0.15

 

per payment

Bill Payment

 

0.33

 

per transaction

ACH Payments and Collections

 

0.15

 

per payment/collection

Wire Transfer

 

1.00

 

per wire

Bill Payment NSF/Stop Payment

 

15.00

 

per stop/NSF

ACH Payments and Collections Module

 

5.00

 

per user

EDI Report Processing

 

3.70

 

per report

EDI Account Processing

 

24.70

 

per account

 

 

 

 

 

End of Year Processing

 

announced each 4th Quarter

 

 

 

 

 

ATM and Gateway Services

 

 

 

 

 

 

 

 

 

EFT Network Access (All)

 

450.00

 

per client

ATM Terminal Support

 

30.00

 

per terminal

Dial ATM Terminal Support

 

30.00

 

per terminal

Dial ATM Telecomm

 

0.06

 

per transaction

TNS Transexpress Modem Maintenance

 

10.00

 

per modem

Switch / Route - Non NYCE

 

0.019

 

per transaction

Switch / Route - NYCE

 

waived

 

 

Remote key distribution

 

50.00

 

per item

 

 

 

 

 

Debit and Prepaid Processing

 

 

 

 

 

 

 

 

 

Card Management

 

waived

 

 

Recovered / Returned Card

 

12.00

 

per card

Chargeback Processing

 

15.00

 

per card

 

23

--------------------------------------------------------------------------------


 

PIN Transactions

 

0.04

 

per transaction

Signature Authorized Transactions

 

0.04

 

per transaction

Signature Settled Transactions

 

0.04

 

per transaction

Visa / Mastercard Accounts

 

0.03

 

per account

ATM Card Accounts

 

0.03

 

per account

PRM Authorization Scoring

 

0.007

 

per transaction

Web Based Adjustments

 

10.00

 

per adjustment

Debit Lost/Stolen Reports

 

8.25

 

per report

 

 

 

 

 

Card Personalization - Custom

 

 

 

 

 

 

 

 

 

Card Production - Debit Cards

 

0.89

 

per card

Card Production - ATM Cards

 

0.89

 

per card

PIN Mailers

 

0.18

 

per PIN mailer

Standard Card Carrier - ATM/Debit

 

0.157

 

per card carrier

Card Production Setup - ATM

 

16.75

 

per setup

Card Production Setup - Secured Cards

 

7.00

 

per setup

 

 

 

 

 

Card Personalization - Emergency Services

 

 

 

 

 

 

 

 

 

Emergency Cards

 

25.00

 

per card

Expeditied Cards

 

20.00

 

per card

Pull & Destroy

 

10.00

 

per card

Pull & Re-Address

 

15.00

 

per card

Pull & Overnight

 

15.00

 

per card

Emergency PIN Issue

 

10.00

 

per PIN

 

 

 

 

 

Card Personalization - Freight

 

 

 

 

 

 

 

 

 

Fedex Envelope

 

25.00

 

per envelope

 

24

--------------------------------------------------------------------------------


 

Epayment Solutions

 

 

 

 

 

 

 

 

 

Bill Pay Users

 

1.39

 

per user

Bill Payments

 

0.39

 

per transaction

Return Items / Stop Payments

 

15.00

 

per return item / stop payment

Bill Payment Collection Items

 

actual

 

 

 

 

 

 

 

ACH

 

 

 

 

 

 

 

 

 

NACHA Transmission Transactions

 

0.039

 

per transaction

NACH File Transmissions

 

8.00

 

per transmission

ACH Origination Loan System

 

0.086

 

per transaction

 

 

 

 

 

Materials

 

 

 

 

 

 

 

 

 

BIB Information Kits

 

10.00

 

per kit

EFT Check Photocopy

 

2.00

 

per copy

EFT Envelopes

 

0.024

 

per envelope

 

 

 

 

 

Third Party Expenses

 

 

 

 

 

 

 

 

 

Visa Processing Guarantee Fee

 

actual

 

 

Visa Checkcard Compliance Fee

 

actual

 

 

Visa CC Comp/Proc Fee

 

actual

 

 

Mail/Postage 1 Card Acct Issue

 

0.41

 

per item (subject to change per postal rate increases)

Mail/Postage 2 Card Acct Issue

 

0.41

 

per item (subject to change per postal rate increases)

Postage - PIN Mailers

 

0.41

 

per item (subject to change per postal rate increases)

 

25

--------------------------------------------------------------------------------


 

Visa Key Merchant Incentive

 

actual

 

 

Visa Variable Access Fee

 

actual

 

 

MC/CIR ACQ Cross Border Fee

 

actual

 

 

MC/CIR ISS Cross Border Fee

 

actual

 

 

Visanet File Trans Pass Through

 

actual

 

 

Cirrus Brand Fee

 

actual

 

 

Cirrus Pass Through Fee

 

actual

 

 

Star Pass Through Fee

 

actual

 

 

Plus Royalty Fee

 

actual

 

 

Plus Sponsorship Fee

 

actual

 

 

Cirrus ATM Switch Fee

 

actual

 

 

Regular Mail

 

actual

 

 

UPS

 

actual

 

 

All other

 

actual

 

 

 

 

 

 

 

Consulting and Professional Services

 

 

 

 

 

 

 

 

 

BankerInsight – Bronze Administrator (temp Service)

 

428.45

 

Per client

CIS Clean Up Implementation

 

waived

 

 

CIS Householding Setup (2 banks)

 

waived

 

 

Exceptions Desktop Setup (2 banks)

 

waived

 

 

Business Intelligence Center Report

 

 

 

 

Writing Assistance 1 day remote

 

waived

 

 

Consulting and Training – up to $250,000.00

 

waived

 

 

 

To be used at Customer’s discretion between the Effective Date and March 31,
2011 at the following rates: Consulting:  $225.00 per hour; Training:  $150.00
per hour.

 

All travel and out of pockets expenses are not included in the allowance, and
are billable to the client. Travel and out of pocket expense management –
Metavante will take the following actions to ensure

 

26

--------------------------------------------------------------------------------


 

that all billings back to client for these expenses are reasonable and based on
mutual understanding:

 

·            Prior to making initial travel reservations, Metavante will review
with client their recommendations for hotels and other services Metavante
employees can use to leverage corporate or discount relationships (provided the
hotels are located in safe neighborhoods).  Note: This will be done once or as
needed for different projects based on mutual agreement.

 

·            Metavante will share relevant internal travel policies so client
can understand employee limitations.

 

·            Metavante will bill for travel expenses on a periodic basis so
client can review costs prior to completion of long term projects.

 

·            Metavante is also willing to set a dollar threshold that would
trigger a review with the client.  This may be appropriate for long term
projects requiring multiple staff, and can be evaluated on a project by project
basis.

 

The following training time will be counted against the allowance:

 

Time spent by MVNT Trainers onsite at Team Financial

 

Time spent by MVNT Trainers preparing customized training

 

Time spent by Team Financial employees training at Metavante locations

 

Optional Solutions Pricing:

 

 

 

 

 

 

 

 

 

Relationship Profitability

 

 

 

 

Monthly Processing

 

0.02

 

per open deposit account/loan note

Implementation

 

12,000.00

 

per client

 

 

 

 

 

Business Analytics

 

 

 

 

Marketing Solution Suite

 

2,500.00

 

per client

Implementation (using standard BIC extracts)

 

25,000.00

 

per client

 

27

--------------------------------------------------------------------------------


 

Electronic Banking

 

 

 

 

Electronic Statements

 

 

 

 

With check access

 

0.17

 

per statement

Without check access

 

0.15

 

per statement

Implementation

 

waived

 

per client

 

Note: pricing for optional solutions valid for 18 months from contract date.

 

Other Pricing Terms

 

1.   A monthly processing credit of $13,000.00 will be applied to the invoice.

 

2.   New Third Party Application Integration Pricing (Connectware) integration
to third party applications.  The prices would be determined after a review of
the specific integration opportunities with Team Financial.  Our intent is to
have a 2 tiered approach:

 

a. Fixed price bid for applications with a low or medium range of transaction
volume.

 

b. Specific quote for applications that drive a significant volume of
transactions and processing time.

 

3.   Replacement Product Pricing Framework: If Customer would be required to
upgrade to a Metavante offered replacement solution during the term of the
relationship, Metavante will credit fees paid for the implementation of the
original offering against any new Metavante one-time fees associated with the
replacement solution.

 

4.  The following professional services rate applies to activities surrounding
conversions as well as mergers & acquisitions:

40% Discount from standard rate in effect (current standard rate is $160 per
hour)

 

5.   Metavante is offering the establishment of mutually agreed upon semi-annual
reviews, funded jointly by Metavante and Customer, to review effectiveness and
efficiency of Customer related to their usage of Metavante technology, process
improvement, or other areas of focus for Customer.  These are intended to be
engagements of a limited scope and

 

28

--------------------------------------------------------------------------------


 

timeframe, the outcome of which would be to increase our respective
understanding of the processes in place at Customer’s institution.

 

6.   Relationship Pricing Framework: Future product proposals will be formally
reviewed by Metavante’s Enterprise Pricing and Relationship Management Team,
including executive management representation, to ensure market competitiveness,
taking into account the overall Customer relationship as well as the resulting
value to Customer and Metavante.

 

7.   Continuing Relationship Activities: Metavante is committed to participate
in and provide facilities for an annual Business and Strategic Review to allow
for the exchange of information at an executive and senior management level.

 

8.    If client elects to use an alternate General Ledger solution, the monthly
base fee would be reduced by $2,500 and a $500 monthly interface fee would
apply.

 

9.               Each January 1 prices will increase by 3%, beginning January 1,
2009.  In the event Customer’s invoice increases greater than 10% in a given
calendar year excluding New Services and Network Services, the annual increase
in the following year will be waived.

 

10.  Pass through and third party fees are not subject to discount.

 

11.  Customer will be placed on Metavante’s simplified invoice (available in
electronic format only).

 

12.  Upon execution of the Agreement, the consulting engagement and new product
implementation will commence.

 

13.  Metavante will commit a dedicated Network support staff, (project
coordinator and service manager), to meet on a regular basis with Customer staff
and, at a minimum, to hold quarterly teleconferences with appropriate personnel
to review WAN performance. Customer will determine the frequency and location of
such meetings.  One-time, annually, Metavante will fund Customer’s travel to
Metavante for an on-site meeting.

 

14.  Metavante EFD unit pricing will not change if Customer elects to join the
Allpoint Network.

 

29

--------------------------------------------------------------------------------


 

15.  Relationship Profitability Product –It is the intent of Metavante to work
with Customer (utilizing the consulting hours noted in this document) to assist
in the development of their strategy surrounding customer and relationship
profitability functionality at the teller/point of customer contact.  Metavante
further agrees to perform enhancements to the Relationship Profitability Product
at no charge to Customer subject to a mutually agreed upon statement of work to
be executed by the parties.  This assumes Customer will use the Metavante
Relationship Profitability product, which we have offered to implement for
$12,000.  If Customer would be utilizing a third party for the Relationship
Profitability Service, the implementation charge and monthly pricing for this
product would no longer be applicable.  In such case, Metavante would not have
any future development commitment as it relates to Customer’s third party
profitability system.

 

16.  New terms are effective December 1, 2007.

 

17.  Metavante will move Asset Liability Reports to BIC at no charge to
Customer.

 

18.  Metavante will deploy appropriate measure within 45 days of the contract
Effective Date to determine the cause of the issues Customer is having with the
TREEV Reports System.  If it is determined that Metavante is responsible, the
correction of the issues will be at no cost to Customer.

 

19.  Metavante standard network installation cost will be capped at $900 per
location for any new branch additions.  Customer may contribute effort and
resources to the process to reduce this cost, based upon collaborative
discussions with Metavante.

 

20.  Metavante waives the standard ATM load development fee of $250 per load. 
Normal charges apply in the event of a merger or acquisition.

 

21.  Metavante waives the standard ATM setup fee of $200 per terminal associated
with organic growth.  Normal charges apply in the event of a merger or
acquisition.  Third party and pass through costs still apply.

 

22.  Metavante will convert the “Right to Cure” notice into Laserform at no cost
to Customer.

 

23.  The following Services that Customer used to pay separately for are
included in this argument at no charge:  PRM Cardholder account fee, ATM
Surcharging Terminal Support, and Business Intelligent Center Transaction Fees.

 

24.  The IP telephony management fee of $900 will be credited upon
implementation of both the Cyota Phishing and Pharming Solution and Router
Consolidation.

 

30

--------------------------------------------------------------------------------


 

25.  The implementation charge to upgrade the current branch network circuits to
full T-1’s will be waived ($15,300).  (Refer to page 56 SNS Total Solution  -
One Time Network Implementation Charge)

 

31

--------------------------------------------------------------------------------

 

*Services included in the monthly processing fee:

 

Account Processing

 

Deposit and loan account/transaction processing

 

CIS accounts

 

Third Party CIS accounts and updates

 

GL detail accounts

 

Additional Services

 

Report creation

 

Collections

 

Safe Box

 

M&I Bank Account View

 

Account Number Generation

 

Infrastructure

 

Metavante Insight Customer Service

 

Platinum Customer Care

 

Compliance Services

 

Bank Match

 

Suspicious Tracking -  Bank

 

Suspicious Tracking -  TIN

 

OFAC     Full-file Comparision

 

OFAC Daily Comparision

 

32

--------------------------------------------------------------------------------


 

Commercial Treasury Services

 

Account Analysis

 

ACH

 

ACH Receiving Transactions

 

Online    Returns Processing

 

33

--------------------------------------------------------------------------------


 

WEALTH MANAGEMENT TECHNOLOGY SERVICES

 

Services Included in the Structured Per Account Charges which are listed on
Exhibit D2 attached hereto.

 

THE APPLICATIONS/SERVICES LISTED IN THIS EXHIBIT MAY POSSESS ADDITIONAL FEATURES
AND FUNCTIONS WHICH HAVE NOT BEEN REQUESTED BY CUSTOMER AS PART OF THE INITIAL
SERVICES.  DURING THE TERM OF THIS AGREEMENT, FUTURE PRODUCT DEVELOPMENT WILL
LIKELY CREATE ADDITIONAL FEATURES AND FUNCTIONS NOT CONTEMPLATED BY THIS
AGREEMENT.  UNLESS SPECIFICALLY NEGOTIATED BY THE PARTIES, THE DISCOUNTS (IF
ANY) SPECIFIED IN THIS EXHIBIT SHALL NOT APPLY TO SUCH ADDITIONAL OR FUTURE
FEATURES/FUNCTIONS.

 

TrustDesk™ Licenses and Maintenance

 

TrustReport ™Ongoing Usage

 

Metavante Portfolio Online

 

InvestDesk

 

Annual Review Suite Usage

 

Trust System Online History Retention of 36 months or less

 

Investment Review Retention of 13 months or less

 

Web based statements for 13 months or less

 

Virtual Training Annual License

 

Accruals, Process and Report Daily

 

Trust System Report Production

 

5500 Reporting

 

1099 Tax Tape Production and Substitute Reporting

 

DTC IID Confirms/Affirms/Settlements

 

ACM / Demand Note Subaccounting

 

“As Of” Report of Account Assets

 

Automated Trading and Trade Order Execution System

 

Complete Common Trust Fund Capabilities

 

Comprehensive Employee Benefit Reporting

 

Retirement Distribution Management System (RDMS)

 

Fee System

 

34

--------------------------------------------------------------------------------


 

Mutual Fund Automation (including settlement, applicable rate interfaces, and
asset allocation modeling)

 

Multibank, Multistate, Multibranch Processing

 

Report Writer System with File Upload/Download Features – Overnight/On Demand

 

Security Master File Processing

 

Statement and Investment Review Processing Online

 

Trade Date Reporting

 

Previous Period Information on Statements

 

New and Lost Business Reporting (three-month retention)

 

Trust System Maintenance

 

TrustExchange interfaces are included.  Transmission fees apply.

 

35

--------------------------------------------------------------------------------


 

WEALTH MANAGEMENT TECHNOLOGY SERVICES

 

Services NOT included in the structured per account charges.  Fees for these
services are detailed in the
published Metavante Wealth Management Price Schedule.

 

Personal Cash Management (PCM) Usage

 

ReturnTrack™

 

Strong Authentication

 

Securities Pricing and Factor Service

 

Xcitek Corporate Action Notification

 

VMS Mutual Fund Daily Rates

 

VMS Ex/Record Date Rate Interface

 

Moody’s Ratings

 

Xcitek Municipal Bond Notification

 

Electronic Filing of Quarterly Tax Estimates (via EFTPS)

 

Web based Statements beyond 13 Months

 

Extended Transaction History Retention beyond 36 Months

 

Extended Investment Review Retention beyond 13 Months

 

ACH Usage

 

Metavante Loan system Interface Usage

 

DayVest

 

Transmissions Handling

 

StarView

 

Set-Up of New Terminals/Printers

 

Network Management Fees – Based on L.U. Defined

 

·                  LU Charges

·                  Network Change Requests

·                  Network Implementation

·                  Client Participation in Disaster Testing

 

Tape Handling

 

Microfiche

 

36

--------------------------------------------------------------------------------


 

Consulting Services

 

Custom Programming

 

Third Party/Client Report Printing

 

Courier Costs

 

Form Costs

 

Testing of Primary Circuit Dial Backup Recovery

 

Deconversion Charges

 

·      Deconversion Reclamation Fee

·      Deconversion Tapes Provided in Metavante Format

·      Post-deconversion On-line Access

 

Metavante Workshops

 

Annual Metavante User Documentation Updates

 

Annual Metavante Procedures Updates

 

Additional Copies of Metavante User Documentation

 

37

--------------------------------------------------------------------------------


 


EXHIBIT D2
WEALTH MANAGEMENT TECHNOLOGY SERVICES


 

FEE SCHEDULE

 

Recurring Fees

 

Metavante is offering the Customer a “structured price” in determining their
annual charge.

 

Annual per account fees for trust processing services:

 

Traditional Trust Account:

 

$130.00

per account/per year

 

 

 

 

*Low Activity Account:

 

$50.00

per account/per year

 

--------------------------------------------------------------------------------

*A low activity account is defined as an account having no more than 36
transactions per year, and not more than quarterly statements

 

ReturnTrack

 

$12.00

per account/per year

 

 

 

 

 

InvestDesk

 

Waived

per account/per year

 

 

 

 

 

 

 

$4,500.00    Implementation Fee payable over a 12 month period or $375 per month

 

 

 

 

 

Annual Review Suite

 

     Waived       per account/per year

 

 

 

 

 

 

 

$4,500.00    Implementation Fee payable over a 12 month period or $375 per month

 

 

 

 

 

Metavante Standard Print Solution

 

$12,000.00

one time implementation

 

 

 

 

 

 

 

Waived      annual maintenance

 

All pricing is subject to annual increase of three percent (3%) beginning
January 1, 2009.

 

38

--------------------------------------------------------------------------------


 

·                  Price increases will take effect on January 1 of each year.

·                  Minimum charge for trust processing is $22,500 annually.

 

Metavante reserves the right to charge separately for new optional services
added to their Trust Service after the execution of this Agreement.

 

Metavante uses several outside vendors (pricing service, communications,
corporate notification services, etc.) in providing their Trust Services.  Any
pass-through charges or price increases from these services or any new optional
services added by Metavante will be passed through to the Customer based on
their effective date to Metavante.

 

39

--------------------------------------------------------------------------------


 

WEALTH MANAGEMENT TECHNOLOGY SERVICES

 

FEE SCHEDULE

 

PRICING ASSUMPTIONS

 

1.             Trust Data Processing Services:

 

METAVANTE shall provide complete processing services for the Customer as more
fully described in the User Manuals.  Customer has a set of the User Manuals. 
Updates will be supplied based on Metavante’s then-current price for User
Manuals.  The User Manuals include, but are not limited to:

 

a.               User Manual Volume 1

b.              User Manual Volume 2

c.               User Manual Volume 3

d.              User Manual Volume 4

e.               Reports Usage Manual 1

f.                 Reports Usage Manual 2

g.              Special Processing Volume 1

h.              Special Processing Volume 2

i.                  Special Processing Volume 3

j.                  Special Processing Volume 4

k.               TrustDeskTM on-line user documentation

 

2.             Client Support Services

 

Metavante has included daily support personnel time for the Customer based on
the schedule shown below.  These support hours cover questions related to
standard system function and their usage as noted in the Metavante Trust
Services User Documentation or any processing related issues.  Any hours
required by the Customer in excess of this will be billed at Metavante’s then
current standard product support rate.

 

PRODUCT SUPPORT HOURS SCHEDULE

 

Contract Year

 

Support Hours

 

 

 

1

 

300

2

 

250

3 and up

 

250

 

Some inquiries and services may be billable at the then current standard product
support rates.  Billable activity may include the following types of inquiries:

 

a.               Trust business/industry

b.              Consultative Advice

c.               Procedures; i.e., how to setup, change

d.              Trust policies and procedures manual assistance

e.               Equipment setup, changes

f.                 Statement customizing

g.              Report writers designed

 

40

--------------------------------------------------------------------------------


 

3.                                       Compatible Printing Systems:

 

The Customer is responsible for maintaining a Metavante Trust System compatible
print solution that is supported by METAVANTE (the “Printing Solution”).  A
Printing Solution is required by METAVANTE to enable the Customer to print
METAVANTE Trust System checks, statements, special forms, reports, and other
trust system output.

 

41

--------------------------------------------------------------------------------

 

SERVICE LEVEL SCHEDULE

 

1.                                      GENERAL PROVISIONS

 

1.1.          Introduction.  This Service Level Schedule identifies Service
Levels for the Services obtained by Client from Metavante. These Service Levels
are set forth below.

 

1.2.          Definitions.  In addition to the terms defined in Section 2 of
this Service Level Schedule, the following terms have the following meanings and
shall be equally applicable to the singular and plural forms:

 

(A)          “Availability” shall mean that the Service associated with the
applicable Service Level is available to Client and End Users, as applicable, as
contemplated by this Agreement and is functioning normally in all other material
respects as defined in each description of each Service Level set forth in this
Service Level Schedule.

 

(B)           “Business Day” shall mean each Monday through Friday except
holidays recognized by the Federal Reserve Bank of Chicago.

 

(C)           “Business Intelligence Center” or “BIC” shall mean the information
support system implemented by Metavante to access key business information
contained in the Data Warehouse. The tools included in the BIC offering are
designed to support both casual and power Client users. The Software for the
so-called client portion of the BIC offering (which includes Data
Warehouse-related Software and report writing Software) will reside on equipment
located at Client facilities; all other elements of the Software for the BIC
offering will reside at Metavante facilities. BIC may be operated by Client’s or
Metavante’s personnel.

 

(D)          “Business Internet Banking” or “BIB” shall mean a suite of products
that offers realtime access to personal and business accounts through a variety
of information reporting packages, as well as special reports, check imaging,
data export, account transfer, stop payment, loan, wire transfer, ACH (including
tax payments), positive pay, and bank administration.

 

(E)           “Card Management System” or “CMS” is a tool accessible by Client
that provides online inquiry and maintenance, card issuance, transaction
authorization and customer account management for debit, prepaid debit and ATM
card programs.

 

(F)           “CIS” means Customer Information System.

 

(G)           “CGS” means Consolidated Gateway System.

 

(H)          “Consumer eBanking” or “CeB” shall mean the information support
system that provides end users with realtime access to their personal financial
resources at the Client institution through a branded Web site or homepage.

 

42

--------------------------------------------------------------------------------


 

(I)            “Core System” shall mean the following elements of the Metavante
System:  the so-called Deposit System, the so-called Loan System, the General
Ledger System and CIS.

 

(J)            “Critical Operations Reports” shall mean each of the following
reports:  standard Loan System R6000 through R7530 reports and standard Deposit
System R1000 through R2640 and R2699 through R4998 reports.

 

(K)          “Data Warehouse” shall mean Metavante’s data warehouse commonly
known as “Business Intelligence Center” (which includes the tool commonly known
as “Business Objects”), and any permitted successors and replacements therefor.

 

(L)           “Enterprise Contact Management” or “ECM” shall mean the branded
information system associated with Metavante’s hosted sales and service
solution.

 

(M)         “EFD” means Electronic Funds Delivery.

 

(N)          “EFD Reports” shall mean Metavante generated Settlement Manager and
Card Management System reports.  Network generated reports are excluded from
this.

 

(O)          “Emergency Maintenance” shall mean Metavante shall use commercially
reasonable efforts to effect planned outages during the Maintenance Windows.  In
cases where emergency outages are necessary, Metavante shall provide notice of
any such planned outage using Metavante’s InfoSource notification system prior
to the planned outage specifying the duration of the planned outage.

 

(P)           “Final Resolution” shall mean a Payment Research Case reaches
Final Resolution when Metavante has confirmed that the payee has posted, funds
have been refunded to the Customer, or the payment has been reissued to the
correct payee. Additionally, Final Resolution will include situations where
Metavante has notated and routed the case back to Customer for additional
information, authorization or at Customer’s request; or Metavante has provided
the payee with proof of payment documentation necessary for the payee to
correctly post the payment to the end user’s account at the payee.

 

(Q)          “Handled” shall mean items fully brought to resolution and items
that require more information from the End User (via Client) or payee before
Claim can be brought to resolution.

 

(R)           “Institution” shall mean the logical grouping of banks forming a
holding company or other higher-level entity.

 

(S)           “Investment Technology Services” or “ITS” shall mean the
transaction processing and Web-based tools Metavante offers to provide bank,
brokerage and independent trust organizations technology to support the products
they use to deliver services to high net worth clients.

 

(T)           “Month-End Processing Day” shall mean the Data Warehouse daily and
monthly tables are updated.  If processing has been completed prior to the
Business Intelligence Center Prior-Day Data

 

43

--------------------------------------------------------------------------------


 

Updates Service Level, data will be accessible and will reflect the updates from
the previous day.  If processing is still occurring, the updates will not be
available until loading is complete.  If processing has not yet started, the
Data Warehouse daily and monthly tables will remain the same as the prior day
until loading begins for the most recent updates.  During the loading process,
the Data Warehouse daily and monthly tables will not be available.

 

(U)          “Normal Processing Day” shall mean the Data Warehouse daily tables
are updated.  If processing has been completed prior to the Business
Intelligence Center Prior-Day Data Updates Service Level, data will be
accessible and will reflect the updates from the previous day.  If processing is
still occurring, the updates will not be available until loading is complete. 
If processing has not yet started, the Data Warehouse daily tables will remain
the same as the prior day until loading begins for the most recent updates. 
During the loading process, the Data Warehouse daily tables will not be
available.

 

(V)           “Operations Center” shall mean the data center from which
Metavante provides the Services.

 

(W)         “Processing Day” shall mean any Monday through Saturday except
holidays recognized by the Federal Reserve Bank of Chicago.

 

(X)          “Release” shall mean that Metavante has received from Client or
Client’s selected vendor(s) all required posting input data.  In the event that
the Release is not provided by the Client by the agreed upon time, Metavante
will make best effort to meet agreed upon processing times for all processing
dependent upon the Release, however any failure to meet those times will not be
considered a service level miss.

 

(Y)           “Scheduled Downtime” shall mean any period of non-Availability due
to scheduled maintenance as set forth in each description of each Service Level
set forth in this Service Level Schedule and other maintenance periods agreed to
in writing in advance by the parties.

 

(Z)           “Scheduled Hours of Availability” shall mean the period of time
during which Availability is measured for a given Service Level as set forth in
each applicable description of each Service Level set forth in this Service
Level Schedule.

 

(AA)       “Service Level Failure” shall have the meaning set forth in
Section 1.3(D) of this Service Level Schedule.

 

(BB)        “System Maintenance Window” shall mean scheduled outages for which
Metavante needs to perform regular, technical maintenance (e.g. NCP maintenance,
CPU IPL’s, DASD installs, IMS gens, etc.).  This type of maintenance is
performed Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT, between 4:00 a.m. and
8:00 a.m. CST/CDT for West Coast locations, or between 1:00 a.m. and 5:00 a.m.
CST/CDT for some East Coast locations.  These activities may result in downtime
during the System Maintenance Window.

 

(CC)        “Tandem/BASE24” shall mean the application responsible for receiving
transaction authorization data from POS, ATM devices and EFT associations.  The
transaction authorization data is

 

44

--------------------------------------------------------------------------------


 

then delivered to host applica¬tions for authorization decisions via external
associations or directly to the Card Management System.

 

1.3.          Reporting On Service Levels

 

(A)          Except as otherwise expressly provided in this Service Level
Schedule, all Service Levels shall be measured consistently on a calendar month
basis.  No later than thirty (30) days following the end of each month,
Metavante shall provide Client with a monthly performance report for the
Services, which report shall include its performance with respect to each of the
Service Levels, including:  (i) Metavante’s performance against, and
calculations with respect to, each Service Level during the preceding month and
prior months; and (ii) Service Level Failures occurring during the preceding
month.  Such measurement, monitoring and reporting shall permit Client to verify
compliance with the Service Levels.

 

(B)           Metavante shall promptly investigate, assemble and preserve
pertinent information with respect to, report on the causes of and correct all
performance related failures associated with, Service Levels, including
performing and taking appropriate preventive measures to prevent recurrence.  In
addition, Metavante shall provide Client with communications as soon as
reasonably practicable with respect to issues that impact or could reasonably be
expected to impact Client.  Metavante shall use commercially reasonable efforts
to minimize recurrences of such failures for which it is responsible.  Client
shall use reasonable efforts to correct and minimize the recurrence of problems
for which Client is responsible and that prevent Metavante from meeting the
Service Levels.  Metavante shall use commercially reasonable efforts to resolve
all problems and requests within the scope of Services notwithstanding whether
any Service Level has or has not been met, and shall notify Client promptly of
any such unresolved issues known to it.

 

(C)           Metavante shall maintain reasonable supporting information for
each monthly performance report for at least fifteen (15) months and shall, at
Client’s request, make such information available to Client.

 

(D)          Service Level Failure.  A “Service Level Failure” occurs whenever
Metavante fails to meet a Service Level. Metavante shall be excused for a
Service Level Failure to the extent the Service Level Failure is attributable
to:

 

(i)                                     an event of force majeure; or

 

(ii)                                  acts or omissions of Client.

 

1.4.          Time Periods.  Except as otherwise specified, all references to
days are to calendar days and all references to hours/minutes are to
hours/minutes during a calendar day.  All references to times are to Central
time; all references to months and quarters are to calendar months and calendar
quarters, respectively, unless otherwise specified; all references to weeks are
to calendar weeks, with the first day of each week being Sunday.

 

45

--------------------------------------------------------------------------------


 

1.5.          Additions or Modifications to Service Levels

 

(A)          Replacement Systems.  In the event that any applicable system or
function used by Metavante to provide a Service is replaced during the Term by a
comparable system or function, the Service Level shall, to the extent reasonably
practicable, be defined during the first sixty (60) days of operation of such
replacement system or function, provided that such Service Level shall be
established at a level intended to achieve performance at least the same as or
better than performance under the Service Level associated with the replaced
system or function.

 

(B)           Documentation of Changes.  Any additions or modifications to
Service Levels shall be documented in a written amendment to the Agreement (and
this Schedule).

 

(C)           Account Volume Growth.  Batch windows are based on current account
volumes as of the Effective Date. Batch windows may be adjusted by Metavante in
consultation with Client should account volumes exceed 20% growth.

 

2.                                      SERVICE LEVELS

 

2.1.          Core System Availability Service Level

 

(A)          The “Core System Availability Service Level” means that each of the
Core Systems shall have ninety-nine percent (99%) Availability.  “Availability”
means the ability of Client to access each of the Core Systems and perform
transactions necessary to complete the function within each of such Core Systems
with up to date information during the Scheduled Hours of Availability.  The
Scheduled Hours of Availability for the Core System Availability Service Level
shall be 7:00 a.m. to 10:00 p.m. CST/CDT each Processing Day.  Scheduled
Downtime for the Core System Availability Service Level shall be the System
Maintenance Window.

 

2.2.          Monthly Batch Report Service Level

 

(A)          The “Monthly Batch Report Service Level” means that not more than
two (2) Processing Days per calendar month where the Critical Operations Reports
are not available by the Scheduled Delivery Time.  A “miss” by Metavante is a
failure to achieve this on any Processing Day.  On each processing day,
Metavante shall initiate batch processing and have Critical Operations Reports
available for transmission to Client or available for print at a Metavante
center within five (5) hours starting from the later of: (a) the agreed upon
time that on-line access is disabled; or (b) Metavante receives the Release
providing the Release is received by Metavante no later than 1:00 a.m. CST/CDT.

 

2.3.          Year-End Batch Report Service Level

 

(A)          The “Year-End Batch Report Service Level” means that Metavante
shall initiate batch processing and have Critical Operations Reports available
for transmission to Client or available for print at a Metavante center within
fifteen (15) hours on the last Processing Day of the year starting from the
later of: (a) the agreed upon time that on-line access is disabled or
(b) Metavante receives the Release providing the Release is received by
Metavante no later than 1:00 a.m. CST/CDT.

 

46

--------------------------------------------------------------------------------


 

2.4.          Operations Center Availability Service Level

 

(A)          The “Operations Center Availability Service Level” means that
communications between the Client’s Operation Center and Metavante’s Datacenter
shall have ninety-nine and nine-tenths percent (99.9%) Availability as measured
by Metavante’s network performance monitoring tool, excluding all VPN
solutions.  “Availability” means that there are communications between Client’s
Operations Center and Metavante’s Datacenter during Scheduled Hours of
Availability.  The Scheduled Hours of Availability for the Operations Center
Availability Service Level shall be twenty four hours a day, seven days per
week.  Scheduled Downtime for the Operations Center Availability Service Level
is:  (i) Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT; (ii) other planned
outages of up to one (1) hour per month in the aggregate, provided that
Metavante shall notify Client of any such planned outages using Metavante’s
InfoSource notification system at least twenty four (24) hours prior to the
planned outage specifying the duration of the planned outage, it being
understood that if such outage exceeds the duration of the planned outage, such
outage shall not be deemed to be Scheduled Downtime; (iii) Client managed
environmental outage such as client site power loss, cable cut, etc.;
(iv) downtime if Client elects not to have SNS back up capabilities; and
(v) equipment maintenance periods that are mutually agreed upon in writing in
advance.

 

(B)           For the avoidance of doubt, the Operations Center Availability
Service Level measures network transport and not necessarily Client’s
experience.  For example, a Client user may assume the network is the cause of
an issue when in fact the actual issue is something other than the wide area
network (WAN).

 

2.5.          Business Intelligence Center Availability Service Level

 

(A)          The “Business Intelligence Center Availability Service Level” means
that the BIC is accessible for use by Client to access the Data Warehouse and
that the same is functioning normally in all material respects during Scheduled
Hours of Availability.  The Scheduled Hours of Availability for the Business
Intelligence Center Availability Service Level shall be 7:00 a.m. to 10:00 p.m.
each Processing Day, except on Saturdays when Availability is from 7:00 a.m. to
6:00 p.m.  Availability times are specific to an Institution’s time zone. 
Scheduled Downtime for the Business Intelligence Center Availability Service
Level is Sundays.

 

2.6.          Business Intelligence Center Prior-Day Data Updates Service Level

 

(A)          The “Business Intelligence Center Prior-Day Data Updates Service
Level” means that due to varying account volumes and month-end processing being
three times that of a normal day’s processing, two Service Levels will apply as
follows: (i) for Institution’s with an Aggregate Deposit Account Volume less
than 250,000 accounts, Normal Processing Day by 9:30 a.m. and Month-End
Processing Day by 12:00 p.m., (ii) for Institution’s with an Aggregate Deposit
Account Volume greater than or equal to 250,000 accounts, Normal Processing Day
by 10:30 a.m. and Month-End Processing Day by 7:00 a.m. the next Processing
Day.  Availability times are specific to an Institution’s time zone.  Metavante
is responsible for meeting the Business Intelligence Center Prior-Day Data
Updates Service Level providing the batch processing Release is received by
Metavante no later than 1:00 a.m. CST/CDT.  The Business Intelligence Center
Prior-Day Data Updates Service Level is dependent on Metavante receiving the
Release on time.  This excludes Account Analysis due to re-analysis processing.

 

47

--------------------------------------------------------------------------------


 

2.7.          Host Teller Transactions Response Time Service Level

 

(A)          The “Host Teller Transactions Response Time Service Level” means
that Metavante shall process so called host teller transactions in an average of
one and five-tenths (1.5) seconds as measured over a calendar month, from the
time that the transaction is sent by the Client’s point of demarcation to the
time the processed data is returned to Client’s point of demarcation.  For CGS
clients, this is measured from the time the transaction is received at
Metavante’s CGS in Brown Deer, Wisconsin to the time the processed data is
returned to the CGS.  The Scheduled Hours of Availability for the Host Teller
Transactions Response Time Service Level shall be 7:00 a.m. to 10:00 p.m.
CST/CDT each Processing Day.

 

(B)           Should Metavante not be able to perform in accordance with the
Service Level because Client failed to acquire network or equipment recommended
by Metavante, or such additional network or equipment as may be reasonably
necessary based on the circumstances, Metavante shall notify Client in writing
and Client shall either acquire such network and/or equipment or accept the
response time that is achieved.

 

2.8.          CRT Transactions Response Time Service Level

 

(A)          The “CRT Transactions Response Time Service Level” means that
Metavante shall process so called CRT transactions in an average of two and
five-tenths (2.5) seconds as measured over a calendar month, from the time that
the transaction is sent by the Client’s point of demarcation to the time the
processed data is returned to Client’s point of demarcation.  For CGS clients,
this is measured from the time the transaction is received at Metavante’s CGS in
Brown Deer, Wisconsin to the time the processed data is returned to the CGS. 
The Scheduled Hours of Availability for the CRT Transactions Response Time
Service Level shall be 7:00 a.m. to 10:00 p.m. CST/CDT each Processing Day.

 

(B)           Should Metavante not be able to perform in accordance with the
Service Level because Client failed to acquire network or equipment recommended
by Metavante, or such additional network or equipment as may be reasonably
necessary based on the circumstances, Metavante shall notify Client in writing
and Client shall either acquire such network and/or equipment or accept the
response time that is achieved.

 

2.9.          Tandem/BASE24 Availability Service Level

 

(A)          The “Tandem/BASE24 Availability Service Level” means that
Tandem/BASE24 shall have ninety-nine and seven-tenths percent (99.7%)
Availability.  “Availability” means Tandem/BASE24 is available and operational
and is functioning normally in all material respects with respect to all
functions during Scheduled Hours of Availability.  The Scheduled Hours of
Availability for the Tandem/BASE24 Availability Service Level shall be twenty
four hours a day, seven days per week.  Scheduled Downtime for the Tandem/BASE24
Availability Service Level shall be Clients will be notified of scheduled
maintenance outages forty-five (45) days in advance via standard notification
methods.

 

48

--------------------------------------------------------------------------------


 

2.10.        CMS Availability Service Level

 

(A)          The “CMS Availability Service Level” means that CMS shall have
ninety-nine and five-tenths percent (99.5%) Availability.  “Availability” means
CMS is available and operational and is functioning normally in all material
respects with respect to all functions during Scheduled Hours of Availability. 
The Scheduled Hours of Availability for the CMS Availability Service Level shall
be twenty four hours a day, seven days per week.  Scheduled Downtime for the CMS
Availability Service Level is Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT
and Wednesdays between 2:00 a.m. and 6:00 a.m. CST/CDT.  Additionally, Scheduled
Downtime shall include the System Maintenance Window.

 

2.11.        EFD Reports Service Level

 

(A)          The “EFD Reports Service Level” means that not more than one
(1) time per calendar month where the EFD Reports are not available by the
Scheduled Delivery Time.  A “miss” by Metavante is a failure to achieve this on
any day.  Metavante shall initiate processing and have EFD Reports available for
delivery to Client by 3:00 a.m. CST/CDT the following day.

 

(B)           ATM Adds and Branch Openings. Metavante will commit to uptime
within two (2) hours of scheduled/planning timing.

 

2.12.        CeB Availability Service Level

 

(A)          The “CeB Availability Service Level” means that CeB shall have
ninety-eight percent (98%) Availability.  “Availability” means the time when the
network, database and other elements under direct Metavante control are
available and responsive to remote customer service inquiry during the Scheduled
Hours of Availability.  The Scheduled Hours of Availability for the CeB
Availability Service Level shall be twenty-four hours a day, seven days per
week.  Scheduled Downtime for the CeB Availability Service Level is Sundays
between 2:00 a.m. and 6:00 a.m. CST/CDT.  Additionally, Scheduled Downtime shall
include the System Maintenance Window.

 

2.13.        CeB with Bill Payment Manager Availability Service Level

 

(A)          The “CeB with Bill Payment Manager Availability Service Level”
means that CeB with Bill Payment Manager shall have ninety-eight percent (98%)
Availability.  “Availability” means the time when the network, database and
other elements under direct Metavante control are available and responsive to
remote customer service inquiry during the Scheduled Hours of Availability.  The
Scheduled Hours of Availability for the CeB with Bill Payment Manager
Availability Service Level shall be twenty four hours a day, seven days per
week.  Scheduled Downtime for the CeB with Bill Payment Manager Availability
Service Level is Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT.  Additionally,
Scheduled Downtime shall include the System Maintenance Window.

 

49

--------------------------------------------------------------------------------


 

2.14.        CeB End-User Support (Tier One) Service Level

 

(A)          The “CeB End-User Support (Tier One) Service Level” means
eighty-five percent (85%) of CeB calls received each month shall be answered
within thirty (30) seconds, measured monthly within the shared environment.  The
monthly average abandoned call rate shall not exceed five percent (5%) of all
incoming calls (does not include calls answered by an automated response unit),
within the shared environment.  The abandon rate refers to how many callers hang
up before speaking with an agent. The Standard Hours of Operation for the
Metavante Customer Care Center shall be twenty four hours a day, seven days a
week excluding the following holidays: New Years Day, Easter, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.  On these
holidays, the Metavante Customer Care Center will close at 11:00 p.m. CST/CDT
the night before the holiday and reopen at 11:00 p.m. CST/CDT the day of the
holiday.

 

2.15.        CeB Bill Pay Processing Service Level

 

(A)          The “CeB Bill Pay Processing Service Level” means one hundred
percent (100%) of non-rejected payment transaction requests received by
Metavante by 8:00 p.m. CST/CDT will be processed on the same Business Day’s
processing cycle.

 

2.16.        BIB Availability Service Level

 

(A)          The “BIB Availability Service Level” means that BIB shall have
ninety-eight percent (98%) Availability.  “Availability” means the time when the
network, database and other elements under direct Metavante control are
available and responsive to remote customer service inquiry during the Scheduled
Hours of Availability.  The Scheduled Hours of Availability for the BIB
Availability Service Level shall be twenty four hours a day, seven days per
week.  Scheduled Downtime for the BIB Availability Service Level is Sundays
between 1:00 a.m. and 9:00 a.m. CST/CDT.  Additionally, Scheduled Downtime shall
include the System Maintenance Window.

 

2.17.        BIB End-User Support (Tier One) Service Level

 

(A)          The “BIB End-User Support (Tier One) Service Level” means
eighty-five percent (85%) of BIB calls received each month shall be answered
within sixty (60) seconds, measured monthly within the shared environment. The
monthly average abandoned call rate shall not exceed five percent (5%) of all
incoming calls (does not include calls answered by an automated response unit),
within the shared environment.  The abandon rate refers to how many callers hang
up before speaking with an agent. The Standard Hours of Operation for the
Metavante Customer Care Center shall be twenty four hours a day, seven days a
week excluding the following holidays: New Years Day, Easter, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.  On these
holidays, the Metavante Customer Care Center will close at 11:00 p.m. CST/CDT
the night before the holiday and reopen at 11:00 p.m. CST/CDT the day of the
holiday.

 

2.18.        BIB Bill Pay Processing Service Level

 

(A)          The “BIB Bill Pay Processing Service Level” means one hundred
percent (100%) of non-rejected payment transaction requests received by
Metavante by 11:00 p.m. CST/CDT will be processed on the same Business Day’s
processing cycle.

 

50

--------------------------------------------------------------------------------


 

2.19.        Standard Payment Research, Claim Processing and Resolution Service
Level

 

(A)          The “Standard Payment Research, Claim Processing and Resolution
Service Level” means End User initiated research will reach Initial Resolution
within three (3) Business Days, ninety-seven and five-tenths percent (97.5%) of
the time and will reach Final Resolution within forty-five (45) Calendar Days,
ninety-seven and five-tenths percent (97.5%) of the time, after the initial
contact to Metavante Customer Service by Customer, during normal business hours,
during the calendar month, within the shared environment.

 

(B)           Customer representative will enter research items into the
Metavante system.  Metavante personnel will handle these research items and move
them from open to pending to closed.  Client personnel can view the status of
the research item at any time using the CST tool.  The date of next follow-up
refers to the date that Metavante will next review the inquiry if it requires
additional information from the End User, payee, or Client.

 

(C)           Payment research investigations will be accepted as early as five
(5) Business Days from the date the payment is remitted by Metavante (“Payment
Processing Date”) for Electronic payments and eight (8) Business Days from the
payment file cut date for payments made by check.  Any Payment Research
Investigations received before the lead times stated in the prior sentence will
not be included in the Service Level calculations.

 

2.20.        Escalated Payment Research, Claim Processing and Resolution Service
Level

 

(A)          The “Escalated Payment Research, Claim Processing and Resolution
Service Level” means Client representative will open research claims in an
escalated status for mortgage payment and insurance payments.  These claims will
be handled within one (1) Business Day after the initial consumer contact ninety
percent (90%) of the time, during the calendar month, within the shared
environment.

 

2.21.        Pending Payment Research, Claim Processing and Resolution Service
Level

 

(A)          The “Pending Payment Research, Claim Processing and Resolution
Service Level” means inquiries will be tracked by or on the next action date and
follow up will continue until the problem is resolved.  The follow-up with
payees will occur on the date of next follow-up eighty percent (80%) of the
time, during the calendar month, within the shared environment.

 

2.22.        ITS Availability Service Level

 

(A)          The “ITS Availability Service Level” means that ITS shall have
ninety-five percent (95%) Availability.  Scheduled Downtime for the ITS
Availability Service Level is Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT. 
Additionally, Scheduled Downtime shall include the System Maintenance Window.

 

51

--------------------------------------------------------------------------------


 

2.23.        ITS Batch Report Service Level

 

(A)          The “ITS Batch Report Service Level” means Metavante will initiate
batch processing and have bank operations reports available for transmission to
Client or make the processed item and reports within six (6) hours (fifteen (15)
hours at year end) after receiving all input data from Client, and with such
performance being missed not more than two (2) Processing Days per calendar
month.

 

2.24.        ITS Response Time Service Level

 

(A)          The “ITS Response Time Service Level” means Metavante will process
ninety-five percent (95%) of CRT synchronous transactions in less than two and
five-tenths (2.5) seconds as measured over a calendar month from time to time
the transaction is sent by the Client’s point of demarcation to the time the
processed data is returned to the Client’s point of demarcation using IBM System
Monitoring Facility (SMF) or similar product.  Should Metavante not be able to
achieve this objective, Metavante may recommend network or equipment upgrades
over which Client has control and Client shall be responsible for making such
changes or accepting the response time that it achieved.

 

2.25.        ECM Availability Service Level

 

(A)          The “ECM Availability Service Level” means that ECM shall have
ninety-nine percent (99%) Availability.  “Availability” means the time when the
network, core systems, database, and other elements under direct Metavante
control are available and responsive during the Scheduled Hours of
Availability.  The Scheduled Hours of Availability for the ECM Availability
Service Level shall be 7:00 a.m. to 10:00 p.m. CST/CDT each Processing Day. 
Scheduled Downtime for the ECM Availability Service Level is Mondays from
midnight to 5:00 a.m. CST/CDT.  Additionally, Scheduled Downtime shall include
the System Maintenance Window.

 

2.26.        “Metavante Insight Service Level” for “Deposit Origination”

 

(A)          Metavante Insight for Deposit Origination, which is a browser-based
solution designed to facilitate deposit account opening and related activities,
shall have ninety-eight percent (98%) availability, provided that Metavante is
not responsible for lack of availability due to failure of Internet service
providers or failure of CLIENT NAME hardware or software. The Scheduled Hours of
Availability for the Metavante Insight Deposit Origination Service Level shall
be 8:00 a.m. through 10:00 p.m., Monday through Saturday, and 9:00 a.m. through
10:00 p.m. on Sunday. Scheduled Downtime for the Metavante Insight Service Level
shall be Sundays between 2:00 a.m. and 9:00 a.m. Metavante Insight for Deposit
Account Origination may not be available outside of the Scheduled Hours of
Availability.

 

52

--------------------------------------------------------------------------------

 

TERMINATION FEE SCHEDULE

 

1.             Termination for Convenience.  Except as set forth in Paragraph 3
of this Schedule, if Customer elects to terminate this Agreement or any Service
for any reason, Customer shall pay Metavante the Termination Fee computed in
accordance with this Schedule.  The Termination Fee shall be paid prior to the
Effective Date of Termination of the Agreement or Service, as applicable.  In
addition to the foregoing, Customer shall pay to Metavante any amortized but
unpaid Conversion fees and all reasonable costs in connection with the
disposition of equipment, facilities and contracts specifically related to
Metavante’s performance of the Services under this Agreement.

 

2.             Termination for Cause by Metavante.  If Metavante terminates this
Agreement in accordance with Sections 8.2 or 8.3 of the Agreement, Customer
shall pay Metavante the Termination Fee as set forth in this Schedule.  The
Termination Fee shall be paid prior to the Effective Date of Termination. In
addition to the foregoing, Customer shall pay to Metavante any amortized but
unpaid Conversion fees and all reasonable costs in connection with the
disposition of equipment, facilities and contracts specifically related to
Metavante’s performance of the Services under this Agreement.

 

3.             Termination for Cause by Customer.  If Customer terminates this
Agreement in accordance with Sections 8.2 or 8.3 of the Agreement, then Customer
shall not be obligated to pay Metavante the Termination Fee.

 

4.             Termination Fee.  The Termination Fee shall be an amount equal to
eighty-five percent (85%) of the Estimated Remaining Value of the terminated
Services.

 

5.             Rebate of Termination Fee.  Subject to Metavante’ rights under
Section 6 below, Customer shall receive a rebate of a portion of any Termination
Fee paid by Customer hereunder in the event that Customer shall enter into a new
exclusive agreement with Metavante to receive the Initial Services within six
(6) months following the Effective Date of Termination.  Such rebate shall be
determined according to the following schedule:

 

Number of Months Following Termination

 

Rebate

 

 

 

 

 

1

 

100

%

 

 

 

 

2

 

5/6

 

 

 

 

 

3

 

4/6

 

 

 

 

 

4

 

3/6

 

 

 

 

 

5

 

2/6

 

 

 

 

 

6

 

1/6

 

 

53

--------------------------------------------------------------------------------


 

6.             Payment of Rebate.  The applicable rebate of the Termination Fee
shall become payable to Customer upon execution of a new exclusive agreement for
Initial Services by and between Customer and Metavante within six (6) months
following the Effective Date of Termination (the “New Agreement”).  The terms of
such New Agreement shall be as mutually agreed by the parties and nothing herein
shall obligate Metavante or Customer to accept any terms or conditions, whether
or not previously acceptable to either of them.  The rebate may be paid to
Customer by Metavante, in its sole discretion, in the form of a discount to fees
payable by Customer under the New Agreement or as a credit against
implementation, conversion, training, or professional services fees payable by
Customer, or in such other manner as Metavante shall decide.

 

7.             Revocation.  Customer’s right to receive the rebate of the
Termination Fee as provided under Section 5 of this Schedule may not be
cancelled or revoked except by a written instrument that is (a) signed by
Metavante expressly revoking Customer’s right to receive such rebate; and
(b) delivered to Customer by Metavante within thirty (30) days following the
date of termination of this Agreement.

 

54

--------------------------------------------------------------------------------


 

NYCE NETWORK PARTICIPANT SCHEDULE

 

Section 1.  Scope.  NYCE owns and operates a shared electronic funds transfer
network (the “Network”) whereby insured depository financial institutions and
other approved organizations are able, among other things, to route, secure
authorization for, and settle Transactions originated at Terminals and other
NYCE approved devices (“Devices”).  Participant recognizes that this Schedule
also sets forth the rights and obligations of other participants in the Network
(“Network Participants”).  Capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Network Requirements (as
defined herein).  Subject to the terms and conditions of this Schedule,
Participant agrees to become a participant in the Network, subject to the terms
and conditions of this Agreement (select applicable option(s)):

 

[g26392kc11i001.jpg]          NYCE Network Participation

 

(If Participant elects (a) NYCE Network Participation above, that Participant
may add participation in the NYCE Network Prepaid Card Program at any time under
the terms and conditions of this Agreement and the Network Requirements.  In
such case, an addendum to this Agreement is not required.  If Participant elects
(b) NYCE Network Participation, Prepaid Card Program Only above, then in such
case, an addendum to this Agreement  is required if Participant desires to add
full NYCE Network participation.)

 

Section 2.  Compliance with Network Requirements.  Certain rights, obligations,
and responsibilities of Network Participants and NYCE are set forth in the NYCE
Network Operating (“Rules”), Graphic Standards, Technical Specifications, and/or
other written requirements published by NYCE from time to time, as amended or
modified from time to time (collectively, the “Network Requirements”), and all
such provisions thereof are incorporated into this Schedule by reference. 
Participant will comply with all applicable provisions of the Network
Requirements.

 

Section 3.  Services.  Subject to the rights and obligations of NYCE set forth
in the Network Requirements, NYCE will: (a) provide, or arrange for the
provision of, a Switch enabling customers of Participant and other Participants
to effect Transactions through Terminals, Devices and/or Prepaid Terminals (as
applicable), provided that NYCE may discontinue any and all services to
Participant in accordance with the Rules; (b) supply to and accept from
Participant and its Designated Processor all information and data relating to
Transactions in such form as NYCE may require from time to time; (c) have a
“client services unit” available during normal business hours to assist
Participant in utilizing the services provided under this Agreement; and
(d) provide Participant with training for the services provided under this
Agreement in the manner, to the extent and at such fees as it generally makes
such training available to other Network Participants.  Additional rights and
obligations of the parties are set forth in Exhibit A and/or Exhibit B hereto,
if any.

 

Section 4.  License to Use Marks.  NYCE hereby grants Participant a
non-exclusive, royalty-free, limited license to use those Marks which are
granted to all Network Participants, solely in connection with Participant’s
participation in the Network, subject to the Network Requirements.

 

Section 5.  Fees; Taxes.  Participant will pay all fees, sanctions, fines, and
other charges set forth in the Rules and the published fee schedules as
specified therein.  Such fees, sanctions, fines, and other charges are subject
to change from time to time as set forth in the Rules.  Participant or its
Designated Processor shall identify one or more deposit accounts and authorize
NYCE to debit or credit such accounts for all amounts due and payable by
Participant.  Participant will promptly pay when imposed or assessed all taxes,
fees, assessments, charges and similar amounts, imposed by a federal, state and
local governmental entity and arising out of or incidental to Participant’s
participation in the Network or any predecessor to the Network or Participant’s
receipt or use of the services provided under this Schedule; provided, however,
the foregoing shall not apply to the extent based upon the net income of NYCE.

 

Section 6.  No Warranty.  NYCE MAKES NO WARRANTY, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY OR NONINFRINGEMENT, WITH RESPECT TO THE SERVICES TO BE PROVIDED
BY IT OR BY ANY THIRD PARTY WITH WHICH IT CONTRACTS TO PROVIDE SERVICES, OR WITH
RESPECT TO THE MARKS AND NYCE’S OTHER TRADE DESIGNATIONS, TO PARTICIPANT, ANY
NETWORK PARTICIPANT OR ANY OTHER PERSON, AND NOTHING CONTAINED IN THE NETWORK
REQUIREMENTS SHALL CONSTITUTE SUCH A WARRANTY.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, NYCE DISCLAIMS ANY WARRANTIES REGARDING MARKET DATA, INDUSTRY
DATA OR OTHER DATA PROVIDED BY NYCE AND, FURTHER, MAKES NO WARRANTY THAT THE
SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE.

 

Section 7. Term; Termination; Termination Fee.   This Schedule shall
automatically terminate upon termination of Participant’s participation

 

55

--------------------------------------------------------------------------------


 

in the Network as set forth in the Rules.  For the avoidance of doubt,
Participant does not have the right to terminate this Schedule for convenience,
and any purported termination of this Schedule by Participant prior to the
expiration of the then-current Term for any reason, other than NYCE’s material
breach of its obligations hereunder, shall be deemed to be a material breach of
Participant’s obligations hereunder, which shall entitle NYCE to terminate this
Schedule for cause.  If this Schedule is terminated by NYCE for cause as
described in the preceding sentence, Participant shall pay to NYCE, as
liquidated damages for such breach and not a penalty, an amount equal to the
number of months remaining in the then-current Term as of the effective date of
termination, multiplied by the sum of (i) the average monthly fees (measured
over the preceding six months, excluding pass-through fees) paid to NYCE by
Participant during such Term, and (ii) the average monthly fees (measured over
the preceding six months across the Network) paid to NYCE by other network
participants in respect of Transactions from Cards issued by Participant and in
respect of Transactions acquired by Participant.  Such liquidated damages shall
be in addition to, and not in diminishment of, any amounts due NYCE under this
Schedule or otherwise, including, without limitation, amounts owing pursuant to
the Rules.

 

Section 8.  Intended Beneficiary; Survival.  Participant and Metavante
acknowledge and agree that NYCE Payments Network, LLC, is an intended
beneficiary of the rights set forth in the Schedule and shall therefore have the
right to enforce this Schedule directly against Participant or Customer. 
Sections 2, 5, 6, and 8 of this Schedule shall survive any termination or
expiration thereof.

 

56

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Section 1.  Network Participation.

 

1.1   Participant shall cause all Cards, including but not limited to, cards
that access payroll benefits or a prefunded dollar value (commonly known as
prepaid or stored value cards), now or hereafter issued by Participant
(including those Cards acquired by Participant) to participate in the Network,
regardless of whether such Cards are required under the Network Requirements or
otherwise to participate in the Network.

 

1.2   Participant represents and warrants that it shall use the Network as its
sole provider for ATM and POS Transactions initiated with Customer’s Cards and
Participant shall not participate in any other Shared Networks; with the
exception of the AllPoint Network and it’s successors for ATM surcharge free
access.  In the event the AllPoint Network introduces a POS program, Participant
agrees that it shall opt out of such program or exit the AllPoint Network
completely. Participant may also participate in international ATM-only Shared
Network(s) for the limited purpose of cash withdrawals and related transactions
at ATM Terminals.

 

1.3   In the event that Participant is, as of the date of an acquisition of
additional Cards, a party to an agreement(s) with other Shared Network(s) (other
than as permitted in Section 1.2 above), Participant shall take all steps
necessary to exit (by expiration or termination) in accordance with its terms as
soon as possible such agreement(s) with the Shared Network(s), including without
limitation, the timely delivery of all requisite notices.  In addition, while
such other agreement is in effect Participant shall take all steps necessary to
cause all Transactions initiated at Network Terminals with Participant’s Cards
to be priority routed to the Network, including, but not limited to, providing
the Network and any other Shared Network with appropriate irrevocable
instructions designating the Network for priority routing of all of
Participant’s Cards.  In the event that the designation of the Network as
Participant’s first priority routing choice is contrary to any other agreement
then in place, Participant shall make such designation at the earliest date on
which such contractual commitments shall expire or terminate.

 

Section 2.  NYCE Fees.  During the term of the Schedule:

 

2.1  The monthly Participation Fee set forth on the NYCE Network Services Price
Schedule for Participant shall be waived during each month that Participant is a
Metavante client.

 

2.2  The monthly Membership Fee shall be waived for the Selective Surcharging
(SUM) and Presto! Alliance programs.

 

2.3  During the term of the Schedule, ATM Transaction Fees (per ATM and POB
Transaction), POS Transaction Fees (per POS Transaction) and Surcharge
Transaction

 

57

--------------------------------------------------------------------------------


 

Fee (per Surcharged Transaction) for Participant shall be in accordance with the
amounts set forth below:

 

ATM Transactions:

 

$

.0700

 

 

 

 

 

POS Transactions:

 

$

.0300

 

 

 

 

 

Surcharge Transactions:

Waived

 

 

In addition to such fees, Participant shall be subject to all other applicable
fees set forth on the published NYCE Network and Ancillary Services Price
Schedules, which fees may be amended from time to time.

 

Section 3.  Miscellaneous.

 

3.1  The terms and conditions of this Addendum are proprietary to NYCE and are
to be treated as Confidential Information by Participant in accordance with the
Network Requirements.

 

3.2  Participant shall participate in timely mutually acceptable press release
describing key terms of the relationship.

 

58

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUM Selective Surcharging Services

 

Section 1.  Scope.  NYCE owns and operates an electronic funds transfer and
communication network (the “NYCE Network”) whereby insured depository
institutions are able, among other things, to route, process and settle
Transactions originated at Terminals.  NYCE offers Participants the ability to
participate in certain programs related to the surcharging of certain
Transactions.  By executing this Amendment, Program Member has agreed to become
a member of the Program.

 

Section 2.  Definitions.  Capitalized terms used herein and not otherwise
defined in this Amendment shall have the meaning ascribed to them in the NYCE
Network Operating Rules, as they may be amended or modified from time to time
(the “Rules”).

 

2.1  “Program” shall mean the program described in Section 3 of this Amendment.

 

2.2  “Program Marks” shall mean the any and all proprietary marks associated
with the Program.

 

Section 3.  Program.   Program Member agrees to become a member of the Program
below pursuant to this Amendment and includes certain terms and conditions
specific or unique to the Program:

 

SUM Selective Surcharging Program

 

3.1  SUM Selective Surcharging Program.  The Rules authorize Participants to
enter into an agreement pursuant to which the Participant agrees to exempt
Surcharge Eligible Transactions performed by cardholders of other parties to the
agreement from Surcharges at each other’s ATM Terminals.  Program Member has
elected to become a member of the selective surcharging program administered by
NYCE (the “SUM Program”).  Capitalized terms used in this Section 3.1 and not
otherwise defined herein or in the Rules shall have the meaning set forth in the
NYCE Network Selective Surcharging Program Rules, as they may be amended or
modified from time to time (the “SUM Program Rules”).

 

3.2  SUM Program Marks.

 

3.2.1 License to Use.  NYCE (a) reserves the right from time to time to
designate, modify, and/or discontinue any and all SUM Program Marks, and
(b) reserves the right to use, and to license or sublicense others to use, the
SUM Program Marks.  NYCE hereby grants Program Member a non-exclusive,
royalty-free, limited license to use the SUM Program Marks solely as set forth
in the SUM Program Rules or as otherwise approved by NYCE in writing, which
approval may be granted or denied in NYCE’s sole discretion.  In no event shall
Program Member use the SUM Program Marks in any way, for any purpose, or in
conjunction with any words, which inaccurately or inappropriately identify or
describe the SUM Program, or to describe, advertise, or identify in any other
manner anything other than the SUM Program.

 

3.2.2 Conditions and Limitations on Use.  The right of Program Member to use the
SUM Program Marks shall be subject to the following conditions and limitations: 
(a) Program Member shall comply with the SUM Program Rules, this Amendment, and
all Applicable Laws pertaining to its use of the SUM Program Marks, as well as
all the graphic standards, specifications, and directives concerning usage of
the SUM Program Marks that may be issued by NYCE from time to time; (b) Program
Member shall not represent that it has any ownership interest in the SUM Program
Marks or registrations, nor shall Program Member do or cause to be done anything
that contests, impairs or tends to impair NYCE’s exclusive right, title, and
interest in and to the SUM Program Marks; (c) NYCE may, at any reasonable time,
inspect the manner in which Program Member is using the SUM Program Marks and,
if NYCE so requests, Program Member shall submit data regarding samples and
descriptions of such use; and (d) at any time reasonably requested by NYCE, and
at Program Member’s sole expense, Program Member shall cease to use the SUM
Program Marks and, if so requested, shall destroy or surrender to NYCE any
depiction of the SUM Program Marks.

 

3.2.3  Protection of the Program Marks.  Program Member shall assist NYCE to the
fullest extent necessary to procure

 

59

--------------------------------------------------------------------------------


 

protection, and to maintain any existing protection, for all of NYCE’s rights in
the SUM Program Marks.  In the event that Program Member learns of any actual or
intended infringement, simulation, or imitation of the SUM Program Marks by any
Person that has not been granted the right to use the SUM Program Marks by NYCE,
Program Member shall so notify NYCE in writing as soon as reasonably
practicable.

 

3.2.4 Litigation by Program Member.  Program Member shall neither threaten nor
initiate any litigation against any third party relating to the SUM Program
Marks without the prior written consent of NYCE.

 

3.2.5 Claim of Infringement.  If another Person asserts that Program Member
violated any proprietary rights in conjunction with its use of a SUM Program
Mark, Program Member shall promptly notify NYCE in writing of such assertion and
of any litigation or possible litigation resulting from such assertion.  In the
event any claim of infringement is made or threatened against NYCE or any SUM
Program member as it relates to any SUM Program Mark or injunctive relief is
granted to a claimant with respect to such claim, NYCE may, in its sole
discretion: (a) modify the SUM Program Mark to render it non-infringing, or
(b) substitute another mark, or (c) terminate Program Member’s participation in
the SUM Program.  The foregoing shall be NYCE’s sole obligation and liability to
Program Member in the event of any claim of infringement.

 

Section 4.  Compliance with Documents.  Certain rights, privileges, duties,
obligations, and responsibilities of Program Member are set forth in the Network
Requirements, the SUM Program Rules (with respect to the SUM Program), and all
other applicable Program rules, and all such provisions are incorporated into
this Amendment by reference as if they were fully set forth herein.  Program
Member will comply with and be bound by all applicable provisions of the Network
Requirements and SUM Program Rules.  In the event of any conflict between this
Amendment and the Network Requirements, or the SUM Program Rules and the Network
Requirements, the Network Requirements shall govern and control.

 

Section 5.  Inclusion and Participation of Program Cards.  All Cards issued by
Program Member must participate in the Program.  Program Member may exclude the
Cards issued in a specific state or states from Program participation provided
that Program Member issues Cards in those states so excluded under a unique
BIN(s).  Program Member shall take all steps necessary to cause all Transactions
initiated using Program Cards to be routed to the NYCE Network during the term
of this Amendment.  Program Member represents and agrees that it is not and will
not be a party to an agreement with, or subject to restrictions imposed by,
another Shared Network which would prevent or interfere with the routing to the
NYCE Network of Transactions initiated with Program Cards at Program Terminals.

 

Section 6.  Confidentiality.  Program Member shall not disclose or otherwise
make available any property or information regarding the Program to any Person
other than its employees, agents, or representatives who have a need to know in
conjunction with Program Member’s productive use of the Program.

 

Section 7.  Legal Compliance.  Program Member shall comply with all Applicable
Law pertaining to its participation in the Program.  Program Member shall also
inform NYCE of any change in state law known to Program Member that affects its
continued participation in the Program

 

Section 8.  Indemnification Program Member shall indemnify and hold harmless
NYCE, its directors, officers, employees, agents, and shareholders, all other
Program members and their Designated Processors (the “NYCE Indemnified
Parties”), from any and all losses, costs, expenses, fees, claims, damages,
liabilities, and causes of action (including, without limitation, attorneys’
fees and costs) of third parties for any matter whatsoever which in any way
directly or indirectly arises from, is caused by, or is attributable to, any of
the following:  (a) failure of Program Member to abide by or perform any
obligation imposed by the SUM Program Rules, Network Requirements, and/or this
Amendment (as applicable), or its status as a Program Member; (b) violation by
Program Member of any law, regulation, or court order directly or indirectly
relating to a Program; (c) unauthorized use by Program Member of one or more
Program Marks; (d) Program Member’s participation in the Program; and/or (e) the
use of any Program ATM Terminal by any Cardholder of another Program member. 
For the purposes of (a)-(c) above, the term Program Member shall include its
directors, employees, agents, representatives, and its Designated Processor. 
Program Member shall be provided with prompt notice of any such claims and given
full authority and assistance for the defense of any such claims; provided,
however, that Program Member shall have no authority to settle any claim against
any NYCE Indemnified Party without the prior written consent of such party
(which consent shall not be unreasonably withheld).

 

60

--------------------------------------------------------------------------------


 

Section 9.  Limitation of Liability.

 

9.1  No Warranty.  THERE ARE NO WARRANTIES, EXPRESSED OR IMPLIED, WITH RESPECT
TO THE PROGRAM, THE PROGRAM MARKS, OR THE SERVICES PROVIDED BY NYCE PURSUANT TO
THE PROGRAM, AND NYCE SPECIFICALLY DISCLAIMS ALL WARRANTIES, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT.  Nothing contained in the SUM Program Rules, the Rules, or this
Amendment shall constitute such a warranty.

 

9.2  No Liability.  Program Member acknowledges and agrees that NYCE is
receiving limited compensation for administering the Program, and as a result of
such limited compensation, NYCE will have no liability to, or duty to indemnify,
any Participant, its Designated Processor, its Cardholders, any Program member
or any other Person claiming through any of the foregoing, for any losses,
costs, expenses, fees, claims, liabilities, or causes of action (including,
without limitation, attorneys’ fees and costs), or any direct, indirect,
compensatory, punitive, special, incidental, or consequential damages
(including, without limitation, loss of profits), for any matter whatsoever
which in any way directly or indirectly arises from, is caused by, or is
attributable to, this Amendment and the Program.

 

Section 10.   Fees and Taxes.  The fees payable to NYCE for the Program shall be
as set forth in the NYCE Network Service Price Schedule, which shall be subject
to change from time to time.  Such fees shall be payable at the time and in the
manner set forth in the Rules.  Participant shall be responsible for the payment
of all taxes, fees, assessments, charges and similar amounts imposed or assessed
by any federal, state or local governmental entity arising from or incidental to
Participant’s use of or access to the Program; provided, however, the foregoing
shall not apply to the extent such taxes, fees, assessment or charges are based
upon the net income of NYCE.

 

Section 11.  Cessation.  NYCE may cease or suspend Program Member’s access to
the Program, in whole or in part, upon such notice as shall be practical and
reasonable under the circumstances, in the event that:  (a) fulfilling any of
NYCE’s obligations hereunder, violates, or in its reasonable opinion is likely
to violate, any Applicable Law; (b) NYCE receives instructions from a
governmental entity having authority over the business of NYCE or Program Member
instructing NYCE to cease access to all or any portion of the Program to
Participant; (c) NYCE reasonably concludes that continued access to the Program
may have a material adverse impact upon the Program, the NYCE Network, NYCE, or
other Participants or Program members; or (d) NYCE reasonably believes that a
Regulatory Agency may proceed against NYCE as a result of the Program.  Program
Member acknowledges that, under critical circumstances, little or no notice may
be deemed practical or reasonable.

 

61

--------------------------------------------------------------------------------


 

Section 12.  Termination.

 

12.1  Termination for Convenience.  Participation in the Program may be
terminated without cause upon at least ninety (90) days’ prior written notice
(a) by Program Member or NYCE or (b) following notice of termination of the
Program by NYCE.  In addition, either party may terminate participation in the
Program upon written notice provided within thirty (30) days of the effective
date of this Amendment.

 

12.2  Termination for Cause.  Program Member’s participation the Program may be
terminated for good cause by NYCE.  Any such termination shall be effective
thirty (30) days after NYCE provides Program Member notice of such termination,
unless NYCE determines that it is necessary to make termination immediately
effective in order to protect the NYCE Network, other Participants, other
Program members, or NYCE from substantial harm.  “Good cause” for termination
shall include, without limitation: (a) a determination by NYCE that Program
Member is in violation of the Rules, the SUM Program Rules, and/or this
Amendment, where such violation continues for ten (10) days after notice
thereof; and/or (b) failure to pay when due any Program fees, charges, or other
amounts owed by Program Member, where such failure continues for three
(3) Business Days after notice thereof.

 

12.3  Automatic Termination.  Program Member’s participation in the Program will
terminate automatically upon termination or expiration of Program Member’s
participation in the NYCE Network.

 

12.4  Responsibilities Upon Termination.  Upon termination of Program Member’s
participation in the Program, Participant will: (a) immediately cease all use of
the Program Marks and all materials and property provided by NYCE, and destroy
or return all such property, as prescribed by NYCE; (b) not be entitled to a
refund of any fees, charges, or other amounts paid to NYCE; and (c) remain
liable for meeting all financial and other obligations arising from its
participation in the Program (including the payment of all applicable fees,
charges, and other amounts) which may have accrued prior to the termination.

 

Section 13.  Miscellaneous.

 

13.1  Survival. The rights and duties of the parties set forth in Sections 6, 8,
9, 10, 12, and 13 shall survive the termination or expiration of this Amendment.

 

13.2          Notice.  All notices and other communications which may be given
or are required to be given to a party to this Amendment shall be in writing and
shall be deemed to have been properly given (a) upon receipt if delivered by
hand, (b) upon receipt if faxed, (c) upon receipt if deposited on a prepaid
basis with a nationally recognized express courier for next Business Day
delivery, or (d) three Business Days after being deposited in the United States
mail, first class, postage prepaid, to the address (or fax number) of the party
that follows (or to such other address or fax number as such party may specify
by like notice):

 

To NYCE:

 

NYCE Payments Network, LLC

 

 

 

 

 

400 Plaza Drive, 2nd Floor

 

 

 

 

 

Secaucus, New Jersey 07094

 

 

 

 

 

Attn: Contract Administration

 

 

 

 

 

Fax: (201) 330-3374

 

 

 

To PARTICIPANT:

 

The address (or fax number) provided to NYCE in writing by PARTICIPANT and
specifically designated  as

 

62

--------------------------------------------------------------------------------


 

 

 

“Address for Legal Notice” or, if none is provided, then to the “Primary
Contact” of PARTICIPANT.

 

13.3        Right to Information. Program Member shall cooperate with NYCE and
provide NYCE with all information and assistance reasonably requested by NYCE to
(a) successfully administer the Program and (b) respond to any inquiries or
complaints from Program Member, any other Program members, Participants, their
respective customers.

 

63

--------------------------------------------------------------------------------

 

EXHIBIT C

Presto Services

 

Section 1.  Product.  Subject to the timely fulfillment by Participant of its
obligations and responsibilities under this Addendum and the Agreement, NYCE
will furnish to Participant, and Participant will obtain from NYCE, the Presto
services set forth herein (the “Presto Services”) in accordance with the terms
and conditions of this Addendum, the Agreement, the NYCE Network Operating
Rules and the Presto! Network Requirements.

 

Section 2.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Agreement or Network
Requirements. As used in this Addendum hereinafter:

 

“Presto! Network Requirements” means the bylaws, articles of organization,
agreements, operating rules, standards, procedures, regulations, policies,
specifications and other requirements of the Presto! Network applicable to
Participant in connection with its receipt of Presto Services, all of which may
be amended from time to time in the sole discretion of the Presto! Network. The
Presto! Network Requirements are incorporated into this Addendum by reference as
if they were fully set forth herein.

 

Section 3.  Responsibilities of Participant.  In addition to the rights, duties,
obligations and responsibilities of Participant set forth in this Addendum, the
Agreement, and the Presto! Network Requirements, Participant agrees as follows:

 

3.1 Participant hereby represents, warrants and covenants that it has met, and
will continue to meet, all requirements established from time to time by the
Presto! Network for participation in, or obtaining, the Presto Services.
Participant will comply with all provisions of the Presto! Network Requirements.
Participant hereby acknowledges that it has received and thoroughly examined the
Presto! Network Requirements. Participant will provide to NYCE any information
reasonably requested by NYCE (including, but not limited to, financial
information and periodic certifications), to assist NYCE in determining whether
Participant is (a) in compliance with all provisions of the Presto! Network
Requirements, (b) operating in a safe and sound manner, and (c) likely in any
material respect to endanger the existence or operation of NYCE. Participant
shall abide by and comply with procedures and policies established by NYCE from
time to time with regard to Presto Services transactions and provided in writing
to Participant, including those procedures and policies as set forth in the
Network Requirements.

 

3.2 Participant will effect settlement through NYCE as Participant’s processor
to the Presto! Network and in accordance with the Presto! Network Requirements
for all Presto! Network transactions. Settlement with NYCE shall be made in
accordance with NYCE’s customary practices and procedures in effect from time to
time, subject to such modifications as may be necessary to accommodate any
Presto! Network transactions. NYCE may effect settlement and any necessary
financial adjustments in the same manner as it effects settlement and financial
adjustments for Participant with respect to NYCE Network Transactions.
Participant shall take all steps reasonably required to enable it to participate
in the settlement process for! Network transactions involving its cardholders,
and to settle with NYCE for Presto! Network transactions involving its
cardholders. NYCE shall not be obligated to make settlement with the Network in
respect of authorized Presto transactions except to the extent that Participant
has effected settlement with NYCE in respect thereof in immediately available
funds.

 

3.3 Participant shall provide NYCE with the information and data in its
possession and/or control, in such form and at such times, as is necessary for
NYCE to comply with the Presto! Network Requirements, or as otherwise reasonably
required by NYCE to provide the Presto Services. Participant shall provide NYCE
with any information or documents requested by the Presto! Network for purposes
of investigating an error involving any Presto Services transactions.
Participant agrees to use the NYCE designated adjustment system and procedures
for purposes of effecting adjustments arising from Presto! Network transactions
unless such Presto! Network has alternate requirements.

 

3.4 Participant shall comply with all Presto! Network Requirements in connection
with any distribution, use or disclosure of any advertising, promotional, or
press release materials, or any other form of disclosure relating to any Presto
Services which make reference to trademarks, service marks, trade names, logos,
or other items which may associate the Presto! Network with any services
provided by Participant, or which makes reference to Participant’s relationship
with the Presto! Network. Participant acquires no interest in or right to use
any trademarks, service marks, logos, or trade names of the Presto! Network
except to the extent, if any, permitted by the Presto! Network

 

64

--------------------------------------------------------------------------------


 

Requirements.

 

3.5 With respect to Participant’s Cards used to initiate Presto Services
transactions, Participant shall provide NYCE and/or the Presto! Network with any
and all requested information that it has within its possession or control to
enable the Presto! Network to generate a cardholder transaction receipt as
required by Applicable Law.

 

3.6 Participant shall be responsible for (a) the authorization of each Presto!
Network transaction subject to this Addendum which is initiated by Participant’s
cardholders and (b) settlement of all (i) approved Presto! Network transactions
which are initiated by one of its cardholders.

 

3.7   As between NYCE and Participant, NYCE assumes no obligations,
responsibilities, duties or liabilities under the Presto! Network Requirements
and Participant’s sole remedy for any claims arising therefrom shall be against
the Presto! Network. Participant is solely responsible for ensuring that its
equipment and systems that support its Cards are capable of operating in the
Presto! Network, and for complying with the Presto! Network Requirements.
Participant will not be permitted to obtain any Presto Services through NYCE
until it satisfactorily meets all testing, certification, and other technical
requirements pertaining to the Presto Service in question as established from
time to time by NYCE and/or the Presto! Network. Participant shall bear all
expenses incurred by it to enable it to comply with the Presto! Network
Requirements, whether such expenses are for hardware or software modifications
or for any other cost to achieve such compliance.

 

3.8  Participant shall (a) audit, balance, verify and reconcile, as the case may
be, all reports pertaining to the Presto Services and (b) promptly notify NYCE
of any errors in the foregoing or unreconciled out-of-balance conditions not
later than the close of business on the next Business Day after receipt of the
applicable report.

 

3.9 Participant will route all Presto Services transactions to NYCE for
processing.

 

Section 4.  Fees.  The NYCE fees for providing the Presto Services are set forth
on the NYCE Network Services Price Schedule and are subject to change from time
to time upon 30 days notice. In addition to such amounts payable to NYCE for the
Presto Services, Participant will pay to the Presto! Network all fees (including
without limitation, interchange and switch fees), fines, assessments, royalties,
penalties, charges and other amounts due by Participant under the Presto!
Network Requirements, as the same may change from time to time. Participant will
also reimburse NYCE for all fees, charges, royalties, assessments, costs,
expenses, penalties, fines and sanctions assessed against NYCE by the Presto!
Network (or Participant’s pro-rata portion, if applicable) as a result of
providing the Presto Services to Participant and/or Participant’s participation
in, or access to, the Presto! Network; provided, however, Participant shall not
be obligated to reimburse NYCE for any of the foregoing to the extent, if any,
due solely to the failure of NYCE to comply with the Presto! Network
Requirements.

 

Section 5.  Cessation.   In the event that (a) fulfilling any of NYCE’s
obligations hereunder, violates, or in its reasonable opinion is likely to
violate, any Applicable Law; or (b) Participant has failed to fulfill any
payment obligations to NYCE, whether arising under this Addendum or otherwise,
or Participant has unsatisfactory credit with NYCE; or (c) NYCE receives
instructions from a governmental entity having authority over the business of
NYCE or Participant instructing NYCE to cease providing all or any of the Presto
Services to Participant; or (d) Participant ceases regular business operations;
or (e) NYCE receives notice from any Presto! Network to which NYCE is providing
Participant with access hereunder that NYCE is to cease providing Participant
with access to such Presto! Network, then NYCE may cease or suspend access to,
or withhold providing, Presto Services, including any implementation or
maintenance thereof, as follows upon such notice as shall be practical and
reasonable under the circumstances (it being understood that under critical
circumstances, little or no notice may be deemed practical or reasonable).

 

Section 6.  Termination.

 

6.1 This Addendum may be terminated by Participant for any reason upon ninety
(90) days notice.

 

65

--------------------------------------------------------------------------------


 

6.2 Upon the termination of this Addendum by NYCE, (a) NYCE, at its option, may
upon notice to Participant declare all amounts due and to become due,
immediately due and payable, (b) Participant shall immediately cease all use of
the Presto Services, and (c) Participant shall remain liable for all financial
and other obligations arising under the Addendum which may have accrued prior to
or after termination of this Addendum.

 

6.3 The rights and duties of the parties set forth in Sections 4, 7 and 8 shall
survive the termination or expiration of this Addendum.

 

Section 7. Warranties.

 

7.1 NYCE represents and warrants to Participant, but not to any other party,
that NYCE will comply in all material respects with (a) the technical
specifications issued by the Presto! Network and pertaining to the Presto
Services, and (b) Applicable Law pertaining to the conduct of NYCE’s business as
a processor to the Presto! Network. Notwithstanding the foregoing, NYCE may
amend, modify, enhance, update or provide appropriate replacements for all or
any of the Presto Services at any time without material loss of functionality,
to improve such services or to facilitate the continued economic provision of
such Services.

 

7.2  EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 7.1, THERE ARE NO WARRANTIES,
EXPRESSED OR IMPLIED, WITH RESPECT TO THE PRESTO SERVICES, AND NYCE SPECIFICALLY
DISCLAIMS ALL OTHER WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT. IN THE
EVENT THAT ANY SERVICE FAILS TO CONFORM TO THE WARRANTIES SET FORTH IN
SECTION 9.1, THE SOLE RIGHT OF Participant, AND THE SOLE RESPONSIBILITY OF NYCE
IN RESPECT THEREOF, SHALL BE FOR NYCE TO EXERCISE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE SERVICE TO CONFORM TO THE APPLICABLE TECHNICAL
SPECIFICATIONS OR THE APPLICABLE LAW THAT SPECIFICALLY APPLIES TO NYCE AS A
PROCESSOR TO THE PRESTO! NETWORK.

 

Section 8. Limitation of Liability.

 

8.1 THE SOLE LIABILITY OF NYCE TO Participant AND ANY OTHER PERSON FOR ANY
CLAIMS ARISING OUT OF OR RELATED TO ERRORS OR OMISSIONS IN PROVIDING ANY PRESTO
SERVICES, NOTWITHSTANDING THE FORM OF SUCH CLAIMS, SHALL BE TO UNDERTAKE
COMMERCIALLY REASONABLE EFFORTS TO CORRECT THE ERRORS OR OMISSIONS AS SOON AS
REASONABLY PRACTICAL AFTER NYCE HAS BEEN NOTIFIED BY Participant THEREOF. THE
SOLE LIABILITY OF NYCE TO Participant AND ANY OTHER PERSON FOR ANY CLAIMS
ARISING FROM OR RELATING ANY INTERRUPTIONS IN OR DELAYS IN PROVIDING THE PRESTO
SERVICES, REGARDLESS OF THE FORM OF SUCH CLAIM, SHALL BE TO UNDERTAKE
COMMERCIALLY REASONABLY EFFORTS TO MAKE SUCH SERVICES AVAILABLE AS SOON AS
PRACTICAL AFTER NYCE HAS BEEN NOTIFIED BY Participant THEREOF.

 

8.2 UNDER NO CIRCUMSTANCES SHALL NYCE BE LIABLE TO Participant OR ANY OTHER
PERSON FOR MONEY DAMAGES RESULTING IN OR FROM CLAIMS MADE BY Participant OR ANY
OTHER PERSON FOR ANY CAUSES COVERED BY SECTION 8.1 OF THIS ADDENDUM. THE SOLE
AGGREGATE LIABILITY OF NYCE TO Participant AND ANY OTHER PERSON ARISING UNDER
THIS ADDENDUM FOR MONEY DAMAGES RESULTING FROM ALL CLAIMS MADE BY Participant OR
ANY THIRD PARTY FOR CAUSES NOT COVERED BY SECTION 8.1, SHALL NOT EXCEED THE
LESSER OF (A) THE AMOUNT OF ACTUAL DAMAGES FINALLY AWARDED TO Participant IN
RESPECT OF SUCH CLAIMS BY A COURT OF COMPETENT JURISDICTION, AND (B) AN AMOUNT
IN THE AGGREGATE NOT GREATER THAN THREE TIMES THE AVERAGE OF THE HIGHEST THREE
MONTHS TOTAL MONTHLY CHARGES (WHICH CHARGES SHALL CONSIST OF RECURRING MONTHLY
SERVICE AND TRANSACTION FEES, EXCLUDING CHARGES FOR TELECOMMUNICATIONS AND
PASS-THROUGH CHARGES) PAID BY Participant TO NYCE DURING THE IMMEDIATE 12 MONTHS
PRECEDING THE MONTH IN WHICH SUCH DETERMINATION IS MADE, OR SUCH LESSER NUMBER
OF MONTHS IF 12 MONTHS HAVE NOT ELAPSED. SUCH DAMAGES SHALL BE THE FULL EXTENT
OF NYCE’S AGGREGATE MONETARY LIABILITY UNDER THIS ADDENDUM REGARDLESS OF THE
FORM IN WHICH ANY SUCH LEGAL OR EQUITABLE CLAIM OR ACTION MAY BE ASSERTED
AGAINST NYCE AND SHALL CONSTITUTE Participant’s AND ALL OTHER PERSONS’ SOLE
MONETARY REMEDY.

 

66

--------------------------------------------------------------------------------


 

8.3 AS USED IN THIS SECTION 8, ALL REFERENCES TO NYCE SHALL INCLUDE NYCE, EACH
OF ITS AFFILIATES AND EACH OTHER PERSON WHO PROVIDES NYCE WITH ANY PORTION OF
THE PRODUCTS. ANY PERSON WHO PROVIDES NYCE WITH ANY PORTION OF THE PRESTO
SERVICES SHALL NOT BE LIABLE DIRECTLY OR INDIRECTLY TO Participant OR ANY OTHER
PERSON (OTHER THAN NYCE) FOR MONETARY DAMAGES IN RESPECT OF ANY PORTION OF THE
SERVICES THAT THEY PROVIDE TO NYCE HEREUNDER.

 

8.4 IN NO EVENT WILL NYCE BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES INCURRED IN CONNECTION WITH, OR ON ACCOUNT OF ENTERING
INTO, THIS ADDENDUM AND/OR PROVIDING ANY PRESTO SERVICES, EVEN IF NYCE HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 9.  Indemnification.  Participant shall indemnify, defend and hold
harmless NYCE, its Affiliates, and their shareholders, directors, officers,
employees and agents (the “Indemnified Parties”), from and against any and all
losses, costs, expenses, fees, claims, damages, liabilities and causes of
actions (including, but not limited to, reasonable attorney fees and
disbursements) of third parties resulting or arising from: (a) Participant’s
failure to abide by or perform any obligation imposed upon Participant under
this Addendum, except where such failure is caused solely by NYCE’s failure to
fulfill its obligations under this Addendum; (b) violation by Participant of any
Applicable Law; (c) the willful misconduct, fraud, criminal activity,
intentional tort or negligence of Participant or any other Person (other than
NYCE) involving use of the Presto Services; (d) the actions, omissions or
commissions of Participant’s agents and/or third party processors relating to
the Presto Services; (e) errors or omission in data, information and/or
instructions provided by Participant to NYCE in connection with obtaining the
Presto Services; (f) death or injury to persons or damage to property arising
from use or receipt of the Presto Services; (g) breach or violation of any of
the applicable Presto! Network Requirements by Participant, its Processors,
agents and/or representatives, except where such breach or violation is caused
solely through the fault of NYCE, (h) Participant’s receipt of the Presto
Services, (i) Participant’s access to and/or participation in the Presto!
Network, (j) any actions or inactions by the Presto! Network arising from or
related to, directly or indirectly, Participant’s use of the Presto Services or
Participant’s use of or participation in the Presto! Network, or any failure of
any Presto! Network to fulfill any obligations to Participant, (k) the use of
any of the Presto Services by one or more customers of Participant, or (l) if
applicable, the sponsorship of Participant as a member of a Presto! Network.
Participant shall be provided with prompt notice of any such claims, and given
full authority and assistance for the defense of any such claims; provided,
however, Participant shall have no authority to settle any claim against any
Indemnified Party without the prior written consent of such Indemnified Party
(which consent shall not be unreasonably withheld).

 

67

--------------------------------------------------------------------------------


 

STRATEGIC NETWORK SOLUTIONS SERVICES SCHEDULE

 

The following terms and conditions shall govern the provision of the Strategic
Network Solutions Services from Metavante to Customer.

 

SNS Services.  Customer desires to receive from Metavante, and Metavante agrees
to provide, the Strategic Network Solution services (“SNS Services”) listed in
Exhibit B hereto, as such SNS Services are described in and subject to the
assumptions stated in Exhibit A attached hereto as may be modified from time to
time by the mutual agreement of the parties and evidenced by additional exhibits
which shall automatically be incorporated in and made a part of the Agreement. 
Customer shall pay for the SNS Services in accordance with the provisions of the
fee schedule which is made a part of Exhibit B, one-time fees shall be paid in
full upon completion of the installation.  From time to time, Customer may
request Metavante to provide SNS Services for additional affiliates or
locations.  Metavante shall provide SNS Services for additional affiliates or
locations of Customer according to such fees as are then mutually agreed upon by
Metavante and Customer and set forth in an Exhibit to this Schedule.  Metavante
may adjust the fees it charges for the SNS Services provided hereunder not more
than once in any calendar year.

 

Customer acknowledges and agrees that it shall obtain the SNS Services provided
under this Schedule until the Agreement expires or is terminated in accordance
with the Termination provisions of the Agreement, in which case the Termination
Fee amount (plus any unamortized network installation costs) payable shall also
apply with respect to the Services provided hereunder.

 

During the term of this Agreement, it may become necessary for Customer to
upgrade its equipment used in connection with the SNS Services provided
hereunder in order to continue to receive such SNS Services in a satisfactory
manner in accordance with the provisions of this Agreement.  In such event,
Customer agrees to obtain such upgraded equipment at then current prices or
accept such reduced levels of performance provided by Customer’s existing
equipment.  From time to time, changes made by the Customer may adversely affect
overall network performance.  Should the current design become inadequate to
support the needs of the Customer (as a result of Customer-initiated changes),
Metavante will recommend modifications to meet performance standards.  Customer
acknowledges that these recommendations and implementation of accepted
recommendations will be charged to Customer.  In addition, Customer agrees to
allow Metavante access to its facility in order to perform the Annual Technology
Refresh of its SNS Services, if required.

 

Customer shall be liable to repair or replace any equipment rented or leased
from Metavante by Customer in the event the equipment is lost, stolen, or
damaged while located at Customer’s site or under Customer’s possession or
control, whether or not such loss, theft, or damage is caused by Customer’s
negligence or conduct.

 

68

--------------------------------------------------------------------------------


 

EXHIBIT A

STRATEGIC NETWORK SOLUTION

NETWORK SERVICE DESCRIPTION

 

The following sections (A, B & C) describe Metavante’s infrastructure
environment and apply to all network solutions:

 

A.    Secured Data Center Network Facilities

 

1.     State-of-the-art data center facilities with network and power source
redundancy at the core network design

 

2.     Minimum level of service:  Objective is 99.9% uptime for Metavante’s
network infrastructure

 

3.     Independent traffic isolation managed by firewall architecture

 

4.     Physical and logical security – 24/7/365

 

5.               Redundant Metavante Metropolitan Area Network (MAN)
connectivity: high-speed network component with dual entrance / dual Central
Office connection

 

6.     Linkage from carrier network to Metavante’s geographically diverse data
centers

 

B.    Disaster Recovery

 

1.     Customer and inter-data center traffic is rerouted from its normal
production target site to one or more designated processing recovery sites

 

2.     Annual disaster recovery exercise (Excluding Unmanaged and Remote Access
VPN)

 

3.     Test results published in quarterly bulletin

 

4.     Plan brief available upon request

 

5.     Disaster recovery network monitored 24/7/365 by certified staff (DRI
International Certification)

 

C.    Information Security Services

 

1.     24/7/365 management of perimeter network intrusion by Metavante’s
Information Security Operations team

 

2.     Event investigation and notification if/when client is impacted

 

SNS – Managed Solution

 

The Managed Solution includes all of the service components listed above plus:
(unless noted)

 

69

--------------------------------------------------------------------------------


 

D.    Fault Management – (Support Services)

 

1.               24/7/365 proactive network management with automated ticket
services through Metavante’s Network Operation Center (NOC)

 

2.     Single point of contact (SPOC) for problem coordination, escalation, and
resolution with all carrier and equipment partners

 

3.     Polling at periodic intervals

 

4.     SNMP management and handling for fault detection

 

5.     Fault isolation for managed locations

 

6.     Out-of-band management and support

 

7.     Automated e-bonding to (select) primary carrier for ticketing and testing
– (excluding VPN Management)

 

8.     Ability to notify initial fault immediately with automated fault
notification (AFN) via group email/page – at client’s request.

 

9.     Customer notification objective: notify within 15 minutes of client
network fault (with periodic updates)

 

10.   Letter of Agency (LOA) required – (Managed Solution and VPN Management
only)

 

11.   Server and switch/gateway monitoring – (IPT Management only)

 

E.     Performance Management

 

1.     SNS Operations Portal: Extranet accessible – available 24/7/365
(excluding maintenance outage window); ability to access self-help ticketing
system, network performance reports, network product offering materials, etc.

 

2.     Implementation and (optional) client training session scheduled by client

 

3.     Real-time network performance (utilization data, device health and
performance) reporting

 

4.     Monthly network performance report – (excluding VPN Management)

 

5.     Server and switch/gateway are managed – (IPT Management only)

 

F.     Asset Management

 

1.     Design verification of extended WAN design

 

2.     Design verification of ISP connection and Firewall / LAN architecture –
(VPN Management only)

 

3.     Access router setup – staging and configuration at multiple,
geographically diverse data centers

 

4.     Ongoing maintenance of client inventory database

 

5.     Centralized repository for all client network information

 

G.    Configuration & Change Management

 

1.     Stored router configurations with automated updates

 

70

--------------------------------------------------------------------------------


 

2.     Timely response to router-related CERT (Computer Emergency Readiness
Team) advisories

 

3.     Ongoing IOS maintenance

 

4.     Enhanced Encryption – IPSec 3DES (VPN Management via Internet and Total
Solution via private network)

 

5.     Configuration of client-approved dial plan and basic call handling – (IPT
Management only)

 

6.     Configuration of Unity voicemail for IPT users – (IPT Management only)

 

7.     Server patch notification and staging (IPT Management only)

 

H.    Implementation (Limited)

 

1.     Design configuration and implementation of a management PVC to the main
Operation Center

 

 

SNS – Total Solution

 

The Total Solution includes all of the service components outlined above in the
Managed Solution plus:

 

I.      Implementation (Full)

 

1.               Single point of contact (SPOC) for ordering, staging, and
implementing managed device(s) (hardware, software, primary and back-up network
circuits), cables, inside wiring requirements, and ancillary equipment per quote

 

2.               Design configuration and implementation of equipment and
network technology

 

3.               End-to-end network project management

 

4.               30-day extended support from Metavante’s implementation team –
(IPT Management only)

 

J.     Design Services

 

1.               Detailed WAN design development, validation, and documentation
– (excluding VPN Management)

 

2.               Design is sized for memory, processing and port capacity for
all Metavante-managed client premise equipment (CPE)

 

3.               Coordinate all managed-technology partners for quotation
services – (excludes ISP for VPN Management which is provided by client)

 

4.               Customer transport: Frame relay, Asynchronous Transfer Mode
(ATM) circuits, or VPN as specified in price quote

 

5.               Detailed design that meets clients’ business requirements
(based on results of assessment) - (IPT Management only)

 

71

--------------------------------------------------------------------------------


 

6.               Hardware redundancy for call processing – (IPT Management only)

 

7.               Development and delivery of client implementation plan – (IPT
Management only)

 

8.               Development of end-user training requirements and delivery of
one on-site training session to client designee(s) – (IPT Management only)

 

9.               Development of back-up procedures – (IPT Management only)

 

K.    Equipment and Maintenance

 

1.               Effective cost management plan

 

2.               Cisco SMARTNET maintenance 24/7/4 for onsite services to
Operation Center location(s)

 

3.               Cisco SMARTNET maintenance 24/7/NBD for onsite services to
non-Operation Center location(s)

 

4.               Annual Technology Refresh (ATR) – annual client equipment
(hardware & software) review and upgrade to accommodate overall product
standardization and capacity for Metavante product options

 

L.    Circuit Administration

 

1.               Single point of contact (SPOC) for circuit ordering and
installation with all vendors

 

2.               Ongoing review and maintenance of client inventory database
(for event correlation, reporting, and billing purposes)

 

3.               Billing system coordination and oversight with all vendors

 

M.   Primary Circuit Redundancy

 

1.               Automated activation of circuit failure protection using ISDN
or VPN services between client primary location(s) and Metavante data center at
time of primary circuit outage. (All Metavante SLA’s for network access are NOT
valid during the use of VPN for primary circuit failure protection.)

 

2.               Periodic dial-up testing (for connectivity) i.e., 1MB, ISDN

 

N.    Network Health Services

 

1.               Periodic capacity planning consultations

 

2.               Assists clients to identify cost-effective ways to increase
capacity

 

3.               Error (Threshold) analysis

 

72

--------------------------------------------------------------------------------


 

VPN – Management

 

VPN Management includes the service components listed above except where noted
in the service description.

 

Under certain circumstances, a VPN-Managed Solution may be considered. In
addition to meeting business criteria, a review of client needs (including
Centralized Gateway Service), risk assessment, and utilization analysis must be
completed prior to electing and implementing this solution.

 

In addition, please note:

 

L.     Circuit Administration – not included

 

N.    Network Health Services – not included

 

73

--------------------------------------------------------------------------------

 

EXHIBIT A

STRATEGIC NETWORK SOLUTION

NETWORK ASSUMPTIONS

 

1.     From time to time, changes made by the Customer may adversely affect
overall Customer network performance. Should the current design become
inadequate to support the needs of the Customer (as a result of client-initiated
changes), Metavante will recommend modifications to meet performance standards.
Customer acknowledges that these recommendations and implementation of accepted
recommendations will be charged to Customer.

 

2.     Customer agrees that initial scope modifications may delay implementation
of the SNS Services or require Metavante to revise pricing, upon Customer’s
approval of such fees associated with, but not limited to the following (during
the implementation process): (i) introduction of a new application into the
network design that is bandwidth intensive, thereby requiring a re-design;
(ii) a location or component was omitted and Metavante must incorporate it into
the WAN design; (iii) Incorrect client installed cabling, cable shortage or full
conduits at client-site; (iv). Local Exchange Carrier (LEC) technical resource
shortage or central office facility problem.

 

3.     All additional changes or modifications to the SNS services provided to
client shall be provided under an amendment to the Agreement with additional
exhibits to the schedule.

 

4.     One-time implementation fee shall be paid (or begin amortization) upon
completion of each site installation (for the billing month in which it
occurred).

 

5.     Payment for equipment, circuits, and services are due upon receipt of
equipment or date of installation; (for the billing month in which it occurred).

 

6.     Inside Wiring Charges: This is an estimate of costs to provide inside
wiring from the minimum entry point to the router location. Additional charges
may also include additional trip charges and unforeseen site issues. Charges are
billed after Metavante has been billed by appropriate vendors, and may be as
much as two months after actual completion of work.

 

7.     If/when a client’s Operations Center fails over to a back-up site (alt op
center) with an ISDN-only connection (no-frame relay supporting the router),
client agrees to pay all fees associated with ISDN service, including usage.

 

8.     Metavante agrees to pay all fees associated with ISDN service, including
usage, in the event the ISDN service is utilized by Metavante to provide
dial-backup capacity due to a frame relay circuit failure. In the event ISDN
service is unavailable for Customer’s location, then no SNS backup will be
provided. This applies to SNS Total Solution clients only.

 

9.     UCC charge is an FCC mandated charge - see further explanation of charges
below:

 

10.   Federal Universal Connectivity Charge (UCC): The Federal Communications
Commission (FCC) established a Universal Service Fund (USF) to provide
telecommunications services to clients in rural areas and to low- income
clients; and

 

74

--------------------------------------------------------------------------------


 

advanced services such as Internet access, to schools, libraries and health care
providers.   AT&T and other carriers are required to contribute to the USF.
Since January, 1998, AT&T has recovered this contribution, and its associated
administrative costs, through a Universal Connectivity Charge (UCC). These rates
are subject to fluctuation.  All clients are responsible for paying this fee.

 

11.  Metavante may adjust fees it charges for the SNS services provided not more
than once in any calendar year.

 

12.  During the migration period, there is a 60-day billing period overlap of
both the SNS solution (Internetwork WAN) and the network billing (Communication)
charges once the SNS solution is activated.

 

13.  Disconnect fees are charged in accordance with carrier rates for location
moves (applies to Total Solution clients).

 

14.  Customer agrees to pay all shipping charges associated with the return of
any Metavante equipment. A fee equivalent to twelve (12) months of equipment
fees will be assessed to Customer for unreturned or damaged equipment. The
proper packaging and shipment tracking is the responsibility of the Customer.
All items originally included in the Metavante install must be returned. This
includes all, or some of the following: router(s), router module(s), modem(s),
power supply(s), Cisco Serial Cable(s), patch cables and any other items
included in the install. Failure to return all items will result in the
following charges:

 

Router & Module(s) - equivalent to twelve (12) months of equipment fees Power
Supply - $100 or current retail value (whichever is less) Modem w/power supply -
$125 or current retail value (whichever is less) Cisco Serial Cable - $100 or
current retail value - (whichever is less)

 

75

--------------------------------------------------------------------------------


 

All items must be returned within 60 days of the disconnection notice.

 

In the event Metavante’s equipment is removed by Metavante’s vendor, (at the
expense of Metavante), a $750.00 charge will be assessed to Customer.

 

Please Note: Equipment billing will not be turned off until all items are
returned, or a buy-out is completed for lost equipment.

 

15.  The term of the Network Services shall be coterminous with the term of the
Agreement.  In the event that Network Services are terminated sooner by Customer
or by Metavante due to Customer’s breach, Customer shall pay Metavante a
termination fee equal to eighty percent (80%) of the Estimated Remaining Value
of the Network Services, as liquidated damages and not as a penalty.

 

16.  PC software upgrade may be needed with this SNS solution to provide a
complete overall infrastructure solution.

 

17.  Customer agrees to designate a network technical contact for all SNS
product performance.

 

18.  Customer agrees to allow Metavante access to its facility in order to
perform the Annual Technology Refresh of its SNS Services, if required.

 

19.  When extended support is provided for non-Metavante managed environments
(and when the root cause is determined to be non-Metavante related), an hourly
rate of $100.00/hour applies and will be billed to client.

 

20.   Customer will have the option to purchase rented equipment from Metavante
for $1 after that equipment has been rented from Metavante for four (4) years or
longer.  Customer may initiate such requests in December of each year.  If
customer is purchasing Cisco equipment from Metavante:

 

·      Metavante’s annual technology refresh (ATR) program will not be included
once the purchase takes place.

·      Customer is required to upgrade or replace its equipment to ensure it
stays within Cisco supported levels.

·      Customer is required to have (can be purchased through Metavante or a
third party) 7x24x365 onsite Smartnet Maintenance

 

21.  Customer who purchases Cisco equipment directly from Metavante can also
purchase a one (1) year or three (3) year term for Smartnet maintenance.  This
will be determined during the design and proposal phase.

 

·      One year term: Customer pays for first year maintenance upon completion
of project.  Customer will be automatically billed each year to renew the annual
maintenance

 

·      Three year term: Customer pays for three (3) years of maintenance upon
completion of project. Customer will receive a new proposal just prior to the
end of the three (3) year term for renewal of maintenance.  Customer has the
option of renewing for an additional three (3) years or going year to year.

 

76

--------------------------------------------------------------------------------


 

EXHIBIT B

STRATEGIC NETWORK SOLUTION

TEAM FINANCIAL # 050

 

Managed VPN – PHDE443
Internetwork / WAN

 

Managed Network Services – Solutions and Options

 

The detail for the solution and optional service(s) selected below is reflected
in the Exhibit B - price proposal.

 

Wide Area Network (WAN) Solutions

 

x   Total Solution – Fully-Managed

 

o    Total Solution – Backbone-Only

 

o    Managed Solution

 

o    IPT Managed Solution

 

o    VPN Managed Solution

 

o    VPN Unmanaged Solution

 

o    Fault Management Solution

 

Local  Area Network (LAN) Solutions

 

o    LAN / Server Monitoring

 


OTHER TECHNOLOGY SERVICES


 

o    Managed Security Services (SecureWorks)

 

o    Internet Fraud Solutions (RSACyota)

 

o    Managed Email Services (USA.NET)

 

The following sections address variables within solutions; and include optional
products and services available to SNS clients.

 

77

--------------------------------------------------------------------------------


 

Configuration and Change Management

 

Enhanced Encryption

 

o    DES – (IPSec) Internet Protocol Security  – a framework for a set of
protocols for security at the network or packet processing communication

 

o    3DES ( Triple DES) - (IPSec) -  a more robust level of encryption

 

Enhanced Router Management

 

x   Quality of Service (QOS) enabled on routers

 

Centralized Gateway Service (CGS)

 

x   Enables end-to-end IP connectivity for TN3270 sessions

 

Note:                   PC software upgrade may be needed with this SNS option
to provide a complete overall infrastructure solution. Please review all
criteria for this option before electing (i.e., supported nodes)

 

78

--------------------------------------------------------------------------------


 

Primary Circuit Redundancy

 

Enhanced Failover Solution

 

o    Op Center to Op Center – Automated dial-backup between Operation Centers

 

o            Branch – Automated dial-backup from branches through client
operation centers (requires additional ISDN circuits between both client’s
operation centers)

 

o    ATM – Automated dial-backup from stand alone ATMs to Metavante data centers

 

o    VPN Redundancy – dual connections to Metavante’s data centers

 

Equipment and Maintenance

 

Enhanced Equipment Maintenance

 

o    Expedited or faster turn around maintenance contract on routers

 

IP Telephony (IPT) Management

 

Design

 

o    Augmented staff training

 

o    Additional design redundancy

 

Implementation

 

o    Configuration of Automatic Call Distributor (ACD) – (call center
skill-based routing)

 

79

--------------------------------------------------------------------------------


 

o    Configuration of Interactive Voice Response (IVR)

 

o    Configuration of Unified Messaging

 

o    Development of alternative voicemail solutions

 

Operations

 

o   Moves, Adds, Changes, and Deletes (MAC-D)

 

o    Users

 

o    Phones

 

o    Dial plan

 

o    Voicemail boxes

 

Enhanced Support

 

Automated Fault Notification

 

o    Provides notification to group email or pager (if supported) of initial
network outage

 

80

--------------------------------------------------------------------------------


 

Team Financial #050

 

SNS - Total Solution

Fully Managed Network

Contract Renewal Quote w/ Upgrade of Branch Ports to 1.544 Mbps

 

Internetwork/WAN

December 5, 2007

 

LABO362

 

Network Design Overview

 

 

 

 

 

Bank Total

 

Bank Total

 

 

 

 

 

Nonrecurring

 

Monthly

 

Description

 

 

 

Price

 

Recurring Price

 

Circuits - Primary / Backup

 

 

 

 

 

$

10,529.82

 

Premises Equipment and Maintenance Charges (Monthly Recurring)

 

 

 

 

 

$

4,455.88

 

Premises Equipment (One Time Purchase)

 

 

 

$

0.00

 

 

 

Annual Maintenance charges on Purchased Equipment

 

 

 

 

 

 

 

One-Time Network Implementation Charges

 

 

 

$

15,300.00

 

 

 

Freight

 

 

 

$

0.00

 

 

 

Metavante Network Management & Diagnostic Support

 

 

 

 

 

$

4,770.00

 

Infrastructure - Core / Disaster Recovery

 

 

 

 

 

$

479.40

 

UCC Surcharge

 

 

 

 

 

$

506.00

 

Optional - Centralized Gateway Services - Number of LUs Defined

 

yes

 

$

0.00

 

$

300.00

 

IPC / IPCC Management Fee

 

 

 

 

 

$

0.00

 

Professional Design Service Fee

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

Grand Total w/ Non-Recurring Installation Charges

 

 

 

$

15,300.00

 

$

21,041.10

 

 

--------------------------------------------------------------------------------

*      Metavante still needs to analyze the current Team Financial existing
voice router configuration to identify if any additional RAM, IOS version
upgrade or additional cards (i.e. serial port card for ATM connectivity) are
needed in order to consolidate the (2) routers down to (1) router.  Team
Financial should be apprised of this potential additional one-time costs that
maybe needed.  Metavante’s Network Team will work with Team Financial in the
next several weeks to perform this analysis.  Once the Router Consolidation is
done, the Router Rental Fees below would be removed from the SNS Monthly
Recurring fees.  This has been discussed with Dave Moll and he is fine with it.*

 

Network Design Line Item Costs

 

 

 

 

 

Bank Total

 

Bank Total

 

 

 

 

 

Nonrecurring

 

Monthly

 

Description

 

Qty

 

Price

 

Recurring Price

 

Rates per Location

 

 

 

 

 

 

 

Metavante Datacenter

 

 

 

 

 

 

 

Core Hardware

 

21

 

 

 

$

275.00

 

Core Network

 

1544

 

 

 

$

204.40

 

Metavante Datacenter Subtotal

 

 

 

$

0.00

 

$

479.40

 

 

 

 

 

 

 

 

 

Ops (B050L001)

 

 

 

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

3.088 Mbps Multimedia

 

1

 

 

 

$

455.62

 

Access Charges

 

2

 

 

 

$

452.00

 

AT&T Circuit Subtotal

 

 

 

 

 

$

907.62

 

UCC Surcharges

 

 

 

 

 

$

44.00

 

 

 

 

 

 

 

 

 

128K Automated BRI ISDN Backup Service

 

3

 

$

0.00

 

$

255.00

 

Business Line for Router Modem Support

 

1

 

$

0.00

 

$

45.00

 

Equipment - Router

 

 

 

 

 

 

 

Total Solution NM - Fully Managed Ops

 

1

 

 

 

$

250.00

 

CISCO3825 3825 w/AC PWR, 2GE,1SFP, 2NME, 4HWIC, IP Base, 64F/2

 

1

 

$

0.00

 

$

444.11

 

CON-OSP-3825 ONSITE 24x7x4 3825

 

1

 

 

 

$

204.17

 

Subtotal

 

 

 

$

0.00

 

$

2,149.90

 

 

81

--------------------------------------------------------------------------------


 

Alt Ops (B050L003)

 

 

 

 

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

22

3.088 Mbps Multimedia

 

1

 

 

 

$

455.62

 

23

Access Charges

 

2

 

 

 

$

452.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

907.62

 

 

UCC Surcharges

 

 

 

 

 

$

44.00

 

 

 

 

 

 

 

 

 

 

24

128K Automated BRI ISDN Backup Service

 

3

 

$

0.00

 

$

255.00

 

25

Business Line for Router Modem Support

 

1

 

$

0.00

 

$

45.00

 

 

Equipment - Router

 

 

 

 

 

 

 

26

Total Solution NM - Fully Managed Ops

 

1

 

 

 

$

250.00

 

27

CISCO3825 3825

 

1

 

$

0.00

 

$

434.88

 

28

CON-OSP-3825 ONSITE 24x7x4

 

1

 

 

 

$

204.17

 

 

Subtotal

 

 

 

$

0.00

 

$

2,140.67

 

 

 

 

 

 

 

 

 

 

FISERV (B050L002)

 

 

 

 

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

29

64 Kbps Critical

 

1

 

 

 

$

117.59

 

30

Access Charges

 

1

 

 

 

$

226.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

343.59

 

 

UCC Surcharges

 

 

 

 

 

$

22.00

 

 

 

 

 

 

 

 

 

 

31

Business Line for Router Modem Support

 

1

 

$

0.00

 

$

45.00

 

 

Equipment - Router

 

 

 

 

 

 

 

32

Total Solution NM - Fully Managed Branch

 

1

 

 

 

$

175.00

 

33

CISCO2801

 

1

 

$

0.00

 

$

130.18

 

34

CON-OS-2801 ONSITE 8x5xNBD

 

1

 

 

 

$

41.67

 

 

Subtotal

 

 

 

$

0.00

 

$

757.44

 

 

 

 

 

 

 

 

 

 

Branches (B050L004, L006, L009, L016)

 

 

 

 

 

 

 

35

Implementation Fee - Not on site

 

4

 

$

3,000.00

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

36

1.544 Mbps Multimedia

 

4

 

$

400.00

 

$

842.89

 

37

Access Charges

 

4

 

 

 

$

904.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

1,746.89

 

 

UCC Surcharges

 

 

 

 

 

$

88.00

 

 

 

 

 

 

 

 

 

 

38

Business Line for Router Modem Support

 

4

 

$

0.00

 

$

180.00

 

 

Equipment - Router

 

 

 

 

 

 

 

39

Total Solution NM - Fully Managed Branch

 

4

 

 

 

$

700.00

 

40

CISCO2811

 

4

 

$

0.00

 

$

502.24

 

41

CON-OSP-2811 ONSITE 24x7x4

 

4

 

 

 

$

266.68

 

 

Subtotal

 

 

 

$

3,400.00

 

$

3,483.81

 

 

 

 

 

 

 

 

 

 

Branches (B050L005, L008, L010, L013, L015, L020)

 

 

 

 

 

 

 

42

Implementation Fee - Not on site

 

6

 

$

4,500.00

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

43

1.544 Mbps Multimedia

 

6

 

$

600.00

 

$

1,264.33

 

44

Access Charges

 

6

 

 

 

$

1,356.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

2,620.33

 

 

UCC Surcharges

 

 

 

 

 

$

132.00

 

 

 

 

 

 

 

 

 

 

45

Business Line for Router Modem Support

 

6

 

$

0.00

 

$

270.00

 

 

Equipment - Router

 

 

 

 

 

 

 

46

Total Solution NM - Fully Managed Branch

 

6

 

 

 

$

1,050.00

 

47

CISCO2811

 

6

 

$

0.00

 

$

753.36

 

48

CON-OS-2811 ONSITE 8x5xNBD

 

6

 

 

 

$

250.02

 

 

Subtotal

 

 

 

$

5,100.00

 

$

5,075.71

 

 

82

--------------------------------------------------------------------------------


 

Branches (B050L011, L014, L017, L019)

 

 

 

 

 

 

 

49

Implementation Fee - Not on site

 

4

 

$

3,000.00

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

50

1.544 Mbps Multimedia

 

4

 

$

400.00

 

$

842.89

 

51

Access Charges

 

4

 

 

 

$

904.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

1,746.89

 

 

UCC Surcharges

 

 

 

 

 

$

88.00

 

 

 

 

 

 

 

 

 

 

52

Business Line for Router Modem Support

 

4

 

$

0.00

 

$

180.00

 

 

Equipment - Router

 

 

 

 

 

 

 

53

Total Solution NM - Fully Managed Branch

 

4

 

 

 

$

700.00

 

54

CISCO2811

 

4

 

$

0.00

 

$

520.72

 

55

CON-OS-2811 ONSITE 8x5xNBD

 

4

 

 

 

$

166.68

 

 

Subtotal

 

 

 

$

3,400.00

 

$

3,402.29

 

 

 

 

 

 

 

 

 

 

Branches (B050L021)

 

 

 

 

 

 

 

56

Implementation Fee - Not on site

 

1

 

$

750.00

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

57

1.544 Mbps Multimedia

 

1

 

$

100.00

 

$

210.72

 

58

Access Charges

 

1

 

 

 

$

226.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

436.72

 

 

UCC Surcharges

 

 

 

 

 

$

22.00

 

 

 

 

 

 

 

 

 

 

59

Business Line for Router Modem Support

 

1

 

$

0.00

 

$

45.00

 

 

Equipment - Router

 

 

 

 

 

 

 

60

Total Solution NM - Fully Managed Branch

 

1

 

 

 

$

175.00

 

61

CISCO2811

 

1

 

$

0.00

 

$

130.53

 

62

CON-OS-2811 ONSITE 8x5xNBD

 

1

 

 

 

$

41.67

 

 

Subtotal

 

 

 

$

850.00

 

$

850.92

 

 

 

 

 

 

 

 

 

 

Branches (B050L022, L023)

 

 

 

 

 

 

 

63

Implementation Fee - Not on site

 

2

 

$

1,500.00

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

64

1.544 Mbps Multimedia

 

2

 

$

200.00

 

$

421.44

 

65

Access Charges

 

2

 

 

 

$

452.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

873.44

 

 

UCC Surcharges

 

 

 

 

 

$

44.00

 

 

 

 

 

 

 

 

 

 

66

Business Line for Router Modem Support

 

2

 

$

0.00

 

$

90.00

 

 

Equipment - Router

 

 

 

 

 

 

 

67

Total Solution NM - Fully Managed Branch

 

2

 

 

 

$

350.00

 

68

CISCO1841

 

2

 

$

0.00

 

$

205.00

 

69

CON-OS-1841 ONSITE 8x5xNBD

 

2

 

 

 

$

24.00

 

 

Subtotal

 

 

 

$

1,700.00

 

$

1,586.44

 

 

 

 

 

 

 

 

 

 

Branches (B050L024)

 

 

 

 

 

 

 

70

Implementation Fee - Not on site

 

1

 

$

750.00

 

 

 

 

AT&T - Frame Relay / ATM / MPLS

 

 

 

 

 

 

 

71

1.544 Mbps Multimedia

 

1

 

$

100.00

 

$

210.72

 

72

Access Charges

 

1

 

 

 

$

226.00

 

 

AT&T Circuit Subtotal

 

 

 

 

 

$

436.72

 

 

UCC Surcharges

 

 

 

 

 

$

22.00

 

 

 

 

 

 

 

 

 

 

73

Business Line for Router Modem Support

 

1

 

$

0.00

 

$

45.00

 

 

Equipment - Router

 

 

 

 

 

 

 

74

Total Solution NM - Fully Managed Branch

 

1

 

 

 

$

175.00

 

75

CISCO1841

 

1

 

$

0.00

 

$

123.80

 

76

CON-OS-1841 ONSITE 8x5xNBD

 

1

 

 

 

$

12.00

 

 

Subtotal

 

 

 

$

850.00

 

$

814.52

 

 

Locations Subtotal

 

 

 

$

15,300.00

 

$

20,741.10

 

 

83

--------------------------------------------------------------------------------

 

Team Financial #050

 

Revised 7/9/07

 

PHDE443

 

Project Scope:

 

Project Description:

 

This project is to show total network charges using AVPN discounted rates.

 

Branches will use client owned routers - sending Metavante routers back to
Metavante.

 

Management fees for IP telephony and client router management.

 

Assumptions:

 

Lee’s Summit location included in final pricing.

 

Disclaimers:

 

Customer Not Ready (CNR)

 

A “Customer Not Ready” (CNR) condition occurs when a customer location is not
able to accept circuit installations.

 

This may be due to several reasons, such as new construction, re-modeling,
environment not secured (no doors or windows), no power, LEC (Local Exchange
Carrier) Technician is turned away by local on-site contact, local on-site
contact is not available, etc.

 

When a “CNR” condition is encountered, the AT&T due date can only be “pushed
out” a maximum of 15 days.

 

If the LEC Technician determines there is a “CNR” condition on the subsequent
visit, the circuit order will be cancelled by AT&T and the LEC, and re-issued. 
Additional charges for circuit order cancellations may be billed to the
customer.

 

Also, the normal 35-45 day lead-time for the circuit order and installation
process may jeopardize conversion efforts.

 

84

--------------------------------------------------------------------------------


 

[g26392kc17i001.jpg]

 

 

 

 

 

Date:

  July 3, 2007

 

 

 

Team Financial

 

Quote Number:

  Version 2

 

 

 

8 West Peoria Street

 

Quote Expiration:

       August 30, 2007

 

 

 

Paola, Kansas 66071

 

 

 

 

 

 

 

 

 

David Moll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Premium Anti-Phishing & Anti-Pharming Solution

 

 

 

 

 

 

 

 

 

 

Item:

 

Product/Service

 

Quantity

 

One-Time

 

Monthly Fee

 

1

 

Premium Level of Phishing Service

 

1

 

 

 

$

2,400.00

 

 

 

20 annual shutdowns included

 

 

 

 

 

 

 

 

 

Install with Counter Measures

 

1

 

$

4,000.00

 

 

 

2

 

Asset Size of Client=760 Million

 

 

 

 

 

 

 

3

 

Pharming Service for Team Financial & Colorado National

 

2

 

$

600.00

 

$

300.00

 

 

 

Setup per Domain

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Additional Brands= 1

 

1

 

 

 

$

650.00

 

 

 

* Colorado National.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Additional Shutdowns

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

IP Telephony Management credit effective upon implementation
of both this solution and router consolidation.

 

 

 

 

$

 -900.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

 4,600.00

 

$

 2,450.00

 

 

85

--------------------------------------------------------------------------------


 

Premium and Standard Service Packages

 

(i)        Premium Service includes RSA Cyota’s full phishing detection service,
including web scanning (including news groups), domain monitoring for the
client’s main brand, detecting registration of domains by others using words
similar to the client’s specified brand, spam and abuse reports, email decoys
and email scanning including tens of millions of emails originating from
enterprise email gateways, desktop users and selected large ISPs every day.

(ii)       Standard Service includes RSA Cyota’s e-mail scanning phishing
detection, including email decoys and email scanning including tens of millions
of emails originating from enterprise email gateways, desktop users and selected
large ISPs every day.  [Note that the Standard Service may not detect as many
phishing attacks nor as quickly as the Premium Service.]

(iii)      .Pre-configuring each FI at RSA Cyota’s 24X7 AFCC operation,

(iv)      RSA Cyota’s Risk Assessment for each attack,

(v)       Full take down service for phishing and Pharming attacks,

(vi)      Subscription to RSA Cyota blocking network covering around 50 million
individuals,

(vii)     Reports and analysis per attack,

(viii)    Forensics work where applicable

(ix)       An individualized dashboard for the client

 

(Optional) Deployment of RSACyota’s Counter-measures

 

·                  The Setup Fee shall be payable upon completion of Setup Form

·                  An incident is a unique URL, domain or site (pointing to a
specific spoofed or brand abuse web site) with respect to which RSA Cyota took
action to close down or block the domain or site; used counter-measures, or
performed forensic work. Client shall specify as part of the service setup (on
the Service Setup From) whether its explicit consent is necessary prior to
taking action, using counter measures, or conducting forensic work; or whether
it pre-authorizes such actions.

·                  For Premium and Standard Services pricing covers FI’s main
brand and variations on that same brand. Adding brands shall involve additional
fees.

·                  Travel and related expenses for face-to-face meetings are not
included.

·                  All costs are exclusive of any sales tax where applicable.

·                  Monthly Service Fees shall be paid at the end of each month
for the preceding month, and shall commence upon activation of the service.

·                  All incident counts and payments related to them are made on
a (calendar) quarterly basis. Metavante shall invoice Client at the end of each
Calendar Quarter for the Incident Fees, if there were more than the Included
Incidents in such Calendar Quarter.

 

86

--------------------------------------------------------------------------------


 

Optional Deployment of RSA Cyota’s Counter-measures

 

Basic Service

 

This service package will include:

 

(i)        Cyota’s Risk Assessment for each attack,

(ii)       Full take down service,

(iii)      Subscription to RSA blocking network,

(iv)      Reports and analysis per attack,

(v)       Forensics work where applicable

 

87

--------------------------------------------------------------------------------


 

Service Description:

 

BASIC “INCIDENT RESPONSE” SERVICE

 

·                  Initiation of the service by FI

 

·                  Once a Phishing attack is identified by an FI shall contact
RSA’s 24x7 Anti-Fraud Command Center (“AFCC”) using the e-mail procedure outline
in the setup form. If client is having trouble with initiation they can contact
Metavante PCCC for assistance.

·                  FT shall notify RSA about a phishing attack via by an email,
using the contact information and procedure agreed upon as part of the setup of
the service.

·                  FI shall produce all material outlined in the setup form and
necessary to the AFCC by e-mail as soon as possible.

·                  From that time onwards, the AFCC shall initiate the Internet
Fraud Solution “FraudAction” “Severity Assessment” then “Taking Action”
procedures as explained below.

 

·                  “Severity Assessment”

 

·                  Using pre-defined statistics, models and utilities, RSA’s
24x7 Anti-Fraud Command Center will perform an evaluation of the attack –
estimating its severity, as well as additional information such as the
accountholder data that might be compromised as a consequence of the attack. 
This evolution will be completed and delivered to METAVANTE within three hours,
and METAVANTE is free to share such evaluation with the affected FI.

 

·                  “Taking Action” - Shutdown

 

·                  RSA will analyze each attack and identify the participating
spoofed sites and their related ISPs.

·                  RSA will make best efforts by phone, email, fax, and
overnight letter to contact the ISPs and/or the entity responsible for the
spoofed site, on behalf of the FIs and alert them about the spoofed site, asking
to shut it down. If the spoofed site is in a legitimate site, RSA will also make
commercially reasonable efforts to notify the owner of the legitimate site of
the existence of the spoofed page and that the ISP has been requested to close
the site (it should be noted that whenever the attack originates from a hijacked
personal computer it is highly unlikely that RSA would be able to directly
contact the owner of such computer).

·                  Per the FI’s consent, RSA will also attempt to approach each
ISP and send it a cease and desist notice. RSA will notify METAVANTE that the
Cease and Desist letter has been sent on behalf of the FI.

 

·                  “Taking Action” – Forensic Work

 

·                  Per attack RSA will attempt to extract valuable information
from the spoofed website server. While this cannot be guaranteed, in the past
RSA has extracted data,

 

88

--------------------------------------------------------------------------------


 

                        including counters of the number of users that submitted
information to the fraudulent site, and in several cases the actual full list of
stolen data collected by the fraudster (containing the user names, passwords,
PINs etc. of all the phishing victims) was obtained by RSA.

·                  RSA’s forensic work is performed using knowledge RSA has
gathered through its alerts infrastructure (providing an early view of the
technology used in the attack, especially when the fraudster is still in “QA”
mode) and network of customers, allowing it to implement lessons learned from
one attack to another.

 

·                  24x7 Support

 

·                  The service includes 24X7 access to RSA’s Anti-Fraud Command
Center. The fraud specialists at the center will provide support prior to an
attack, during an attack and after the attack as well.

 

89

--------------------------------------------------------------------------------


 

Relevant Provisions

 

·                  Blocking of confirmed phishing URLs by RSA’s ISP Network.

Client agrees that RSA may at its discretion forward all confirmed phishing URLs
to its network of ISP partners (which includes but is not limited to Microsoft
and AOL and other ISPs who join the network), for the purpose of blocking access
to such fraudulent URLs.

 

·                  The RSA eFraudNetwork: Client shall benefit from RSA’s use of
data in its eFraudNetwork, for the purpose of early detection of phishing
attacks as well as for the purpose of taking certain action against such
attacks. RSA shall own any updates to the eFraudNetwork based on the Internet
Fraud Solution “FraudAction” Service to client.  As used herein, The RSA
eFraudNetwork shall mean RSA’s cross client network of data consisting of
certain data elements that are related to transactions that involved fraud, or
that are likely to be fraudulent. Such data may include but is not limited to
the IP address from which certain transactions originated. All information in
the eFraudNetwork is hashed. With respect to each data element the following
information is also stored:  the date of the last suspicious transaction made
using this data element, and the date it will expire from the eFraudNetwork. In
no event shall RSA include in the eFraudNetwork any Personal Information or any
otherwise identifying information which could be traced back to Client or any of
its customers.

 

II. METAVANTE STANDARD AND PREMIUM SERVICE DESCRIPTION

 

The Internet Fraud Solution “FraudAction” service shall be provided with respect
to the FI’s Main Brand. This shall include any services (credit cards, debit
cards, loans etc provided under a brand name that includes the words “FI name”.
Provided that (1) the RSA project team shall be required to work with no more
than one FI project team; (2) for the sake of the counter-measures element, RSA
shall be provided with no more than one set of credentials for creating the Data
files used in the counter-measures element.

 

·                  Alerts for the “FI “ main brand

 

·                  FI will receive alerts via RSA’s 24X7 Anti Fraud Command
Center.

·                  RSA’s alerts include web scanning (including news groups),
domain monitoring, spam and abuse reports, email decoys and email scanning
including tens of millions of emails originating from enterprise email gateways,
desktop users and selected large ISPs every day.

·                  Alerts are provided via the phone, email list and pagers
based on pre-defined FI specific escalation procedures.

·                  Domain monitoring – ONLY AVAILABLE IN PREMIUM SERVICE – FI
will receive when available a list of suspicious URLs at the top-level domains
that RSA identified as risky or qualify as potential brand abuse. FI can then
instruct RSA to act against these domains

 

90

--------------------------------------------------------------------------------


 

·                  Reporting - Dashboard/Portal

 

·                  In addition to attack specific reporting, RSA will provide
and maintain access to a secure Web Dashboard or Portal that will report all
known attacks, and their critical information. Using this Portal, FI  will be
able to identify trends and new threats.

·                  The Portal will also provide aggregate (summary) information
such as: Number of attacks to date; Number of closed sites since day 1; Number
of live (active) sites since day 1; Number of sites open/closed in the last 24
hours.

 

·                  “Taking Action”

 

·                  RSA will analyze each attack and identify the participating
spoofed sites and their related ISPs.

·                  RSA will make best efforts to contact the ISPs, and/or the
entity responsible for the spoofed site, on FI’s behalf and alert them about the
spoofed site, asking to shut it down. If the spoofed site is in a legitimate
site, RSA will also make commercially reasonable efforts to notify the owner of
the legitimate site of the existence of the spoofed page and that the ISP has
been requested to close the site (it should be noted that whenever the attack
originates from a hijacked personal computer it is highly unlikely that RSA
would be able to directly contact the owner of such computer).

·                  Per FI’s consent, RSA will also attempt to approach each ISP
and send it a cease and desist form. RSA will notify the FI that the Cease and
Desist Form has been sent and provide the FI a copy.

 

·                  “Taking Action” - Forensic Work

 

·                  Per attack RSA will attempt to extract valuable information
from the spoofed website server. While this cannot be guaranteed, in the past
RSA has extracted data, including counters of the number of users that submitted
information to the fraudulent site, and in several cases the actual full list of
stolen data collected by the fraudster (containing the user names, passwords,
PINs etc. of all the phishing victims) was obtained by RSA.

·                  RSA’s forensic work is performed using knowledge RSA has
gathered through its alerts infrastructure (providing an early view of the
technology used in the attack, especially when the fraudster is still in “QA”
mode) and network of customers, allowing it to implement lessons learned from
one attack to another.

 

·                  Counter Measures

 

·                  Both the Baits and Dilution counter-measures utilize RSA’s
Randomized Credentials Technology(1), using randomized generated accounts.

·                  RSA will activate its baits and dilution counter measures in
coordination with FI. The exact RCT behavior will be according to the parameters
and configuration defined mutually by the FI and RSA during the kick off
meeting. FI will have approved the rate and velocity of use of the RCT.

 

--------------------------------------------------------------------------------

(1) Cyota’s RCT is based on a large database of fake yet seemingly real and
consistent user credentials created by Cyota. When the RCT is used in its
“Dilution” module (“RCT - Dilution”) Cyota computers send dummy responses to the
fraudulent site as if the responses were coming from real users who were hooked
by the scam.  The RCT - Dilution feeds the fraudster with useless records, and
hence dilutes the quality of data that is obtained.  When the RCT is used in its
“Baits” module Cyota computers send a limited amount of dummy responses to the
fraudulent site, with the intent to later on track the use of such responses by
the fraudsters (like “marked money”). It should be noted that the RCT - Dilution
merely mimics the behavior of potentially defrauded email recipients who respond
to the phishing attack

 

91

--------------------------------------------------------------------------------


 

·                  RSA will update the FI with status reports regarding the
counter measures’ effectiveness and usage results. These reports will be added
to the severity assessment reports as defined above.

·                  If FI elects to use Baits, FI  and RSA will work in advance
and adjust FI ‘s own fraud detection system to monitor the Baits data that is
fed by RSA to the fraudulent site.

·                  RSA will notify FI whenever the Counter Measures cannot be
utilized due to certain characteristics of the fraudulent site.

 

·                  24x7 Support

 

·                  The service includes 24X7 access to RSA’s Anti-Fraud Command
Center. The fraud specialists at the center will provide support prior to an
attack, during an attack and after the attack as well.

 

·                  Training and Documentation

 

·                  The service includes a one-day training course using RSA’s
non-branded training materials in the “train the trainer” method, at no
additional cost (except for T&E costs).

·                  The service includes all necessary documentation required to
use RSA’s service.

 

·                  Hosting, Hardware and Software

 

·                  RSA will provide hardware, software, database and
communications equipment necessary to support the Internet Fraud Solution
“FraudAction” Service as described in this Exhibit.

 

92

--------------------------------------------------------------------------------


 

BUSINESS INTELLIGENCE CENTER

 

The following terms and conditions shall govern the provision of the Business
Intelligence Center by Metavante to Customer.

 

1.                                       Definitions.

 

1.1.                              “Application Data Store” shall mean the data,
which is translated, mapped, and downloaded from the Operational Data Warehouse,
and stored in a relational database. The Application Data Store is operated on a
UNIX-based processing platform.

 

1.2.                              “Business Intelligence Center” shall mean the
information support system developed by Metavante to access key business
information contained in the Dimensional Data Warehouse and/or Application Data
Store.  The tools included in the Business Intelligence Center as of the
Effective Date are (a) Business Objects InfoView; (b) Business Objects
WebIntelligence; and/or (c) Business Objects 6.5.3.  The software for Business
Objects InfoView and Business Objects WebIntelligence will reside on equipment
located at Metavante facility.  The software for Business Objects 6.5.3 will
reside on equipment located at Customer’s facility and operated by Customer’s
employees.

 

1.3.                              “Business Intelligence Center Software” shall
mean the software licensed by Metavante from Business Objects Americas, Inc. to
provide and operate the Business Intelligence Center.

 

1.4.                              “Dimensional Data Warehouse” shall mean the
data, which is translated, mapped, summarized and downloaded from the
Operational Data Warehouse, and stored in a dimensional database.  The
Dimensional Data Warehouse is operated on a Unix-based processing platform.

 

1.5.                              “Operational Data Warehouse” shall mean
extracts of Metavante’s legacy applications in a MVS environment, as well as a
limited number of third party applications for which Metavante has created and
maintains interfaces.

 

All other capitalized terms not defined herein shall have the meaning ascribed
to them in the General Terms and Conditions.

 

2.                                       Business Intelligence Center Access.

 

2.1.                              Grant.  Subject to the terms and conditions of
the Agreement, Metavante grants Customer a nonexclusive, nontransferrable right
to access the Business Intelligence Center solely for Customer’s own internal
processing and computing needs and for no other purpose.  Customer shall be
entitled to use Business Intelligence Center in a productive mode only for the
number and types of users specified on the information security forms provided
to Metavante by Customer, as such forms may be updated from time to time and as
may be confirmed through the Business Objects administrator tool.

 

2.2.                              Scope.  Customer’s use of the Business
Intelligence Center shall be limited to the number and types of users  as
described in Section 2.1 above.  Customer acknowledges and agrees that Business
Intelligence Center is designed for use with the Metavante Software and that
interfacing of the Business Intelligence Center to other software or mainframe
applications is outside the scope of this Agreement.

 

2.3                                 Restrictions on Use.  Customer shall not: 
(a) distribute, sell, assign or transfer (except as permitted under this
Agreement) or sublicense the Business Intelligence Center, or any part thereof,
to any Third Party; (b) adapt, modify, translate, reverse engineer, decompile,
disassemble, or create derivative works based on the Business Intelligence
Center or any part thereof; (c) copy the Business Intelligence Center, in whole
or in part; (d) use the Business Intelligence Center in any manner to provide
service bureau, time sharing, shared resource or other computer services to
Third Parties; or (e) export the Business Intelligence Center Software outside
the United States of America, either directly or indirectly.

 

93

--------------------------------------------------------------------------------


 

3.                                       Performance Standards.  Metavante
agrees to operate the Business Intelligence Center in accordance with the
performance standards set forth on Exhibit B attached hereto.

 

4.                                       Fees.

 

4.1                                 Fee Structure.  Customer agrees to pay
Metavante for the Business Intelligence Center as set forth on the Fee Schedule
attached as Exhibit A hereto.

 

4.2                                 Excluded Costs. The fees set forth in the
Fee Schedule(s) do not include telecommunication charges, workshop fees, late
fees or charges and Taxes, which shall be the responsibility of Customer.

 

94

--------------------------------------------------------------------------------

 

EXHIBIT A

BUSINESS INTELLIGENCE CENTER

 

FEE SCHEDULE

 

Customer Name:

 

Address:

 

CUSTOMER’S PRIMARY LOCATION:

 SAME

 

(See Services and Charges Schedule)

 

95

--------------------------------------------------------------------------------



 


EXHIBIT B


 


BUSINESS INTELLIGENCE CENTER

CUSTOMER RELATIONSHIP MANAGEMENT SERVICES

 

PERFORMANCE STANDARDS

 

BUSINESS INTELLIGENCE CENTER  AVAILABILITY:

 

This availability refers to the time frames that Business Intelligence Center
can be used to access the Dimensional Data Warehouse and the Application Data
Store.  The Business Intelligence Center will be able to access the Dimensional
Data Warehouse and the Application Data Store during the following time frames:

 

Monday – Friday

 

7 a.m.

 

To

 

10 p.m.

 

Saturday

 

7 a.m.

 

To

 

 6 p.m.

 

Sunday

 

not available

 

 

These times are specific to Customer’s time zone.  The availability of Business
Intelligence Center does not automatically imply availability of prior-day data
updates as explained with the next service level.

 

AVAILABILITY OF PRIOR-DAY DIMENSIONAL DATA WAREHOUSE UPDATES:

 

Availability of prior-day data updates refers to the time frames for when
Customer’s latest IBS application data is available in the Dimensional Data
Warehouse and/or Application Data Store.  Due to varying account volumes and
month-end Data Warehouse processing being three times that of a normal day’s
processing, two service levels will be established as follows:

 

Institution’s* Aggregate
Deposit Account Volume

 

Normal Processing Day
**

 

Month-End Processing
Day **

 

< 250,000 Accounts

 

9:30 a.m.

 

Noon

 

> = 250,000 Accounts

 

10:30 a.m.

 

Next Day

 

 

--------------------------------------------------------------------------------

*    Institution is defined as the logical grouping of banks forming a holding
company or other higher-level entity.

 

96

--------------------------------------------------------------------------------


 

** Availability times are specific to Customer’s time zone.

 

Normal Processing Day

 

If processing has been completed prior to Business Intelligence Center
availability, data will be accessible and will reflect the updates from the
previous day.  If processing is still occurring upon Business Intelligence
Center availability, the updates will not be available until loading is
complete.  If processing has not yet started upon Business Intelligence Center
availability, the data in the will remain the same as the prior day until
loading begins for the most recent updates.  Month-end data is not updated on a
normal processing day and, therefore, will be accessible upon Business
Intelligence Center availability.

 

Month-End Processing Day

 

At month-end, all layers of the Dimensional Data Warehouse are updated.  Similar
to normal processing days, if the month-end updates are not started prior to
Business Intelligence Center availability, the prior day’s data will be
available until loading begins.  Once loading of month-end updates begins, data
will not be available until the load is complete.

 

AVAILABILITY OF MONTHLY ASSET LIABILITY FILES:

 

This availability refers to when the Asset Liability interface files are updated
with an institution’s prior month-end Deposit, Loan, General Ledger, CPI, MCIF,
and Investment information.  The availability is as follows:

 

File

 

Availability

 

 

 

Deposit

 

Fourth Business Day of Month

 

 

 

Loan

 

Fourth Business Day of Month

 

 

 

GL

 

Fourth Business Day of Month

 

 

 

GL Retro

 

Three Business Days Following Date of Retro

 

 

 

Investments

 

 

 

 

 

Projected

 

Fourth Business Day of Month

 

 

 

Final

 

Eighth Business Day of Month

 

 

 

CPI

 

Seventh Business Day of Month

 

 

 

MCIF-

 

Tape Shipped By Tenth Business Day

 

97

--------------------------------------------------------------------------------


 

AVAILABILITY OF OTHER FILES

 

Salespartner/

 

 

 

 

 

BankerInsight

 

Updated Weekly on Monday (when available)

 

 

 

CPI

 

Seventh Business Day of Month

 

AVAILABILITY OF CALL REPORTING FILES:

 

This availability refers to when the Call Reporting interface files are updated
with the prior month’s information, using the most current mapping
rules established by a customer.  The Call Reporting interfaces will be
available four (4) Business Days following a Month-End Processing day. Also,
data will be available three (3) Business Days following the GL retros and the
second Business Day following a Customer refresh of its Call Reporting rules.

 

SERVICES CONTINUITY:

 

Services continuity consists of three aspects: hardware and/or system software
component failures, platform failure, and site disaster.  In the event of a
hardware component failure (such as a system board failure or disk array
failure), the failure will be addressed as soon as possible, with a downtime of
no longer than 24 hours.  In the event of a platform failure, a new platform
will be implemented as soon as possible, with a downtime of no longer than one
week.  In the event of a site disaster, Business Intelligence Center will
recover within one  week following recovery of the core system(s).  In the event
of a platform failure where service is delayed more than one day, the system
will be restored to the last backup prior to the failure before processing is
resumed.  Processing associated with the outage days will not be performed. 
Processing will resume with the information available at the point in time the
system is restored.

 

98

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BUSINESS INTELLIGENCE CENTER SUPPORT

 

1.                                       Standard Support Services.

 

1.1.                              The Metavante INFO Center offers comprehensive
support for Business Intelligence Center.  Clients may designate up to four
(4) main support contacts within their organizations to act as key contacts for
support.  The main contacts must be trained Business Objects users and are the
only people permitted to call issues into the INFO Center.  Once these
individuals are selected, Customer should notify their Business Intelligence
Center Conversion Representative, who in turn will alert INFO Center personnel.

 

1.2.                              The designated main contact have the following
responsibilities:

 

·                  Act as single point of contact.  All internal problems and
issues should be funneled through the main contacts so duplicate tickets are not
recorded.

·                  Serve as a contact liaison between Metavante and end users.

·                  Gather necessary documentation prior to calling the INFO
Center Support line.

·                  Gather necessary documentation for defect resolution and
enhancement requests.

·                  Identify product usage and educational trends that need to be
addressed.

·                  Coordinate end-user training including organizing, preparing,
and conducting end-user and train-the-trainer activities.

·                  Coordinate the delivery of any internal documentation.

·                  Coordinate installation of new software releases, if
necessary, and ensure any required testing is performed in a timely manner.

·                  Determine if policy, and procedural, changes are required
within client organization.

 

1.3.                              Main contacts within each Customer
organization may contact the INFO Center for all Business Intelligence Center
related questions.  All Customer inquiries must be routed through the designated
main contacts.  The main contacts should attempt to research and resolve
inquiries before the INFO Center is contacted and should contact the INFO Center
only if the inquiry cannot be resolved internally.

 

1.4.                              Customer receives the first five (5) hours per
month of support at no charge.  If Customer exceeds five (5) hours per month, an
incremental charge will be assessed.  The minimum time charged for a support
call is 10 minutes.  Support hours do not carry over from month to month.  If it
is determined that the issue raised by the client is caused by a product defect,
the client is not charged.

 

1.5.                              For clients running both Business Intelligence
Center and Information Desktop, five (5) hours per month of support will be
included at no charge for each product.  The five hours are tracked separately
for each product.  Support hours cannot be transferred between products.

 

1.6.                              Maintenance for BusinessObjects named users
must be handled through the INFO Center.  This includes adding, deleting, or
changing the security profile of end users.  Changing the security profile may
involve moving them to a different group or changing to different type of user. 
If Customer has 10 or less changes, the INFO Center, a 3-day turnaround is
guaranteed.  If Customer has more than 10 changes, a 5-day turnaround is

 

99

--------------------------------------------------------------------------------


 

guaranteed.  The INFO Center will also make efforts to accommodate maintenance
that needs to be expedited due to special circumstances (e.g. employee
termination).

 

EXHIBIT D

 

INFORMATION DESKTOP

 

DISCOUNT SCHEDULE

 

(if applicable)

 

100

--------------------------------------------------------------------------------
